CHICAGO MERCANTILE EXCHANGE INC.

CREDIT AGREEMENT

Dated as of November 3, 2016

among

CHICAGO MERCANTILE EXCHANGE INC.,

EACH OF THE BANKS FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.,
as Administrative Agent,

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent,

and

BANK OF CHINA, CHICAGO BRANCH, BMO HARRIS BANK N.A., THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.,
BARCLAYS BANK PLC, CITIBANK, N.A., COMMERZBANK AG NEW YORK BRANCH, LLOYDS BANK
PLC, UNITED OVERSEAS
BANK LIMITED, NEW YORK AGENCY, WELLS FARGO BANK, NATIONAL ASSOCIATION, THE BANK
OF NOVA SCOTIA,
AGRICULTURAL BANK OF CHINA LIMITED, NEW YORK BRANCH, CHINA CONSTRUCTION BANK
CORPORATION LONDON
BRANCH, INDUSTRIAL and COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as Syndication Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BANK OF CHINA, CHICAGO
BRANCH, BMO HARRIS BANK
N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., BARCLAYS BANK PLC, CITIBANK, N.A.,
COMMERZBANK AG NEW
YORK BRANCH, LLOYDS BANK PLC, UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY,
WELLS FARGO BANK,
NATIONAL ASSOCIATION, THE BANK OF NOVA SCOTIA, AGRICULTURAL BANK OF CHINA
LIMITED, NEW YORK BRANCH,
CHINA CONSTRUCTION BANK CORPORATION LONDON BRANCH, INDUSTRIAL and COMMERCIAL
BANK OF CHINA LIMITED,
NEW YORK BRANCH,
as Joint Lead Arrangers and Joint Bookrunners

                 
ARTICLE IDEFINITIONS
    1          
Section 1.1
  Definitions     1  
Section 1.2
  Other Definitional Provisions     29  
Section 1.3
  Exchange Rates     29  
Section 1.4
  Collateral Valuation     29  
Section 1.5
  Change of Currency     30  
ARTICLE IITHE CREDIT
            30  
Section 2.1
  Revolving Credit Loans     30  
Section 2.2
  Ratable Loans     32  
Section 2.3
  Repayment of Advances     32  
Section 2.4
  Reborrowing of Advances     32  
Section 2.5
  Optional Principal Payments     33  
Section 2.6
  Mandatory Principal Payments     33  
Section 2.7
  Adjustments of Commitments     34  
Section 2.8
  Fees     36  
Section 2.9
  Collateral     37  
Section 2.10
  Commitment Increase Option     40  
Section 2.11
  Defaulting Banks     41  
Section 2.12
  Removal or Replacement of a Bank     43  
Section 2.13
  Redesignation of Settlement Loans     45  
Section 2.14
  Participations in Applicable Tranche Swingline Loans     45  
ARTICLE IIIFUNDING THE CREDITS
            46  
Section 3.1
  Method of Borrowing     46  
Section 3.2
  Minimum Amount of Each Advance     50  
Section 3.3
  Interest     50  
Section 3.4
  Method of Payment     50  
Section 3.5
  Notes; Telephonic Notices     51  
Section 3.6
  Interest Payment Dates; Interest Basis     52  
ARTICLE IVADMINISTRATIVE AGENT
            52  
Section 4.1
  Notice to and Payment by the Banks     52  
Section 4.2
  Payment by Banks to the Administrative Agent     53  
Section 4.3
  Distribution of Payments     54  
Section 4.4
  Rescission of Payments by the Company     54  
ARTICLE VCONDITIONS PRECEDENT
            55  
Section 5.1
  Conditions Precedent     55  
Section 5.2
  Each Advance     56   ARTICLE VIREPRESENTATIONS AND WARRANTIES
    58  
Section 6.1
  Corporate Existence and Standing     58  
Section 6.2
  Authorization and Validity     58  
Section 6.3
  Compliance with Laws and Contracts     59  
Section 6.4
  Financial Statements     59  
Section 6.5
  Material Adverse Change     59  
Section 6.6
  Subsidiaries     60  
Section 6.7
  Accuracy of Information     60  
Section 6.8
  Margin Regulations     60  
Section 6.9
  Taxes     60  
Section 6.10
  Litigation     60  
Section 6.11
  ERISA     60  
Section 6.12
  Investment Company Status     61  
Section 6.13
  Registration     61  
Section 6.14
  OFAC     61  
Section 6.15
  Anti-Corruption Laws     61  
ARTICLE VIICOVENANTS
            61  
Section 7.1
  Financial Reporting     61  
Section 7.2
  Use of Proceeds     63  
Section 7.3
  Notice of Default     64  
Section 7.4
  Conduct of Business     64  
Section 7.5
  Compliance with Laws     64  
Section 7.6
  Books and Records; Inspection Rights     65  
Section 7.7
  Consolidated Tangible Net Worth     65  
Section 7.8
  Liens     65  
Section 7.9
  Additional Clearing Members     65  
Section 7.10
  Rule Changes     66  
Section 7.11
  Taxes     66  
Section 7.12
  Insurance     66  
Section 7.13
  Fundamental Changes     66  
Section 7.14
  Collateral Accounts     66  
Section 7.15
  Sanctions     66  
Section 7.16
  Anti-Corruption Laws     67  
ARTICLE VIIIDEFAULTS
            67  
Section 8.1
  Representations and Warranties     67  
Section 8.2
  Payment Defaults     67  
Section 8.3
  Certain Covenant Defaults     67  
Section 8.4
  Other Covenant Defaults     67  
Section 8.5
  Other Indebtedness     67  
Section 8.6
  Bankruptcy, etc     68  
Section 8.7
  Involuntary Bankruptcy, etc     68  
Section 8.8
  Judgments     68  
Section 8.9
  Security Interest; Validity     68  
Section 8.10
  CFTC Designation     69   ARTICLE IXACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES
    69  
Section 9.1
  Acceleration     69  
Section 9.2
  Amendments     69  
Section 9.3
  Preservation of Rights     71  
ARTICLE XTHE AGENTS
            72  
Section 10.1
  Appointment and Authority     72  
Section 10.2
  Rights as a Bank     72  
Section 10.3
  Exculpatory Provisions     72  
Section 10.4
  Reliance by Agents     74  
Section 10.5
  Delegation of Duties     74  
Section 10.6
  Resignation or Removal of Agents     75  
Section 10.7
  Non-Reliance on Agents and Other Banks     76  
Section 10.8
  No Other Duties, Etc     77  
Section 10.9
  Administrative Agent May File Proofs of Claim     77  
Section 10.10
  Reimbursement and Indemnification     78  
Section 10.11
  Rights of Agents     79   ARTICLE XIGENERAL PROVISIONS SECTION
    79  
Section 11.1
  Successors and Assigns; Participating Interests     79  
Section 11.2
  Survival     83  
Section 11.3
  Taxes     83  
Section 11.4
  Choice of Law; Jurisdiction     87  
Section 11.5
  Headings     87  
Section 11.6
  Entire Agreement     87  
Section 11.7
  Several Obligations     88  
Section 11.8
  Expenses; Indemnification, Increased Costs; Damage Waiver     88  
Section 11.9
  Accounting     92  
Section 11.10
  Severability of Provisions     92  
Section 11.11
  Confidentiality     92  
Section 11.12
  WAIVER OF TRIAL BY JURY     93  
Section 11.13
  USA Patriot Act Notification     93  
Section 11.14
  No Advisory or Fiduciary Responsibility     93  
Section 11.15
  Judgment Currency     94  



      Section 11.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 94  

                 
ARTICLE XII
  SETOFF; RATABLE PAYMENTS     95   Section 12.1Setoff; Ratable Payments
    95  
ARTICLE XIII
  NOTICES     96   Section 13.1Notices Generally
    96  
ARTICLE XIV
  COUNTERPARTS     97  
ARTICLE XV
  SUBORDINATION     98  

ANNEXES, SCHEDULES AND EXHIBITS

          ANNEXES
     
   
I
II
  –
–   Eligible Assets
Currency Funding Times

          EXHIBITS:           A
B
C
D
E
F
G
H
I
J   –
–
–
–
–
–
–
–
–
–  
Form of Note
Form of Officer’s Certificate
Form of Certificate of Company Accountants
Form of Default/Unmatured Default Certificate
Form of Incumbency Certificate
Form of Security and Pledge Agreement
Form of Rules
Form of Advance Request
Form of Collateral Notice
Form of Notice of Redesignation

          SCHEDULES           I
II
1.1
2.8
13.1   –
–
–
–  
Subsidiaries
Litigation
Applicable Tranche Commitments
Certain Fees
Notice Addresses (Company, Clearing Members, Administrative
Agent and Collateral Agent), Administrative Agent’s Office and
Collateral Agent’s Office

CHICAGO MERCANTILE EXCHANGE INC.

CREDIT AGREEMENT

This CREDIT AGREEMENT, (the “Agreement”) dated as of November 3, 2016, is among
CHICAGO MERCANTILE EXCHANGE INC., a Delaware corporation (together with its
successors and assigns, “CME” or the “Company”) and a wholly owned subsidiary of
CME Group Inc. (together with its successors and assigns, “Holdings”), the
Banks, BANK OF AMERICA, N.A., as Administrative Agent and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Collateral Agent.

In consideration of the mutual agreements herein contained, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

      The parties hereto agree as follows:

Section 1.1
  Definitions. As used in this Agreement:
 
   

“2.7(b) Effective Date” has the meaning set forth in Section 2.7(b).

“2.7(b) Notice” has the meaning set forth in Section 2.7(b).

“Accelerated Termination Date” means the effective date of any termination of a
Bank’s Applicable Tranche Commitment pursuant to Section 2.12.

“Accelerated Termination Notice” has the meaning set forth in Section 2.7(b).

“Additional Amount” has the meaning set forth in Section 11.3(a).

“Additional Applicable Tranche” means any credit facility that may be created
from time to time at the Company’s request and in compliance with the provisions
of Section 2.7 (including the consents required thereunder) which such facility
shall consist of Loans (and participations in Swingline Loans) in those
currencies requested by the Company and approved by each Bank agreeing to
participate in such Additional Applicable Tranche, which such currencies will be
listed in the Additional Tranche/Currency Confirmation related to such
Additional Applicable Tranche.

“Additional Tranche Commitment” means, with respect to any Bank, the commitment
of such Bank to make Loans and such Bank’s obligation to purchase participations
in Swingline Loans in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Bank’s name under the heading
“Additional Tranche Commitment” on any Additional Tranche/Currency Confirmation
(and in the currencies indicated for such tranche in such Additional
Tranche/Currency Confirmation), or in the Assignment Agreement pursuant to which
such Bank shall have assumed Additional Tranche Commitment, as applicable, as
such amount may be (a) reduced from time to time pursuant to Section 2.7;
(b) reduced or increased from time to time pursuant to assignments by or to such
Bank pursuant to Section 2.12, 11.1 or 11.3(h); and (c) increased from time to
time pursuant to Section 2.10.

“Additional Tranche/Currency Confirmation” has the meaning set forth in Section
2.7(a).

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Banks pursuant to Article X or any successor
administrative agent hereunder, together with their respective successors and
assigns.

“Administrative Agent’s Office” means, with respect to any Applicable Tranche,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 13.1 with respect to such Applicable Tranche, or such other address or
account with respect to such Applicable Tranche as the Administrative Agent may
from time to time notify to the Company and the Banks.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or reasonably acceptable to the Administrative Agent, which may be
amended or supplemented from time to time after the date hereof.

“Advance” means, with respect to an Applicable Tranche, a borrowing hereunder
consisting of the aggregate amount of the several Applicable Tranche Revolving
Loans made to the Company by the Banks under such Applicable Tranche, or of the
several Applicable Tranche Swingline Loans made to the Company by the Applicable
Tranche Swingline Banks under such Applicable Tranche, in any case of the same
type (either Clearing Fund Pool Loans or Company Pool Loans), at the same time,
in the same currency and having the same Loan Maturity Date.

“Advance Rate” means, with respect to any Eligible Asset, the percentage
specified on Annex I hereto applicable to such Eligible Asset based on its asset
type and, for some asset types, time to maturity.

“Advance Request” has the meaning set forth in Section 3.1(a).

“Advance Request Confirmation” has the meaning set forth in Section 3.1(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Funding Bank” has the meaning set forth in Section 2.1.

“Agent” means the Administrative Agent or the Collateral Agent, as the context
may require.

“Agent Parties” has the meaning set forth in Section 13.1(d).

“Agent Removal Request” has the meaning set forth in Section 10.6.

“Agents” means the Administrative Agent and the Collateral Agent.

“Aggregate Applicable Tranche Commitments” means, with respect to an Applicable
Tranche, the Applicable Tranche Commitments of all Banks in such Applicable
Tranche, as the same may be increased or reduced from time to time pursuant to
the terms of this Agreement. The Aggregate Applicable Tranche Commitments for
each Applicable Tranche as of the Closing Date are as set forth on Schedule 1.1.

“Aggregate Commitments” means the Aggregate Applicable Tranche Commitments for
all Applicable Tranches of all the Banks, as the same may be increased or
reduced from time to time pursuant to the terms of this Agreement. The amount of
the Aggregate Commitments as of the Closing Date shall be $7,000,000,000.00.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Agreement Accounting Principles” means generally accepted principles of
accounting in effect at the time of the preparation of the financial statements
referred to in Section 6.4, applied in a manner consistent with that used in
preparing such statements.

“Agreement Currency” has the meaning set forth in Section 11.15.

“Alternative Currency” means each of the currencies (other than U.S. Dollars)
listed in Annex II, under the heading “Currency”.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with U.S. Dollars.

“Alternative Currency Rate Loans” means, each of, HIBOR Rate Loans, BBSY Rate
Loans, NIBOR Rate Loans, CIBOR Rate Loans, STIBOR Rate Loans, Overnight Libor
Rate Loans, Canadian Prime Rate Loans, PRIBOR Rate Loans, TIIE Rate Loans, Bank
Bill Rate Loans, WIBOR Rate Loans, SIBOR Rate Loans, Loans made using the rate
referenced in clause (b) of the definition of Federal Funds Rate and any Loans
made under an Additional Applicable Tranche in a currency other than U.S.
Dollars.

“Applicable AA Funds Delivery Deadline” means, with respect to each applicable
currency, the time designated on Annex II under the heading “Deadline for
Administrative Agent Submission of Received Bank Loan Proceeds to Borrower” with
respect to such applicable currency.

“Applicable Alternative Currency Sublimit” means, with respect to any
Alternative Currency, the sublimit indicated for such Alternative Currency on
Annex II under the heading “Alternative Currency Sublimit.”

“Applicable Bank” means, with respect to an Applicable Tranche, a Bank with an
Applicable Tranche Commitment in such Applicable Tranche or, following
termination or expiration of such Applicable Tranche Commitment, a Bank that has
Applicable Tranche Revolving Loans outstanding.

“Applicable Bank Funding Deadline” means, with respect to each applicable
currency, the time designated on Annex II under the heading “Deadline for Bank
Submission of Funds to Administrative Agent” with respect to such applicable
currency.

“Applicable Borrower Notice Deadline” means, with respect to each applicable
currency, the time designated on Annex II under the column titled “Deadline for
Loan Notice Submission by Borrower to Administrative Agent” with respect to such
applicable currency.

“Applicable Lender Overnight Rate” means, for any day, (a) with respect to any
amount denominated in U.S. Dollars, the Federal Funds Effective Rate and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Applicable Percentage” means with respect to any Applicable Tranche and each
Bank with an Applicable Tranche Commitment thereunder, the percentage of the
Aggregate Applicable Tranche Commitments represented by such Bank’s Applicable
Tranche Commitment for such Applicable Tranche, subject to adjustment as
provided in Section 2.11, provided that, if the Aggregate Applicable Tranche
Commitments have terminated or expired, such Applicable Percentage shall be
determined based upon the percentage for such Applicable Tranche of the total
Applicable Tranche Revolving Loans represented by such Bank’s Applicable Tranche
Revolving Loans.

“Applicable Prepayment Time” means, with respect to each applicable currency,
the time designated on Annex II under the heading “Applicable Prepayment Time”
with respect to such applicable currency.

“Applicable Reference Rate” means with respect to any Loan made in any currency,
the rate indicated on Annex II under the heading “Applicable Reference Rate” for
such currency.

“Applicable Tranche” means Tranche A, Tranche B, Tranche C, Tranche D, Tranche
E, Tranche F or Tranche G or any Additional Applicable Tranche, as the case may
be.

“Applicable Tranche Commitment” means, with respect to any Bank, (a) in the case
of Tranche A, such Bank’s Tranche A Commitment, (b) in the case of Tranche B,
such Bank’s Tranche B Commitment, (c) in the case of Tranche C, such Bank’s
Tranche C Commitment, (d) in the case of Tranche D, such Bank’s Tranche D
Commitment, (e) in the case of Tranche E, such Bank’s Tranche E Commitment,
(f) in the case of Tranche F, such Bank’s Tranche F Commitment, (g) in the case
of Tranche G, such Bank’s Tranche G Commitment, and (h) in the case of any
Additional Applicable Tranche, such Bank’s respective Additional Applicable
Tranche Commitment.

“Applicable Tranche Covering Swingline Loans” has the meaning set forth in
Section 3.1(a).

“Applicable Tranche Revolving Loan” means, with respect to any Applicable
Tranche, Revolving Loans made under such Applicable Tranche.

“Applicable Tranche Swingline Bank” means, with respect to any Applicable
Tranche, each Bank that has agreed in its sole discretion to provide Applicable
Tranche Swingline Loans to the Company at the time of the request for such
Applicable Tranche Swingline Loans by the Company pursuant to the terms hereof
and in an aggregate amount as so consented to by such Bank.

“Applicable Tranche Swingline Exposure” means, at any time, with respect to each
Applicable Tranche, the aggregate principal amount of all Applicable Tranche
Swingline Loans outstanding under such Applicable Tranche at such time. With
respect to each Applicable Tranche, the Applicable Tranche Swingline Exposure of
any Bank (if such Bank is an Applicable Tranche Swingline Bank) at any time
shall be the sum of (i) the aggregate principal amount of Applicable Tranche
Swingline Loans made by such Bank under such Applicable Tranche minus the
aggregate principal amount of participating interests acquired and funded in
such Applicable Tranche Swingline Bank’s Applicable Tranche Swingline Loans by
other Banks under such Applicable Tranche and (ii) the aggregate principal
amount of participating interests acquired and funded by such Bank under such
Applicable Tranche in Applicable Tranche Swingline Loans of other Applicable
Tranche Swingline Banks under such Applicable Tranche.

“Applicable Tranche Swingline Loan” means, with respect to any Applicable
Tranche, Swingline Loans made under any Applicable Tranche and shall include
each Applicable Tranche Covering Swingline Loan made under such Applicable
Tranche.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as a joint lead arranger and joint bookrunner, Bank of China, Chicago
Branch, in its capacity as joint lead arranger and joint bookrunner, BMO Harris
Bank N.A., in its capacity as joint lead arranger and joint bookrunner, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as joint lead arranger and joint
bookrunner, Barclays Bank PLC, in its capacity as joint lead arranger and joint
bookrunner, Citibank, N.A., in its capacity as joint lead arranger and joint
bookrunner, Commerzbank AG New York Branch, in its capacity as joint lead
arranger and joint bookrunner, Lloyds Bank plc, in its capacity as joint lead
arranger and joint bookrunner, United Overseas Bank Limited, New York Agency, in
its capacity as joint lead arranger and joint bookrunner, Wells Fargo Bank,
National Association, in its capacity as joint lead arranger and joint
bookrunner, The Bank of Nova Scotia , in its capacity as joint lead arranger and
joint bookrunner, Agricultural Bank of China Limited, New York Branch, in its
capacity as joint lead arranger and joint bookrunner, China Construction Bank
Corporation London Branch, in its capacity as joint lead arranger and joint
bookrunner, and Industrial and Commercial Bank of China Limited, New York
Branch, in its capacity as joint lead arranger and joint bookrunner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignees” has the meaning set forth in Section 11.1(c).

“Assignment Agreement” has the meaning set forth in Section 11.1(c).

“Audit” has the meaning set forth in Section 7.6.

“Australian Dollars” means the lawful currency of Australia.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Bill Rate” means, in relation to any Loan in New Zealand Dollars for any
day, the rate per annum equal to the Bank Bill Reference Bid Rate or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:45 a.m. (Auckland,
New Zealand time) on the on such day for overnight deposits and, if any such
applicable rate is below zero, the Bank Bill Rate for such day will be deemed to
be zero.

“Bank Bill Rate Loan” means a Loan that bears interest at a rate based on the
Bank Bill Rate. All Bank Bill Rate Loans shall be denominated in New Zealand
Dollars.

“Bank of America” means Bank of America, N.A. and its successors.

“Banks” means the banks and other financial institutions listed on the signature
pages of this Agreement and their respective successors and assigns and any
other Person that becomes a party hereto as a Bank in accordance with
Section 9.2(b) or 11.1(c).

“Bank Notice” has the meaning set for in Section 3.1(b).

“BBSY Rate” means, in relation to any Loan in Australian Dollars for any day, a
rate per annum equal to the Bank Bill Rate or, if such rate is not available, a
comparable or successor rate, which rate is reasonably selected by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:30 a.m.
(Melbourne, Australia time) for an amount comparable to the amount of that Loan
on such day for overnight deposits and, if any such applicable rate is below
zero, the BBSY Rate for such day will be deemed to be zero; provided, that,
after the date hereof and to the extent a comparable or successor rate is
reasonably selected by the Administrative Agent (as contemplated above), such
selected rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such selected rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“BBSY Rate Loan” means a Loan that bears interest at a rate based on the BBSY
Rate. All BBSY Rate Loans shall be denominated in Australian Dollars.

“Borrower Materials” has the meaning set forth in Section 7.1.

“Borrowing Base” means (a) with respect to any Clearing Fund Collateral Pool or
Clearing Fund Pool Loans, the applicable Clearing Fund Borrowing Base and
(b) with respect to the Company Collateral Pool or the Company Pool Loans, the
Company Borrowing Base.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Bullion Account Bank” has the meaning set forth in the Security and Pledge
Agreement.

“Bullion Security Agreement” has the meaning set forth in the Security and
Pledge Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the governmental jurisdiction where the Administrative Agent’s Office
with respect to obligations hereunder denominated in U.S. Dollars is located
that is also:

(a) if such day relates to any interest rate settings as to a Loan denominated
in U.S. Dollars described in clause (b) of the definition of “Federal Funds
Rate”, any day on which dealings in deposits in U.S. Dollars are conducted by
and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Loan denominated
in Euro, any fundings, disbursements, settlements and payments in Euro in
respect of any such a Loan, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such a Loan, a TARGET Day and any
day on which dealings in deposits in U.S. Dollars are conducted by and between
banks in the London interbank eurodollar market;

(c) if such day relates to any interest rate settings as to a Loan denominated
in a LIBOR Quoted Specified Alternative Currency, any day on which dealings in
deposits in such LIBOR Quoted Specified Alternative Currency are conducted by
and between banks in the London interbank market;

(d) if such day relates to any fundings, disbursements, settlements and payments
in a LIBOR Quoted Specified Alternative Currency in respect of a Loan
denominated in a LIBOR Quoted Specified Alternative Currency or any other
dealings in a LIBOR Quoted Specified Alternative Currency are to be carried out
pursuant to this Agreement (other than any interest rate settings), any day on
which banks are open for foreign exchange business in London;

(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than U.S. Dollars or a LIBOR Quoted Specified Alternative
Currency in respect of a Loan denominated in a currency other than U.S. Dollars
or a LIBOR Quoted Specified Alternative Currency or any other dealings in any
currency other than U.S. Dollars or a LIBOR Quoted Specified Alternative
Currency to be carried out pursuant to this Agreement in respect of any such
Loan (other than any interest rate settings), means any such day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency; and

(f) if such day relates to any Market Value or Borrowing Base calculation to be
made by the Collateral Agent, means any such day on which the Collateral Agent
and each Custodian is open for business (or such other day as agreed to by the
Collateral Agent and the Company).

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Prime Rate” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the greater of
(a) the interest rate per annum publicly announced from time to time by the
Administrative Agent, acting through its Toronto branch, as its reference rate
in effect on such day at its principal office in Toronto for determining
interest rates applicable to commercial loans denominated in Canadian Dollars
and made by it in Canada (each change in such reference rate being effective
from and including the date such change is publicly announced as being
effective) and (b) the interest rate per annum equal to the sum of (i) the rate
that appears on the Bloomberg Screen CDOR Page for Canadian Dollar bankers’
acceptances having a term of one month as of 10:00 am (Toronto time) on the date
of determination as reported by the Administrative Agent (and if such screen is
not available, any successor or similar service as may be reasonably selected by
the Administrative Agent) and (ii) 0.50% per annum, in each case, adjusted
automatically with each quoted or published change in such rate, all without the
necessity of any notice to the Company or any other Person.

“Canadian Prime Rate Loan” means a Loan that bears interest at a rate based on
the Canadian Prime Rate. All Canadian Prime Rate Loans shall be denominated in
Canadian Dollars.

“CBOT” means The Chicago Board of Trade, together with its successors and
assigns.

“CBOT Rules” means the rules of the CBOT and includes any interpretations
thereof.

“Change in Law” has the meaning set forth in Section 11.8(b).

“CIBOR Rate” means, in relation to any Loan in Danish Kroner for any day, a rate
per annum equal to the Copenhagen Interbank Offered Rate or, if such rate is not
available, a comparable or successor rate, which rate is reasonably selected by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00 a.m.
(Copenhagen, Denmark time) for an amount comparable to the amount of that Loan
on such day for overnight deposits and, if any such applicable rate is below
zero, the CIBOR Rate for such day will be deemed to be zero; provided, that,
after the date hereof and to the extent a comparable or successor rate is
reasonably selected by the Administrative Agent (as contemplated above), such
selected rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such selected rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“CIBOR Rate Loan” means a Loan that bears interest at a rate based on the CIBOR
Rate. All CIBOR Rate Loans shall be denominated in Danish Kroner.

“Clearing Business” has the meaning set forth in Section 7.2.

“Clearing Fund Borrowing Base” means, at any time, an amount equal to the
aggregate Discounted Value of all Collateral included in the Clearing Fund
Collateral Pool for the applicable Clearing Business at such time, free and
clear of any Lien other than those granted under the Loan Documents or as
permitted by Section 7.8.

“Clearing Fund Collateral Pool” has the meaning set forth in the Security and
Pledge Agreement.

“Clearing Fund Pool Loan” means each Settlement Loan, other than any Settlement
Loan that, by virtue of its initial designation in the applicable Advance
Request or by virtue of any redesignation pursuant to Section 2.13, is then
designated as a Company Pool Loan.

“Clearing House” means the department or departments of the Company that
reconcile, settle, adjust and clear contracts on the exchange of the Company,
CBOT, NYMEX or any other exchange in respect of which the Company has equivalent
authority, as the case may be, subject to the Rules.

“Clearing Member” means a firm qualified to clear trades through the Clearing
House.

“Clearing Member Securities Account” has the meaning set forth in the Security
and Pledge Agreement.

“Clearing Member Security” has the meaning set forth in the Security and Pledge
Agreement.

“Closing Date” has the meaning set forth in Section 5.1.

“CME” has the meaning set forth in the preamble hereto.

“CMECE” means CME Clearing Europe, a wholly-owned subsidiary of Holdings.

“CMECE Loans” has the meaning set forth in Section 7.2.

“CME Rules” means the rules of the Company and includes any interpretations
thereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the “Collateral” under and as defined in the
Security and Pledge Agreement and the “Security Assets” under and as defined in
each of the Bullion Security Agreements.

“Collateral Accounts” has the meaning set forth in the Security and Pledge
Agreement.

“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as collateral agent for the Agents and Banks pursuant to Article X or any
successor collateral agent hereunder, together with their respective successors
and assigns.

“Collateral Agent’s Office” means the Collateral Agent’s address set forth on
Schedule 13.1 or such other address as the Collateral Agent may from time to
time notify the Company and the Banks.

“Collateral Documents” means the Security and Pledge Agreement, each Bullion
Security Agreement, each Control Agreement and all other agreements and
documents entered into by the Company or any Clearing Member in favor of the
Collateral Agent for the benefit of the Agents and Banks for the purpose of
effecting the Security and Pledge Agreement or any Bullion Security Agreement
(including, without limitation, each Control Agreement), in each case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Collateral Notice” has the meaning set forth in Section 3.1(a).

“Collateral Pool” means (a) with respect to any Clearing Fund Pool Loans or
Clearing Fund Borrowing Base, the Clearing Fund Collateral Pool for the
applicable Clearing Business and (b) with respect to the Company Pool Loans or
the Company Borrowing Base, the Company Collateral Pool.

“Company” has the meaning set forth in the preamble hereto.

“Company Borrowing Base” means, at any time, an amount equal to the aggregate
Discounted Value of all Collateral included in the Company Collateral Pool at
such time, free and clear of any Lien other than those granted under the Loan
Documents or as permitted by Section 7.8.

“Company Collateral Pool” has the meaning set forth in the Security and Pledge
Agreement.

“Company Information” has the meaning set forth in Section 11.11.

“Company Pool Loan” means each GFX Loan and CMECE Loan, and any Settlement Loan
that, by virtue of its initial designation in the applicable Advance Request or
by virtue of any redesignation pursuant to Section 2.13, is then designated as a
Company Pool Loan (but excluding any Loan that was so initially designated and
has been redesignated as a Clearing Fund Pool Loan unless and until it is
subsequently further redesignated as a Company Pool Loan).

“Company Securities Account” has the meaning set forth in the Security and
Pledge Agreement.

“Company Security” has the meaning set forth in the Security and Pledge
Agreement.

“Concentration Policy” has the meaning set forth in Annex I.

“Consolidated Tangible Net Worth” means at any date the consolidated
shareholders’ equity of the Company and its consolidated Subsidiaries determined
in accordance with Agreement Accounting Principles, less their consolidated
Intangible Assets, all determined as of such date. For purposes of this
definition “Intangible Assets” means the amount (to the extent reflected in
determining such consolidated shareholders’ equity) of (i) all write-ups (other
than write-ups resulting from foreign currency translations and write-ups of
assets of a going concern business made within twelve months after the
acquisition of such business) subsequent to September 30, 2016 in the book value
of any asset owned by the Company or a consolidated Subsidiary, (ii) all
investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, organization or developmental expenses and other
intangible items. In all cases, the value of “Intangible Assets” should be
reduced by any associated deferred tax liabilities.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” has the meaning set forth in the Security and Pledge
Agreement.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under Section
414(b) or 414(c) of the Internal Revenue Code (and Sections 414(m) and (o) of
the Internal Revenue Code for purposes of the provisions relating to Section 412
of the Internal Revenue Code.)

“Corporate Bonds” means debt securities issued by private and public
corporations.

“Cross-Margining Clearing Organization” means a clearing organization that has
entered into a cross-margining agreement with the Clearing House.

“Custodian” has the meaning set forth in the Security and Pledge Agreement.

“Czech Koruna” means the lawful currency of the Czech Republic.

“Danish Kroner” means the lawful currency of Denmark.

“Daylight Overdraft” means an intraday settlement obligation of the Company to a
Clearing Member incurred in the ordinary course of business in accordance with
the Rules. Any such obligation not settled by the close of business on the date
incurred shall then cease to be a Daylight Overdraft.

“Default” means an event described in Article VIII.

“Defaulted Clearing Member” means, as of any time of determination, a Clearing
Member that is then in default of its obligations to the Company, CBOT, NYMEX or
any other exchange which is qualified to clear trades through the Clearing
House, under and pursuant to the Rules.

“Defaulting Bank” means, subject to Section 2.11(b), any Bank that (a) has
failed to (i) fund all or any portion of its Loans as of the time required to be
funded by it in accordance with Section 4.1 unless such Bank notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Bank’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Applicable Tranche Swingline Bank or any other
Bank any other amount required to be paid by it hereunder (including in respect
of its participation in Applicable Tranche Swingline Loans) in accordance with
Section 2.14, (b) has notified the Company, the Administrative Agent, or any
Applicable Tranche Swingline Bank in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) has not been satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Company), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under the federal bankruptcy code or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action; provided that a Bank
shall not be a Defaulting Bank solely by virtue of the ownership or acquisition
of any equity interest in that Bank or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Bank with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank. Any determination by the Administrative Agent that a Bank is a
Defaulting Bank under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Bank shall be deemed to be a Defaulting Bank (subject
to Section 2.11(b)) as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Company, the Applicable Tranche Swingline Banks and
each other Bank promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or its government, is the subject of any
comprehensive Sanction.

“Discounted Value” means, at any time with respect to any Eligible Asset
included in the Collateral, the Market Value of such asset determined by
multiplying the Market Value of such asset at the time by the Advance Rate
applicable to such Eligible Asset.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Asset” means any asset which is of a type and, where applicable, has a
maturity as listed on Annex I hereto, subject, in each case, to the
Concentration Policy and Minimum Credit Rating (as applicable).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “EUR” mean the single currency of the Participating Member States.

“Excess Availability” means, as of any date, (a) in the case of an Advance under
any Applicable Tranche which Advance consists of Clearing Fund Pool Loans for
any Clearing Business, the lesser of (i) the excess, if any, of the Aggregate
Applicable Tranche Commitments minus the aggregate principal of all outstanding
Loans disbursed under such Applicable Tranche to the Company and (ii) the
excess, if any, of the Clearing Fund Borrowing Base for such Clearing Business
minus the aggregate principal of all outstanding Clearing Fund Pool Loans for
such Clearing Business disbursed to the Company and (b) in the case of an
Advance under any Applicable Tranche which Advance consists of Company Pool
Loans, the lesser of (i) the excess, if any, of the Aggregate Applicable Tranche
Commitments minus the aggregate principal of all outstanding Loans disbursed
under such Applicable Tranche to the Company and (ii) the excess, if any, of the
Company Borrowing Base minus the aggregate principal of all outstanding Company
Pool Loans disbursed to the Company.

“Excess Notice Date” has the meaning set forth in Section 2.6(d).

“Excluded Taxes” means, with respect to any and all payments to any Agent, any
Bank or any recipient of any payment to be made by or on account of any
obligation of the Company under the Loan Documents, (i) net income taxes, branch
profits taxes, franchise and excise taxes (to the extent imposed in lieu of net
income taxes), and all interest, penalties and liabilities with respect thereto,
imposed on any Agent or any Bank by the United States of America or any
political subdivision thereof, or by the jurisdiction under the laws of which
such Agent, Bank or recipient is organized or in which its principal office is
located or, in the case of any Bank, in which its applicable lending office is
located or by any other jurisdiction as a result of a present or former
connection between such Agent, Bank or recipient (other than connections arising
from the transactions contemplated by the Loan Documents) and (ii) any U.S.
federal withholding taxes imposed by FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of November 5,
2015, among the Company, certain lenders parties thereto, Bank of America, N.A.,
as administrative agent and Deutsche Bank Trust Company Americas, as collateral
agent, and the other agents named therein.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Federal Funds Rate” means, for any day, a rate per annum equal to the greater
of (a) the Federal Funds Effective Rate at the approximate time of the relevant
Advance (for the first day of such Advance and until the next Business Day) or
12:00 noon (New York City time) (for each subsequent Business Day until the next
Business Day) and (b) one-month LIBOR (as appearing for such first or subsequent
Business Day on the applicable Bloomberg Screen at 11:00 a.m., London time (or
if not available, such other commercially available source providing quotations
of LIBOR as may be designated by the Administrative Agent from time to time),
and, if the one-month LIBOR rate is below zero, such rate shall be deemed to be
zero; provided, that, after the date hereof and to the extent a comparable or
successor rate is reasonably selected by the Administrative Agent for any such
rate (as contemplated in the definition of such reference rates), such selected
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Federal Funds Rate Loan” means a Loan that bears interest at a rate based on
the Federal Funds Rate. All Federal Funds Rate Loans shall be denominated in
U.S. Dollars.

“Fee Letters” means, individually or collectively as the context may require,
(i) that certain letter agreement dated as of October 3, 2016 among the Company,
the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
and (ii) that certain letter agreement dated on or about the date hereof among
the Company and the Collateral Agent.

“Foreign Bank” has the meaning set forth in Section 11.3(f).

“Funding Affiliate” has the meaning set forth in Section 2.1.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“GFX” means that Wholly-Owned Subsidiary of the Company known as the GFX
Corporation.

“GFX Guaranty” means a Guaranty by the Company issued to a counterparty of GFX
related to over-the-counter foreign exchange transactions entered into by GFX,
or a Guaranty by the Company issued to a banking institution that has provided
performance bond collateral, or met performance bond or variation margin
obligations on behalf of GFX, related to transactions in futures.

“GFX Loan” has the meaning set forth in Section 7.2.

“Gold Bullion” has the meaning set forth in the Security and Pledge Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Grantor” has the meaning set forth in the Security and Pledge Agreement.

“Guaranty” of a Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract and shall include, without
limitation, the contingent liability of such Person in connection with any
application for a letter of credit; provided that the term “Guaranty” shall not
include endorsements for collection on deposit in the ordinary course of
business.

“Guaranty Fund Assets” has the meaning set forth in the Security and Pledge
Agreement.

“Held Funds” has the meaning specified in Section 3.1(b)(iii).

“HIBOR Rate” means, in relation to any Loan in Hong Kong Dollars for any day, a
rate per annum equal to the Hong Kong Interbank Offered Rate or, if such rate is
not available, a comparable or successor rate, which rate is reasonably selected
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
11:00am (Hong Kong time) for an amount comparable to the amount of that Loan on
such day for overnight deposits and, if any such applicable rate is below zero,
the HIBOR Rate for such day will be deemed to be zero; provided, that, after the
date hereof and to the extent a comparable or successor rate is reasonably
selected by the Administrative Agent (as contemplated above), such selected rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“HIBOR Rate Loan” means a Loan that bears interest at a rate based on the HIBOR
Rate. All HIBOR Rate Loans shall be denominated in Hong Kong Dollars.

“Holdings” has the meaning set forth in the preamble hereto.

“Hong Kong Dollars” means the lawful currency of Hong Kong.

“Impacted Tranche” has the meaning specified in Section 2.12.

“Increased Cost Notice” has the meaning set forth in Section 11.8(b).

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money (other than a Daylight Overdraft),
(ii) obligations representing the deferred purchase price of property other than
accounts payable arising in the ordinary course of such Person’s business on
terms customary in the trade, (iii) obligations, whether or not assumed, secured
by Liens or payable out of the proceeds or production from property (other than
futures and options contracts held in a cross-margin account at the Company) now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, acceptances, or other instruments, (v) capitalized lease
obligations, (vi) obligations for which such Person is obligated pursuant to a
Guaranty of Indebtedness (other than the guarantee provided by the Clearing
House to Clearing Members in the ordinary course of business for their
obligations to one another, or the GFX Guaranties) and (vii) reimbursement
obligations with respect to letters of credit; provided, however, that
“Indebtedness” shall not include (a) obligations of the Company to a
Cross-Margining Clearing Organization arising out of the liquidation of one or
more pairs of cross-margin accounts held at the Clearing House and at such
Cross-Margining Clearing Organization, (b) obligations of the Company to a
pledgee arising out of the liquidation of one or more pairs of cross-margin
pledge accounts held at the Clearing House and at a Cross-Margining Clearing
Organization and (c) with respect to the transfer of positions and related
margin from a suspended Clearing Member to another Clearing Member, obligations
of the Company to make a transfer in cash in respect of margin related to such
suspended Clearing Member’s positions.

“Indemnified Amounts” has the meaning set forth in Section 11.8(a).

“Indemnified Party” has the meaning set forth in Section 11.8(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Judgment Currency” has the meaning set forth in Section 11.15.

“LIBOR” has the meaning specified in the definition of Overnight Libor Rate.

“LIBOR Quoted Specified Alternative Currency” means each of the following
currencies: Euro, Sterling, Yen and Swiss Franc and any currency used in an
Additional Applicable Tranche whose Applicable Reference Rate is determined by
reference to LIBOR, in each case as long as there is a published LIBOR rate with
respect thereto.

“Lien” means, with respect to an asset, any security interest, mortgage, pledge,
lien, claim, charge, encumbrance, title retention agreement, lessor’s interest
under a capitalized lease or analogous instrument, in, of or on such asset.

“Loan” means a Revolving Loan or a Swingline Loan.

“Loan Documents” means this Agreement, each Note, the Fee Letters and the
Collateral Documents.

“Loan Maturity Date” has the meaning set forth in Section 2.3(a).

“Market Value” means, as to any Eligible Asset at any time of determination, the
value determined by the Collateral Agent (in accordance with Section 1.4) or any
other entity (deemed acceptable for such purpose by the Administrative Agent and
the Company), as the case may be, in its usual and customary manner by using the
then most current pricing information with respect to such Eligible Asset
reasonably available to such Person from one or more pricing services selected
by such Person in its sole discretion. Notwithstanding the foregoing, in the
event of a discrepancy between the Collateral Agent’s or any such entity’s
determination of Market Value, the Collateral Agent’s or any such entity’s
determination shall control.

“Material Adverse Effect” means a material adverse effect on the Company’s
financial position or the Company’s ability to perform its obligations in the
ordinary course of business as they become due.

“Member Attorney-in-Fact” means the Company in its capacity as attorney-in-fact
for the Clearing Members pursuant to the power of attorney authorized in CME
Rule 817, CBOT Rule 817, NYMEX Rule 817 or any other similar Rule, as
applicable.

“Mexican Pesos” means the lawful currency of Mexico.

“Minimum Credit Rating” has the meaning set forth in Annex I.

“Money Fund Control Agreement” has the meaning set forth in the Security and
Pledge Agreement.

“Money Fund Issuer” has the meaning set forth in the Security and Pledge
Agreement.

“Money Fund Shares” has the meaning set forth in the Security and Pledge
Agreement.

“Money Gridlock Situation” means (1) a disruption in the clearing and settlement
operations of the Clearing House due to disruptions caused by a default by a
depository, temporary problems or delays in obtaining or making settlement
payments due to delays, overuse or other similar problems with the Fed Wire or
similar money transfer systems or (2) the failure of a Cross-Margining Clearing
Organization to approve one or more withdrawals by the Clearing House from a
cross-margining bank account held either by the Company and such Cross-Margining
Clearing Organization jointly, or by a Clearing Member cross-margining its
positions at the Clearing House with its own or an Affiliate’s positions at such
Cross-Margining Clearing Organization.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is or has been
obligated to make contributions.

“New Lending Office” has the meaning set forth in Section 11.3(f).

“New Zealand Dollars” means the lawful currency of New Zealand.

“NIBOR Rate” means, in relation to any Loan in Norwegian Kroner for any day, a
rate per annum equal to the Norwegian Interbank Offered Rate or, if such rate is
not available, a comparable or successor rate, which rate is reasonably selected
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
12:00 p.m. (London time) for an amount comparable to the amount of that Loan on
such day for overnight deposits and, if any such applicable rate is below zero,
the NIBOR Rate for such day will be deemed to be zero; provided, that, after the
date hereof and to the extent a comparable or successor rate is reasonably
selected by the Administrative Agent (as contemplated above), such selected rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“NIBOR Rate Loan” means a Loan that bears interest at a rate based on the NIBOR
Rate. All NIBOR Rate Loans shall be denominated in Norwegian Kroner.

“Non-Consenting Bank” has the meaning set forth in Section 2.12.

“Non-Terminating Bank” has the meaning set forth in Section 2.7(b).

“Norwegian Kroner” means the lawful currency of Norway.

“Note” has the meaning set forth in Section 3.5.

“Notice of Exclusive Control” has the meaning set forth in the Security and
Pledge Agreement.

“Notice of Redesignation” has the meaning set forth in Section 2.13.

“NYMEX” means New York Mercantile Exchange, Inc., a Delaware corporation,
together with its successors and assigns.

“NYMEX Rules” means the rules of NYMEX and includes any interpretations thereof.

“Obligations” means all unpaid principal of, and accrued and unpaid interest on,
the Loans (including, without limitation, interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for such interest is allowed in such proceeding), all accrued and unpaid
commitment fees and expenses (including attorneys’ and professional advisors’
fees) required to be paid under this Agreement and all other obligations of the
Company to any Agent or any Bank, in each case arising under the Loan Documents
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred.

“OFAC” has the meaning set forth in Section 11.1(g).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, including any
interest, additions to tax or penalties applicable thereto, excluding however
any such taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.3(h)).

“Outstanding Loan Notice” has the meaning set forth in Section 3.1(b).

“Overnight Libor Rate” means, in relation to any Loan in a LIBOR Quoted
Specified Alternative Currency  for any day, a rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) for such currency or, if such rate is
not available, a comparable or successor rate which rate is reasonably selected
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. (London time) for an amount comparable to the amount of
that Loan on such day for overnight deposits in the relevant currency, and, if
any such applicable rate is below zero, the Overnight Libor Rate for such day
will be deemed to be zero; provided, that, after the date hereof and to the
extent a comparable or successor rate is reasonably selected by the
Administrative Agent (as contemplated above), such selected rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Overnight Libor Rate Loan” means a Loan that bears interest at a rate based on
the Overnight Libor Rate. All Overnight Libor Rate Loans shall be denominated in
a Libor Quoted Specified Alternative Currency.

“Participant Register” has the meaning set forth in Section 11.1(b).

“Participants” has the meaning set forth in Section 11.1(b).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Performance Bonds” means the assets made available to the Clearing House by
each Clearing Member as security for its obligations to the Clearing House
pursuant to CME Rule 820, CBOT Rule 820, NYMEX Rule 820 or any other similar
Rule, as applicable.

“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

“Plan” means an “employee pension benefit plan” (as described in Section 3(2) of
ERISA) which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code as to which the Company
or any member of the Controlled Group either, (i) sponsors or has sponsored,
(ii) maintains or has maintained, or (iii) contributes to or has or had an
obligation to make contributions.

“Platform” has the meaning set forth in Section 7.1.

“Polish Zloty” means the lawful currency of Poland.

“Prepayment Notice Deadline” means, with respect to each applicable currency,
the time designated on Annex II under the column titled “Deadline for Borrower
Submission of a Prepayment Notice” with respect to such applicable currency.

“PRIBOR Rate” means, in relation to any Loan in Czech Koruna for any day, a rate
per annum equal to the Prague Interbank Offered Rate or, if such rate is not
available, a comparable or successor rate, which rate is reasonably selected by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00am
(Prague time) for an amount comparable to the amount of that Loan on such day
for overnight deposits and, if any such applicable rate is below zero, the
PRIBOR Rate for such day will be deemed to be zero; provided, that, after the
date hereof and to the extent a comparable or successor rate is reasonably
selected by the Administrative Agent (as contemplated above), such selected rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“PRIBOR Rate Loan” means a Loan that bears interest at a rate based on the
PRIBOR Rate. All PRIBOR Rate Loans shall be denominated in Czech Koruna.

“Public Bank” has the meaning specified in Section 7.1.

“Register” has the meaning set forth in Section 11.1(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners
and advisors of such Person and such Person’s Affiliates.

“Replacement Bank” has the meaning set forth in Section 2.12.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event (provided that a failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code and of Section 302
of ERISA shall be a reportable event regardless of the issuance of any such
waivers in accordance with Section 412(c) of the Internal Revenue Code).

“Requesting Bank” has the meaning set forth in Section 2.12.

“Required Applicable Banks” means, with respect to any Applicable Tranche, Banks
having more than 50% of the aggregate outstanding Applicable Tranche Commitments
in such Applicable Tranche or, after the Revolving Credit Termination Date, more
than 50% of the aggregate Applicable Tranche Revolving Loans outstanding
(including participating interests in Applicable Tranche Swingline Loans) in
such Applicable Tranche.

“Required Banks” means Banks having more than 50% of the sum of the Aggregate
Commitments or, after the Revolving Credit Termination Date, more than 50% of
the aggregate Revolving Loans outstanding (including participating interests in
Swingline Loans).

“Resignation Effective Date” has the meaning set forth in Section 10.6.

“Responsible Officer” means each of the Executive Chairman & President, Chief
Executive Officer, Chief Financial Officer, Treasurer, Assistant Treasurer,
Secretary and Assistant Secretary of CME.

“Revaluation Date” means, with respect to any Loan denominated in an Alternative
Currency under an Applicable Tranche, each of the following: (i) each date of an
Advance denominated in an Alternative Currency, (ii) while a Loan denominated in
an Alternative Currency is outstanding on any date upon the request of (A) the
Administrative Agent or (B) the Required Applicable Banks with respect to Loans
outstanding under any Applicable Tranche and (iii) such additional dates as the
Company may reasonably request from time to time.

“Revolving Credit Termination Date” means November 2, 2017 or any earlier date
on which the Aggregate Commitments are terminated pursuant to this Agreement.

“Revolving Loan” has the meaning set forth in Section 2.1. Revolving Loans may
be denominated in U.S. Dollars or Alternative Currencies, as the case may be for
each Applicable Tranche as indicated on Schedule 1.1.

“Rules” means the collective reference to the CME Rules, the CBOT Rules, the
NYMEX Rules and the rules of any other exchange which is qualified to clear
trades through the Clearing House.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SDN List” has the meaning set forth in Section 11.1(g).

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” has the meaning set forth in the Security and Pledge
Agreement.

“Securities Account” has the meaning set forth in the Security and Pledge
Agreement.

“Security and Pledge Agreement” means that certain Security and Pledge
Agreement, dated as of November 3, 2016, by and among the Clearing Members party
thereto, the Company and the Collateral Agent, substantially in the form of
Exhibit F, and as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Security Deposits” means the assets made available to the Clearing House by a
Clearing Member as security for its obligations to the Clearing House pursuant
to CME Rule 816, CBOT Rule 816, NYMEX Rule 816 or any other similar Rule.

“Settlement Loan” has the meaning set forth in Section 7.2.

“SIBOR Rate” means, in relation to any Loan in Singapore Dollars for any day, a
rate per annum equal to the Singapore Interbank Offered Rate or, if such rate is
not available, a comparable or successor rate, which rate is reasonably selected
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
11:00am (Singapore time) for an amount comparable to the amount of that Loan on
such day for overnight deposits and, if any such applicable rate is below zero,
the SIBOR Rate for such day will be deemed to be zero; provided, that, after the
date hereof and to the extent a comparable or successor rate is reasonably
selected by the Administrative Agent (as contemplated above), such selected rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“SIBOR Rate Loan” means a Loan that bears interest at a rate based on the SIBOR
Rate. All SIBOR Rate Loans shall be denominated in Singapore Dollars.

“Singapore Dollars” means the lawful currency of the Republic of Singapore.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Sovereign Debt” means any Foreign Sovereign Debt referenced in Annex I.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“STIBOR Rate” means, in relation to any Loan in Swedish Kronor for any day, a
rate per annum equal to the Stockholm Interbank Offered Rate or, if such rate is
not available, a comparable or successor rate, which rate is reasonably selected
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
11:00 a.m. (Stockholm, Sweden time) for an amount comparable to the amount of
that Loan on such day for overnight deposits and, if any such applicable rate is
below zero, the STIBOR Rate for such day will be deemed to be zero; provided,
that, after the date hereof and to the extent a comparable or successor rate is
reasonably selected by the Administrative Agent (as contemplated above), such
selected rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such selected rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“STIBOR Rate Loan” means a Loan that bears interest at a rate based on the
STIBOR Rate. All STIBOR Rate Loans shall be denominated in Swedish Kronor.

“Subsidiary” means any corporation more than 50% of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or by one or more of its Subsidiaries or by the
Company and one or more of its Subsidiaries, or any similar business
organization which is so owned or controlled.

“Supermajority Banks” means Banks having more than 75% of the sum of the
Aggregate Commitments or, after the Revolving Credit Termination Date, more than
75% of the aggregate Revolving Loans outstanding (including funded participating
interests in Swingline Loans).

“Swedish Kronor” means the lawful currency of Sweden.

“Swingline Loan” has the meaning set forth in Section 2.1.

“Swiss Francs” means the lawful currency of Switzerland.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings (including backup withholding) imposed
by any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Terminated Bank” has the meaning set forth in Section 2.12.

“Terminated Commitment” has the meaning set forth in Section 2.7(b).

“Test Draw” means an Advance made for the purpose of testing communication and
draw procedures.

“TIIE Rate” means, in relation to any Loan in Mexican Pesos for any day, the
rate per annum equal to the Interbanking Equilibrium Interest Rate (“TIIE”), or
a comparable or successor rate which rate is approved by the Administrative
Agent, as published by Banco de Mexico in the Federation’s Official Gazette (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 2:00 p.m.
(Mexico City, Mexico time) for an amount comparable to the amount of that Loan
on such day for overnight deposits and, if any such applicable rate is below
zero, the TIIE Rate for such day will be deemed to be zero; provided, that,
after the date hereof and to the extent a comparable or successor rate is
reasonably selected by the Administrative Agent (as contemplated above), such
selected rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such selected rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“TIIE Rate Loan” means a Loan that bears interest at a rate based on the TIIE
Rate. All TIIE Rate Loans shall be denominated in Mexican Pesos.

“Tranche A” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche A Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche A” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche A Commitments of such Banks, as
adjusted from time to time pursuant to the terms hereof.

“Tranche A Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche A” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche A Commitment, as applicable, as such amount may be
(a) reduced from time to time pursuant to Section 2.7; (b) reduced or increased
from time to time pursuant to assignments by or to such Bank pursuant to
Section 2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to
Section 2.10.

“Tranche B” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche B Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche B” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche B Commitments of such Banks, as
adjusted from time to time pursuant to the terms hereof.

“Tranche B Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche B” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche B Commitment, as applicable, as such amount may be
(a) reduced from time to time pursuant to Section 2.7; (b) reduced or increased
from time to time pursuant to assignments by or to such Bank pursuant to
Section 2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to
Section 2.10.

“Tranche C” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche C Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche C” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche C Commitments of such Banks, as
adjusted from time to time pursuant to the terms hereof.

“Tranche C Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche C” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche C Commitment, as applicable, as such amount may be
(a) reduced from time to time pursuant to Section 2.7; (b) reduced or increased
from time to time pursuant to assignments by or to such Bank pursuant to
Section 2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to
Section 2.10.

“Tranche D” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche D Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche D” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche D Commitments of such Banks, as
adjusted from time to time pursuant to the terms hereof.

“Tranche D Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche D” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche D Commitment, as applicable, as such amount may be
(a) reduced from time to time pursuant to Section 2.7; (b) reduced or increased
from time to time pursuant to assignments by or to such Bank pursuant to
Section 2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to
Section 2.10.

“Tranche E” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche E Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche E” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche E Commitments of such Banks, as
adjusted from time to time pursuant to the terms hereof.

“Tranche E Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche E” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche E Commitment, as applicable, as such amount may be
(a) reduced from time to time pursuant to Section 2.7; (b) reduced or increased
from time to time pursuant to assignments by or to such Bank pursuant to
Section 2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to
Section 2.10.

“Tranche F” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche F Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche F” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche F Commitments of such Banks, as
adjusted from time to time pursuant to the terms hereof.

“Tranche F Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche F” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche F Commitment, as applicable, as such amount may be
(a) reduced from time to time pursuant to Section 2.7; (b) reduced or increased
from time to time pursuant to assignments by or to such Bank pursuant to
Section 2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to
Section 2.10.

“Tranche G” means the credit facility provided pursuant to Section 2.1 to or for
the benefit of the Company by the Banks with a Tranche G Commitment, which such
facility shall consist of Loans (and participations in Swingline Loans) in the
currencies referenced under the heading “Tranche G” on Schedule 1.1 and shall be
in the maximum aggregate amount of the Tranche G Commitments of such Banks, as
adjusted from time to time pursuant to the terms hereof.

“Tranche G Commitment” means, with respect to any Bank, the commitment of such
Bank to make Loans and such Bank’s obligation to purchase participations in
Swingline Loans in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Bank’s name under the heading
“Tranche G” on Schedule 1.1 (and in the currencies indicated for such tranche on
Schedule 1.1), or in the Assignment Agreement pursuant to which such Bank shall
have assumed its Tranche G Commitment, as applicable, as such amount may be
(a) reduced from time to time pursuant to Section 2.7; (b) reduced or increased
from time to time pursuant to assignments by or to such Bank pursuant to
Section 2.12, 11.1 or 11.3(h); and (c) increased from time to time pursuant to
Section 2.10.

“UCC” has the meaning set forth in the Security and Pledge Agreement.

“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, and (ii) in the case of Multiemployer Plans, the withdrawal liability of
the Company and Subsidiaries.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“US Bank” has the meaning set forth in Section 11.3(e).

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of U.S. Dollars with such Alternative Currency.

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56,115 Stat. 272 (2001).

“Wholly-Owned Subsidiary” means any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or one or more Wholly-Owned Subsidiaries, or by the
Company and one or more Wholly-Owned Subsidiaries, or any similar business
organization which is so owned or controlled.

“WIBOR Rate” means, in relation to any Loan in Polish Zloty for any day, a rate
per annum equal to the Warsaw Interbank Offered Rate or, if such rate is not
available, a comparable or successor rate, which rate is reasonably selected by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00am
(Warsaw time) for an amount comparable to the amount of that Loan on such day
for overnight deposits and, if any such applicable rate is below zero, the WIBOR
Rate for such day will be deemed to be zero; provided, that, after the date
hereof and to the extent a comparable or successor rate is reasonably selected
by the Administrative Agent (as contemplated above), such selected rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such selected rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“WIBOR Rate Loan” means a Loan that bears interest at a rate based on the WIBOR
Rate. All WIBOR Rate Loans shall be denominated in Polish Zloty.

“Withholding Agent” means the Company or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

Section 1.2 Other Definitional Provisions. All terms defined in this Agreement
shall be equally applicable to both the singular and plural forms of the defined
terms. Unless the context otherwise requires, any reference to any law, rule or
regulation (including, without limitation, any Rule) or agreement shall be
construed as a reference to the same as it may from time to time be amended,
modified, supplemented or replaced. Unless the context requires otherwise, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Notwithstanding any other provision contained herein,
all computations of amounts and ratios referred to in Section 7.7 shall be made
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Company
at “fair value” as defined therein.

Section 1.3 Exchange Rates.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating U.S. Dollar Equivalent amounts of
Advances denominated in Alternative Currencies. The Administrative Agent shall
communicate such calculations to the Company promptly after such determination
of the Spot Rate. Such Spot Rates shall become effective as of such Revaluation
Date and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Company hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than U.S. Dollars) for
purposes hereof shall be such U.S. Dollar Equivalent amount as so determined by
the Administrative Agent.

(b) Wherever in this Agreement in connection with an Advance denominated in
Alternative Currencies or prepayment thereof, an amount, such as a required
minimum or multiple amount, is expressed in U.S. Dollars, but such Advance or
prepayment thereof is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such U.S. Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

Section 1.4 Collateral Valuation.

(a) The Discounted Value of the Collateral shall be monitored by, and all
calculations of “Discounted Value”, “Borrowing Base”, “Clearing Fund Borrowing
Base” or “Company Borrowing Base” contemplated by the Loan Documents shall be
determined by the Collateral Agent; provided that, in making any such
determination, the Collateral Agent shall be entitled to conclusively rely,
without any independent investigation or inquiry, on any respective Custodian’s
calculations of Market Value which are provided to the Collateral Agent. The
Collateral Agent shall not be liable for any failure or delay by any Custodian
to provide such calculations, so long as the Collateral Agent has used its
commercially reasonable efforts to cause such Custodian to do so, nor shall the
Collateral Agent be liable for any errors in any Custodian’s calculations. Upon
the request of the Collateral Agent, the Company shall use commercially
reasonable efforts to assist the Collateral Agent in obtaining such calculations
from the applicable Custodians. In no event shall the Collateral Agent be
responsible for calculating the Market Value of the Collateral in the possession
of a Custodian if such Custodian fails or is unable to calculate and provide the
calculation of Market Value. In the event no Market Value is given by a
Custodian for any particular asset included in the Collateral, the Discounted
Value of such asset shall be deemed to be zero. The Administrative Agent shall
be entitled to conclusively rely, without any independent investigation or
inquiry, on any such calculations made by the Collateral Agent which are
provided to the Administrative Agent.

(b) On each Borrowing Date, the Collateral Agent shall determine the Market
Value of the Collateral securing the Loans to be made on such date in accordance
with Section 1.4(a). On each subsequent Business Day on which there is an
outstanding Advance, the Collateral Agent shall (i) to the extent any such
Advance is a Company Pool Loan, determine the Company Borrowing Base on and as
of such date in accordance with its usual and customary practices and (ii) to
the extent any such Advance is a Clearing Fund Pool Loan, determine the
applicable Clearing Fund Borrowing Base on and as of such date in accordance
with its usual and customary practices, and, in each case, shall promptly (and
in any event on or before 12:00 noon (New York time on such day)) advise and
notify (which may be by telephone, provided that written confirmation thereof
shall promptly follow) the Company and the Administrative Agent of each such
determination.

Section 1.5 Change of Currency. Each obligation of the Company to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency. Each provision of this Agreement shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro. Each provision of this Agreement
also shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time reasonably determine to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency. The
Administrative Agent shall promptly advise the Company of any changes of
construction pursuant to the preceding two sentences hereof.

ARTICLE II

THE CREDIT

Section 2.1 Revolving Credit Loans.

(a) Through and including the Revolving Credit Termination Date, (i) each Bank
with an Applicable Tranche Commitment under an Applicable Tranche severally
agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans under such Applicable Tranche (“Revolving Loans”) to the Company
from time to time in amounts not to exceed in the aggregate for each such
Applicable Tranche at any one time outstanding, the amount of its Applicable
Tranche Commitment under such Applicable Tranche and (ii) each Applicable
Tranche Swingline Bank severally may, in its sole discretion and on the terms
and conditions set forth in this Agreement, make swingline loans under any
Applicable Tranche (“Swingline Loans”) to the Company from time to time and in
such amounts as such Applicable Tranche Swingline Bank shall determine at the
time of each request by the Company for a Swingline Loan; provided, however,
that no Revolving Loans or Swingline Loans shall be made if, after giving effect
thereto, (A) the aggregate outstanding principal of all Loans would exceed the
Aggregate Commitments, (B) the aggregate outstanding principal of all Applicable
Tranche Revolving Loans with respect to any Applicable Tranche would exceed the
Aggregate Applicable Tranche Commitment for such Applicable Tranche, (C) the
aggregate outstanding principal amount of all Revolving Loans in an Alternative
Currency would exceed the Applicable Alternative Currency Sublimit, (D) the
aggregate outstanding principal of the Clearing Fund Pool Loans for any
applicable Clearing Business after giving effect to any redesignation pursuant
to Section 2.13 would exceed the Clearing Fund Borrowing Base therefor or
(E) the aggregate outstanding principal of all Company Pool Loans after giving
effect to any redesignation pursuant to Section 2.13 would exceed the Company
Borrowing Base. Subject to the terms of this Agreement, the Company may borrow,
repay and reborrow Revolving Loans and Swingline Loans at any time up to the
Revolving Credit Termination Date. For the avoidance of doubt, (x) a Clearing
Fund Pool Loan and a Company Pool Loan can be a Revolving Loan or a Swingline
Loan, subject to the terms and conditions set forth in the Loan Documents and
(y) the provision of Swingline Loans by any Applicable Tranche Swingline Bank
under an Applicable Tranche shall be in addition to, and shall not relieve such
Bank from its obligation to make Revolving Loans under such Applicable Tranche
ratably in proportion to the amount of its Applicable Tranche Commitment. The
obligations of any Bank to make Revolving Loans hereunder shall cease at 5:01
p.m. (New York City time) on the Revolving Credit Termination Date. For the
avoidance of doubt, (i) no Bank shall have any obligation to become an
Applicable Tranche Swingline Bank and make Swingline Loans, (ii) any
determination by an Applicable Tranche Swingline Bank to make a specific
Swingline Loan shall not obligate the same Applicable Tranche Swingline Bank to
make any other Swingline Loan and (iii) the Company’s ability to request such
Swingline Loans shall cease at 5:01 p.m. (New York City time) on the Revolving
Credit Termination Date. Notwithstanding anything to the contrary contained
herein, any Bank (“Affiliate Funding Bank”) may at its option elect to fund any
loan through any foreign or domestic branch of such Bank or such Affiliate
(“Funding Affiliate”) of such Bank. Each party hereto hereby agrees that
(i) neither the grant to any Funding Affiliate nor the exercise of any Funding
Affiliate of such option shall increase the costs or expenses or otherwise
increase or change the obligation of the Company under this Agreement or any of
the other Loan Documents, (ii) no Funding Affiliate shall be liable for any
indemnity or similar payment obligation under this Agreement for which an
Affiliate Funding Bank would be liable, (iii) the Affiliate Funding Bank’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, (iv) the Affiliate Funding Bank shall remain solely
responsible for the performance under this Agreement, (v) the Company and each
Agent shall continue to deal solely and directly with such Affiliate Funding
Bank in connection with the Affiliate Funding Bank’s rights and obligations
under this Agreement (it being acknowledged that the Administrative Agent will
forward Bank Notices regarding borrowings of Alternative Currencies directly to
Funding Affiliates specifically identified for receipt of such notices in the
respective Affiliate Funding Bank’s Administrative Questionnaire) and (vi) the
Affiliate Funding Bank shall for all purposes, retain the sole right to enforce
this Agreement and to approve any amendment, waiver or other modification of any
provision of any Loan Document. The making of a Revolving Loan or a Swingline
Loan under any Applicable Tranche by a Funding Affiliate hereunder shall utilize
the Applicable Tranche Commitment of such Affiliate Funding Bank to the same
extent, and as if, such Loan were made by such Affiliate Funding Bank.

(b) With respect to any Advance requested hereunder to be made in any particular
currency (the “Specified Currency”) at any time, (x) in the event there are no
other outstanding Advances at such time or the only outstandings at such time
are in the Specified Currency, the Company shall allocate such Advance across
all Applicable Tranches which contain such currency on a pro rata basis based on
the amount of Loans available to be made in such currency under each such
Applicable Tranche and (y) in the event there are outstanding Advances in
currencies other than the Specified Currency at such time, the Company shall use
commercially reasonable efforts to the extent practicable (taking into account
the minimum denominations required for Advances and the Company’s need for Loans
in Alternative Currencies) to allocate Advances hereunder such that, after
giving pro forma effect to each such Advance and any payments thereof, the
percentage of unused Applicable Tranche Commitments under each Applicable
Tranche relative to the Aggregate Applicable Tranche Commitments are
approximately equal; provided that, the failure to maintain such approximately
equal percentages referenced in this clause (y) shall not be a Default or an
Unmatured Default hereunder.

Section 2.2 Ratable Loans. Each Advance under an Applicable Tranche shall
consist of Revolving Loans made from the several Applicable Banks who have
Applicable Tranche Commitments under such Applicable Tranche, ratably in
proportion to the amounts of their respective Applicable Tranche Commitments on
the date of such Advance, or of Swingline Loans made from the Applicable Tranche
Swingline Banks agreeing to make any specific Applicable Tranche Swingline
Loans.

Section 2.3 Repayment of Advances.

(a) Each Advance under an Applicable Tranche and accrued and unpaid interest
thereon shall be due and payable to the Administrative Agent for the account of
each Applicable Bank making such Advance thirty (30) days after such Advance is
made or, if earlier, the Revolving Credit Termination Date (any such date, a
“Loan Maturity Date”), except in the case of a Test Draw which shall be repaid
pursuant to the provisions of Section 7.2 hereof and except as provided in
Section 2.4.

(b) Each then outstanding Advance and accrued and unpaid interest thereon shall
be due and payable on the Revolving Credit Termination Date.

Section 2.4 Reborrowing of Advances. No Applicable Tranche Revolving Loan may be
made hereunder to repay any Advance under any Applicable Tranche without the
consent of (a) the Required Applicable Banks under the Applicable Tranche from
which such Revolving Loan is made and (b) the Required Applicable Banks under
the Applicable Tranche to which the repayment is to be made, except that
Revolving Loans under an Applicable Tranche may be made to repay any outstanding
Swingline Loan under such Applicable Tranche (in which case such Revolving Loans
and accrued and unpaid interest thereon shall be due and payable to the
Administrative Agent on the original Loan Maturity Date of such Swingline Loan).

Section 2.5 Optional Principal Payments. Provided that the Company give the
Administrative Agent notice of any prepayment, which notice shall be in a form
acceptable to the Administrative Agent and shall be delivered no later than the
Prepayment Notice Deadline, the Company may prepay, without premium or penalty,
all or a portion of any outstanding Advance under any Applicable Tranche at any
time on any Business Day; provided further, that interest shall accrue on such
amount being prepaid until the next Business Day if such payment is received
after the Applicable Prepayment Time on the date of payment. Repayment of
principal pursuant to this Section 2.5 shall be accompanied by accrued and
unpaid interest thereon.

Section 2.6 Mandatory Principal Payments. On any day on which the aggregate
outstanding principal of the Clearing Fund Pool Loans for any applicable
Clearing Business exceeds the Clearing Fund Borrowing Base therefor (as
determined pursuant to Section 1.4 after giving effect to any redesignation
pursuant to Section 2.13), the Company shall immediately repay Loans in the
amount of such excess or pledge to the Collateral Agent, for the benefit of the
Banks, additional Collateral in the applicable Clearing Fund Collateral Pool
under the Collateral Documents as necessary to cure such deficiency, without the
necessity of any notice or demand.

(b) On any day on which the aggregate outstanding principal of the Company Pool
Loans exceeds the Company Borrowing Base (as determined pursuant to Section 1.4
after giving effect to any redesignation pursuant to Section 2.13), the Company
shall immediately repay Loans in the amount of such excess or pledge to the
Collateral Agent, for the benefit of the Banks, additional Collateral in the
Company Collateral Pool under the Collateral Documents as necessary to cure such
deficiency, without the necessity of any notice or demand.

(c) On any day on which the aggregate outstanding principal of the Clearing Fund
Pool Loans and the Company Pool Loans, taken together, exceeds the Aggregate
Commitments, the Company shall repay Loans in the amount of such excess without
the necessity of any notice or demand.

(d) On any Revaluation Date which is a Business Day on which the U.S. Dollar
Equivalent of the aggregate outstanding principal amount of Loans under any
Applicable Tranche exceeds the Aggregate Applicable Tranche Commitments then in
effect, then, the Company shall repay Revolving Loans under such Applicable
Tranche and/or Swingline Loans under such Applicable Tranche, as the Company
shall select, in the amount of such excess by (i) 5:45 p.m. (New York City time)
on the Business Day the Company receives written notice of such excess from the
Administrative Agent (the “Excess Notice Date”) if the Company receives notice
from the Administrative Agent by 2:00 p.m. (New York City time) on such Excess
Notice Date or (ii) on the next Business Day, prior to 11:00 a.m. (New York City
time) after the Company receives notice of such excess if the Company receives
notices from the Administrative Agent after 2:00 p.m. (New York City time) on
such Excess Notice Date.

(e) On any Business Day after giving effect to any requested Loan or on any
Business Day when Loans are outstanding, on which the aggregate Borrowing Base
(including each Clearing Fund Borrowing Base and the Company Borrowing Base) or
the Aggregate Commitments is less than the sum of (i) 100% of the aggregate
principal amount of outstanding Loans denominated in U.S. Dollars of such day
and (2) 105% of the U.S. Dollar Equivalent of the aggregate principal amount of
outstanding Loans denominated in Alternative Currencies as of such day, then,
the Company shall, upon written notice from the Administrative Agent, pledge
additional Collateral or prepay Loans in any Applicable Tranche at the option of
the Company (or do any combination of the foregoing) as necessary to cure such
deficiency (or in the event of any such requested Loan, instruct the
Administrative Agent to return the proceeds of the requested Loan to the
applicable Banks or, in the event such pledge of such additional Collateral is
made as of such Business Day, hold such funds in the Administrative Agent’s
Office until the time of such pledge).

Repayment of any such excess amount shall be applied first, to prepay
outstanding Swingline Loans in the Applicable Tranche selected by the Company,
and second, to prepay outstanding Revolving Loans in the Applicable Tranche
selected by the Company (in accordance with the applicable Collateral Pools), in
each case in the direct order of their respective maturities and shall be
accompanied by accrued and unpaid interest thereon.

Section 2.7 Adjustments of Commitments.

(a) Adjustments by the Company. The Company may permanently reduce the Aggregate
Applicable Tranche Commitments under any Applicable Tranche, in whole or in part
ratably among the Applicable Banks, in proportion to the amounts of their
respective Applicable Tranche Commitments at any time upon written notice to the
Administrative Agent; provided, however, that, (i) subject to Sections 2.7(b) or
2.12, the amount of the Aggregate Applicable Tranche Commitments may not be
reduced below the outstanding principal amount of the Advance(s) under such
Applicable Tranche, and (ii) a notice of termination of any Aggregate Applicable
Tranche Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
The Company may also, with the consent of the Administrative Agent (such consent
not to be unreasonably withheld), request that any Bank under an Applicable
Tranche (x) convert all or a part of such Bank’s Applicable Tranche Commitments
under such Applicable Tranche into Applicable Tranche Commitments under (1) a
different then existing Applicable Tranche or (2) a new Additional Applicable
Tranche requested by the Company or (y) provide for additional currencies under
such Applicable Tranche (provided that in the event any requested currency in
such Applicable Tranche or Additional Applicable Tranche, as the case may be, is
not U.S. Dollars, such currency is a lawful currency that is readily available
and freely transferable and convertible into U.S. Dollars), so long as, in any
case, there are no outstanding Loans under either impacted Applicable Tranche or
Additional Applicable Tranche at the time of such conversion. Each Bank shall
notify the Company within five (5) Business Days of receipt of the Company’s
request, in writing, if and by what amount such Bank is willing, in its sole
discretion, to so convert its Applicable Tranche Commitments or add additional
currencies under an Applicable Tranche. Notwithstanding the foregoing, anything
else provided herein or otherwise, if any Bank shall fail to notify the Company
within such five (5) Business Day period, such Bank shall be deemed to have
declined such requested conversion or addition. In the case of any Additional
Applicable Tranche or additional currencies under an Applicable Tranche, the
Administrative Agent shall notify the Company and the Banks of any such
Additional Applicable Tranche or additional currencies approved as contemplated
hereby and, the Applicable Reference Rate, Applicable AA Funds Delivery
Deadline, Applicable Alternative Currency Sublimit, Applicable Bank Funding
Deadline, Applicable Borrower Notice Deadline and Applicable Payment Time, which
such provisions shall be, in each case, (subject to the consent of the Company
and those Banks who have agreed to convert commitments into such Additional
Applicable Tranche or add additional currencies) and the currencies to be
provided thereunder (any such notice, as “Additional Tranche/Currency
Confirmation”) which such Additional Tranche/Currency Confirmation shall be
deemed to modify Annex II with such additional information as applicable.

(b) Adjustments by Banks for Accelerated Termination. If any Applicable Tranche
Commitment of a Bank hereunder is terminated pursuant to Section 2.12, the
Company shall immediately notify the Administrative Agent in writing of such
termination (“Accelerated Termination Notice”) and shall state the amount of
such terminating Bank’s Applicable Tranche Commitment so terminated (“Terminated
Commitment”) in the Accelerated Termination Notice. The Administrative Agent
shall promptly provide a copy of the Accelerated Termination Notice to each
remaining Bank (each a “Non-Terminating Bank”). Each Non-Terminating Bank shall
notify the Company, in writing, on or before the second Business Day after the
date the Accelerated Termination Notice is received by such Non-Terminating
Bank, if and by what amount such Bank is willing in its sole discretion to
increase its Applicable Tranche Commitment (in the case such Bank has an
Applicable Tranche Commitment under the Impacted Tranche at such time) or
provide for such Applicable Tranche Commitment (in the case such Bank does not
already have an Applicable Tranche Commitment under the Impacted Tranche at such
time) (as applicable), which amount shall be equal to all or some portion of the
Terminated Commitment (each, a “2.7(b) Notice”). Any Non-Terminating Bank that
fails to so notify the Company on or before such second Business Day shall be
deemed to have declined to increase or provide any such Applicable Tranche
Commitment. If offers to increase or provide any such Applicable Tranche
Commitments are made by two or more Non-Terminating Banks in an aggregate amount
greater than the aggregate amount of the Terminated Commitment, such
Non-Terminating Banks and the Company hereby agree that such offers shall be
allocated as nearly as possible in proportion to the aggregate amount of such
offers, so that the aggregate amount thereof will not exceed the amount of the
Terminated Commitment. On or before the third Business Day after the date of the
Accelerated Termination Notice, the Company shall notify Administrative Agent
and each Non-Terminating Bank of the amount, if any, by which each such
Non-Terminating Bank’s Commitment has been increased or provided, which amount
shall not exceed the amount of such Non-Terminating Bank’s offer to increase or
provide such Applicable Tranche Commitment in such Bank’s 2.7(b) Notice. All
increases or provisions of Applicable Tranche Commitments by the Banks under
this Section 2.7(b) shall become effective on the terminating Bank’s Accelerated
Termination Date or on such later date on which the Company shall notify
Administrative Agent and each Non-Terminating Bank of the amount, if any, by
which each such Non-Terminating Bank’s Applicable Tranche Commitment has been
increased or provided in accordance with this Section 2.7(b) (“2.7(b) Effective
Date”). The Company shall promptly upon request deliver to each Non-Terminating
Bank whose Applicable Tranche Commitment has been increased or provided pursuant
to this Section 2.7(b) a new Note reflecting (if requested by such
Non-Terminating Bank) such Non-Terminating Bank’s new Applicable Tranche
Commitment. Each such Bank whose Applicable Tranche Commitment is terminated as
contemplated hereby shall promptly, after repayment to such Bank of all
Obligations (other than contingent obligations for which no claim has been made)
owing to such Bank on the 2.7(b) Effective Date, return to the Company such
Bank’s superseded Note(s), as applicable. Each such Non-Terminating Bank shall
make available to the Administrative Agent such amounts with respect to the
Applicable Tranche affected by the termination contemplated by this Section in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other applicable Banks in the respective Applicable Tranche, as
being required in order to cause, after giving effect to such commitment
increase, the outstanding Loans (and risk participations in outstanding
Swingline Loans) in the respective Applicable Tranche to be held ratably by all
Applicable Banks in the respective Applicable Tranche in accordance with their
respective Applicable Percentages (as revised by such increase) and the Company
shall be deemed to have prepaid and reborrowed the outstanding applicable Loans
in the respective Applicable Tranche as of the 2.7(b) Effective Date to the
extent necessary to keep the outstanding Loans in the respective Applicable
Tranche ratable with any revised Applicable Percentages arising from any
nonratable increase in the Applicable Tranche Commitments contemplated hereby.

Section 2.8 Fees.

(a) From the date hereof to but excluding the Revolving Credit Termination Date,
the Company agrees to pay to the Administrative Agent for the ratable account of
the Banks in each Applicable Tranche a commitment fee of 10/100 of 1% per annum
(on the basis of a year consisting of 360 days and for actual days elapsed) on
the daily amount of the excess of (i) the amount of the Aggregate Applicable
Tranche Commitments under each such Applicable Tranche over (ii) the aggregate
principal amount of all outstanding Loans (excluding any Swingline Loans,
provided that in the event the participating interests in all Applicable Tranche
Swingline Loans outstanding on such date have been fully funded in accordance
with Section 2.14(a), the Applicable Tranche Swingline Exposure of each
Applicable Bank under each such Applicable Tranche shall not be excluded from
such aggregate principal amount or, in the event that such participating
interests are not fully funded, only the participating interests acquired and so
partially funded by such Bank in accordance with Section 2.14(a) in respect of
any such outstanding Applicable Tranche Swingline Loans shall not be excluded
from such aggregate principal amount), payable in arrears on the last day of
each fiscal quarter of the Company hereafter and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof.

(b) The Company agrees to pay to the Administrative Agent for the ratable
account of the Banks the fees in the amounts and at the times set forth on
Schedule 2.8.

(c) The Company agrees to pay to the Administrative Agent and the Collateral
Agent, for each of their respective accounts, fees payable in the amounts and at
the times separately agreed upon by the Company.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or the Collateral Agent, in the
case of such fees payable to the Collateral Agent). The Administrative Agent
shall distribute any such payments received by it for the account of the Banks
to the Banks in accordance with their respective pro rata shares thereof.

Section 2.9 Collateral.

(a) The Obligations of the Company under this Agreement, the Loans and all other
Loan Documents shall be secured, in each case, by the applicable Collateral
Pool, in accordance with the Collateral Documents.

(b) The Company may at any time (including after a Notice of Exclusive Control
has been delivered) direct the Collateral Agent, in writing, to permit (and upon
such direction, which shall be deemed a certification by the Company that such
withdrawal, transfer or replacement is not prohibited hereunder, the Collateral
Agent shall permit) the replacement of any Clearing Member Security or Company
Security credited to any Collateral Account, or any Money Fund Share subject to
the Lien of the Collateral Agent pursuant to the Security and Pledge Agreement
or any Gold Bullion subject to the Lien of the Collateral Agent pursuant to any
Bullion Security Agreement, as the case may be, with replacement collateral of a
type described in CME Rule 816 or CME Rule 820, CBOT Rule 816 or CBOT Rule 820
or NYMEX Rule 816 or NYMEX Rule 820 or any other similar Rule (and otherwise
qualifying as Eligible Assets), or withdraw or transfer any Clearing Member
Security or Company Security credited to any Collateral Account, or any Money
Fund Share subject to the Lien of the Collateral Agent pursuant to the Security
and Pledge Agreement or any Gold Bullion subject to the Lien of the Collateral
Agent pursuant to any Bullion Security Agreement; provided that:

(i) at any time when there are one or more outstanding Advances, after giving
effect to any such replacement, transfer or withdrawal, (x) if such replacement,
transfer or withdrawal is in respect of Clearing Member Security, Company
Security or Money Fund Shares in any Clearing Fund Collateral Pool, the
aggregate principal amount of all the applicable remaining Clearing Fund Pool
Loans outstanding as of the date of such replacement, transfer or withdrawal
(after giving effect to any concurrent redesignation pursuant to Section 2.13)
shall not exceed the applicable Clearing Fund Borrowing Base as of the date of
such replacement, transfer or withdrawal (as determined by the Company and
confirmed to the Company by the Collateral Agent (with the Collateral Agent’s
determination controlling in the event of any discrepancy)) and (y) if such
replacement, transfer or withdrawal is in respect of Company Security in the
Company Collateral Pool, the aggregate principal amount of all remaining Company
Pool Loans (together with, if the Clearing Fund Pool Loans related to any
Clearing Business then exceed the Clearing Fund Borrowing Base for such Clearing
Business, such excess Clearing Fund Pool Loans and any other such excess
Clearing Fund Pool Loans for any other Clearing Business) outstanding as of the
date of such replacement, transfer or withdrawal (after giving effect to any
concurrent redesignation pursuant to Section 2.13) shall not exceed the Company
Borrowing Base as of the date of such replacement, transfer or withdrawal (as
determined by the Company and, confirmed to the Company by the Collateral Agent
(with the Collateral Agent’s determination controlling in the event of any
discrepancy);

(ii) at any time when (and in addition to any restrictions set forth in clause
(i) above) there are one or more outstanding Advances and either (1) a Default
shall have occurred and be continuing at such time or (2) an Unmatured Default
in respect of Section 8.2 shall have occurred and be continuing at such time,
the Company shall not be permitted to withdraw, transfer or replace any of the
specified assets (other than Guaranty Fund Assets) identified in any Collateral
Notice as Collateral associated with any Advance outstanding at such time;

(iii) at any time when there are no outstanding Advances, the Company shall be
permitted to withdraw, transfer or replace any Collateral; and

(iv) at any time when (and in addition to any restrictions set forth in clause
(i) above) there are one or more outstanding Advances and either a Default in
respect of Section 8.2 or an Unmatured Default in respect of Section 8.2 shall
have occurred and be continuing, the Company shall not be permitted to withdraw,
transfer or replace any Guaranty Fund Assets identified in any Collateral Notice
as Collateral associated with any Advance outstanding at such time.

(c) The Company may at any time (including after a Notice of Exclusive Control
has been delivered) direct the Collateral Agent to cause any Custodian (or its
transfer or servicing agent) having custody over a Collateral Account, any
Clearing Member Securities Account, any Company Securities Account, any Bullion
Account Bank or any Money Fund Issuer or its transfer or servicing agent, as the
case may be, in writing, to liquidate (and the applicable Custodian or any of
their transfer or servicing agents, as the case may be, shall liquidate in
market-based transactions as directed, in writing, by the Company) any Clearing
Member Security or Company Security credited to any Collateral Account, any
Clearing Member Securities Account or any Company Securities Account, or any
Money Fund Shares subject to the Lien of the Collateral Agent pursuant to the
Security and Pledge Agreement, or any Gold Bullion subject to the Lien of the
Collateral Agent pursuant to any Bullion Security Agreement, as the case may be,
and apply the proceeds thereof and any other amounts credited to any Collateral
Account, or credited in respect of such Money Fund Shares to repay any
outstanding Loans in the Applicable Tranche; provided that:

(i) (x) if such liquidation and repayment is in respect of Clearing Member
Security, Company Security or Money Fund Shares in any Clearing Fund Collateral
Pool, the aggregate principal amount of the remaining applicable Clearing Fund
Pool Loans outstanding (after giving effect to any concurrent redesignation
pursuant to Section 2.13) shall not exceed the applicable Clearing Fund
Borrowing Base as of the date of such liquidation (provided that if the
Administrative Agent determines that the remaining applicable Clearing Fund Pool
Loans outstanding (after giving effect to any concurrent redesignation pursuant
to Section 2.13) exceed the applicable Clearing Fund Borrowing Base, the Company
shall make a prepayment or pledge additional Collateral pursuant to
Section 2.6(a) to the extent necessary to cure any such deficiency) and (y) if
such liquidation and repayment is in respect of Company Security in the Company
Collateral Pool, the aggregate principal amount of all remaining Company Pool
Loans (together with, if the Clearing Fund Pool Loans related to any Clearing
Business then exceed the Clearing Fund Borrowing Base for such Clearing
Business, such excess Clearing Fund Pool Loans and any other such excess
Clearing Fund Pool Loans for any other Clearing Business) outstanding (after
giving effect to any concurrent redesignation pursuant to Section 2.13) shall
not exceed the Company Borrowing Base as of the date of such liquidation
(provided that if the Administrative Agent determines that the remaining Company
Pool Loans (together with, if the Clearing Fund Pool Loans related to any
Clearing Business then exceed the Clearing Fund Borrowing Base for such Clearing
Business, such excess Clearing Fund Pool Loans and any other such excess
Clearing Fund Pool Loans for any other Clearing Business) outstanding (after
giving effect to any concurrent redesignation pursuant to Section 2.13) exceed
the Company Borrowing Base, the Company shall make a prepayment or pledge
additional Collateral pursuant to Section 2.6(b) to the extent necessary to cure
any such deficiency) (unless, in either case, the Administrative Agent otherwise
determines that any such liquidation is in the best interests of the Banks,
after giving effect to any such liquidation and the repayment of Loans in the
Applicable Tranche as directed by the Company pursuant thereto, in which case
any such liquidation shall be permitted notwithstanding anything to the contrary
in this clause (i));

(ii) the Company shall reimburse the Collateral Agent and any Custodian or any
of their transfer or servicing agents, as the case may be, for any and all
reasonable costs, internal charges and out-of-pocket expenses paid or incurred
by such Person in connection with any such liquidation;

(iii) at any time when there are one or more outstanding Advances and either
(1) a Default shall have occurred and be continuing at such time or (2) an
Unmatured Default in respect of Section 8.2 shall have occurred and be
continuing at such time, the Company shall not liquidate any of the specified
assets (other than Guaranty Fund Assets) identified in any Collateral Notice as
Collateral associated with any Advance that is outstanding at any time while
such Default or Unmatured Default exists (unless the Administrative Agent
otherwise determines that any such liquidation is in the best interests of the
Banks after giving effect to any such liquidation and the application of the
proceeds thereof to repay Loans in the Applicable Tranche, in which case any
such liquidation shall be permitted notwithstanding anything to the contrary in
this clause (iii)); and

(iv) at any time when there are one or more outstanding Advances and either a
Default in respect of Section 8.2 or an Unmatured Default in respect of
Section 8.2 shall have occurred and be continuing, the Company shall not
liquidate any Guaranty Fund Assets identified in any Collateral Notice as
Collateral associated with any Advance outstanding at such time (unless the
Administrative Agent otherwise determines that any such liquidation is in the
best interests of the Banks after giving effect to any such liquidation and the
application of the proceeds thereof to repay Loans in the Applicable Tranche, in
which case any such liquidation shall be permitted notwithstanding anything to
the contrary in this clause (iv)).

(d) For ease of administration, when the Company is including Sovereign Debt in
any Collateral Pool, the Administrative Agent may require the Company to, or may
itself, designate a specific aggregate principal amount of the Loans in the
Applicable Tranche to be secured by such Collateral Pool as being deemed for
purposes of this Section 2.9(d) to be notionally allocated to such Sovereign
Debt (and not to the other Eligible Assets in such Collateral Pool), in either
case by giving notice thereof to the Company and the Collateral Agent. Upon such
designation becoming effective (but subject to any redesignation as contemplated
below), the remaining aggregate principal amount of the Loans to be secured by
such Collateral Pool shall be deemed for purposes of this Section 2.9(d) to be
notionally allocated only to the other Eligible Assets in such Collateral Pool.
While such designation is in effect (but subject to any such redesignation as
contemplated below), the provisions of Section 2.6(a) or (b), as the case may
be, the other paragraphs of this Section 2.9, Section 1.4 and Section 2.13 shall
be read as though such Collateral Pool were two separate Collateral Pools, one
including only such Sovereign Debt and the other including only such other
Eligible Assets. At any time after such designation becomes effective, the
Company or the Administrative Agent may redesignate, by notice to the other and
the Collateral Agent, all or any part of the aggregate principal amount of the
Loans notionally allocated to such Sovereign Debt as being allocated to such
other Eligible Assets, or vice versa, provided that after giving effect to such
redesignation no prepayment would be required under Section 2.6(a) or (b) as
read as contemplated above on account of the aggregate principal amount of such
Loans notionally allocated to either such Sovereign Debt or such other Eligible
Assets. Notwithstanding the foregoing, all of the Loans relating to such
Collateral Pool shall be secured by all of the Eligible Assets (including such
Sovereign Debt) in such Collateral Pool at all times.

(e) Upon any replacement, liquidation, transfer or withdrawal of any Clearing
Member Security, Company Security, Gold Bullion or Money Fund Shares in
accordance with the Collateral Documents and pursuant to subsection (b) or (c)
above (other than a transfer of any such assets to a securities account or other
account that is subject to the Lien of the Collateral Agent pursuant to the Loan
Documents which has attached), the Lien of the Collateral Agent on the replaced,
liquidated, transferred or withdrawn Clearing Member Security, Company Security
or Money Fund Shares, as applicable, shall be deemed released without further
consent of the Collateral Agent or any Bank.

(f) For the avoidance of doubt, at any time when there are no outstanding
Advances, the Company shall be permitted to withdraw, transfer or replace any
Collateral.

(g) Any right of the Company to withdraw, replace, transfer or liquidate any
Collateral pursuant to this Section 2.9 shall apply to the extent any such
Collateral has not been previously sold or liquidated by the Collateral Agent,
or accepted by the Collateral Agent in full or partial satisfaction of any
Obligations in accordance with the Section 9-620 of the UCC.

Section 2.10 Commitment Increase Option.

(a) The Company may, at its option and without the consent of the Banks, at any
time after the Closing Date and from time to time thereafter, seek to increase
the Aggregate Commitments by up to an aggregate amount of $3,000,000,000 for all
such increases (resulting in maximum Aggregate Commitments of $10,000,000,000)
upon written notice to the Administrative Agent and the Collateral Agent, which
notice shall specify the amount of any such increase, the requested Applicable
Tranche(s) to be increased and the amount of each such increase within such
Applicable Tranche and shall be delivered at a time when no Default or Unmatured
Default has occurred and is continuing. The Company may, in its sole discretion,
offer the increase in the Aggregate Commitments to existing Banks or to other
lenders or entities reasonably acceptable to the Administrative Agent and the
Company, and such requested increase may be with respect to any Applicable
Tranche(s). No increase in the Aggregate Commitments shall become effective
until the existing or new Banks extending a new or increased Applicable Tranche
Commitment amount (which such increase shall be determined by each such existing
or new Bank in its sole discretion) and the Company shall have delivered to the
Administrative Agent a document reasonably satisfactory to the Administrative
Agent and the Company pursuant to which any such existing Bank states the amount
of its Applicable Tranche Commitment increase (as the case may be), any such new
Bank (or new Applicable Bank) states its aggregate Applicable Tranche Commitment
amount and agrees to assume and accept the obligations and rights of a Bank
hereunder (or under the Applicable Tranche, as the case may be) and the Company
accepts such new or increased Applicable Tranche Commitments. The Banks (new or
existing) accepting new or increased Applicable Tranche Commitments shall accept
an assignment from the existing Banks, and the existing Banks shall make an
assignment to the new or existing Banks accepting a new or increased Applicable
Tranche Commitment (as the case may be), of a direct interest in each then
outstanding Advance under the Applicable Tranche, as applicable, such that,
after giving effect thereto, all credit exposure under each Applicable Tranche
is held ratably by the Applicable Banks in proportion to their respective
Applicable Tranche Commitments. Assignments pursuant to the preceding sentence
shall be made in exchange for the principal amount assigned plus accrued and
unpaid interest and accrued and unpaid facility fees. Any such increase of the
Aggregate Commitments, respectively shall be subject to receipt by the
Administrative Agent from the Company of such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request (including certification that the representations and
warranties contained in Article VI are true and correct in all material respects
as of such applicable date, except for representations and warranties that
relate to a specific date, in which case such representations and warranties
shall be true and correct in all material respects as of such date).

(b) In addition to the foregoing, to the extent that the Company has reduced the
Aggregate Commitments with respect to any or all of the Banks (including
pursuant to Section 2.12), the Company may, from time to time, increase any
portion of any such Bank’s respective Applicable Tranche Commitment with respect
to an Applicable Tranche, with such Bank’s consent in its sole discretion, in an
amount up to the amount so reduced, provided that each such Bank shall accept an
assignment from the existing Banks, and the existing Banks shall make an
assignment to each such Bank of a direct interest in each then outstanding
Advance under such Applicable Tranche, such that, after giving effect thereto,
all credit exposure hereunder is held ratably by the Banks in proportion to
their respective Applicable Tranche Commitments. The documents evidencing any
such increase in the Aggregate Commitments shall be in a form reasonably
acceptable to the Company and the Administrative Agent.

Section 2.11 Defaulting Banks.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable law:

(i) Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.2.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by any Agent for the account of that Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise, and
including any amounts made available to any Agent by that Defaulting Bank
pursuant to Section 12.1), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Bank to any Agent hereunder on a pro rata
basis; second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Bank to each Applicable Tranche Swingline Bank hereunder; third, as
the Company may request (so long as no Default or Unmatured Default exists), to
the funding of any Loan in respect of which that Defaulting Bank has failed to
fund its portion thereof as required by this Agreement (such unfunded amounts to
be determined by the Administrative Agent, in consultation with the Company);
fourth, if so determined by the Administrative Agent and the Company, to be held
in an interest bearing account and released in order to satisfy obligations of
that Defaulting Bank to fund Loans under this Agreement; fifth, in the case of a
Defaulting Bank under any Applicable Tranche, to the payment of any amounts
owing to the other Banks under such Applicable Tranche (including the Applicable
Tranche Swingline Banks) as a result of any judgment of a court of competent
jurisdiction obtained by any Bank under such Applicable Tranche (including the
Applicable Tranche Swingline Banks) against that Defaulting Bank as a result of
that Defaulting Bank’s breach of its obligations under this Agreement with
respect to such Applicable Tranche; sixth, to the payment of any amounts owing
to the Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans under any Applicable Tranche in respect of which that
Defaulting Bank has not fully funded its appropriate share and (B) such Loans
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Banks under each such Applicable Tranche on a pro rata basis (and
ratably among all such Applicable Tranches computed in accordance with the
Defaulting Banks’ respective funding deficiencies) prior to being applied to the
payment of any Loans of that Defaulting Bank under the Applicable Tranche. Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank pursuant to this
Section 2.11(a)(ii) shall be deemed paid to and redirected by that Defaulting
Bank, and each Bank irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Bank shall not be entitled to receive any
commitment fee pursuant to Section 2.8 for any period during which that Bank is
a Defaulting Bank (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Bank).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Bank, for purposes of computing the
amount of the obligation of each non-Defaulting Bank to acquire, refinance or
fund participations in Applicable Tranche Swingline Loans pursuant to
Section 2.14, the pro rata portion and “Applicable Percentage” of each
non-Defaulting Bank shall be computed from time to time without giving effect to
the Applicable Tranche Commitment of that Defaulting Bank with respect to each
Applicable Tranche; provided that, (i) each such reallocation shall be given
effect if, at the time of any such reallocation, no Default or Unmatured Default
exists; and (ii) the aggregate obligation of each non-Defaulting Bank to
acquire, refinance or fund participations in the Applicable Tranche Swingline
Loans shall not exceed the positive difference, if any, of (1) the Applicable
Tranche Commitment of that non-Defaulting Bank minus (2) the aggregate
outstanding amount of the Applicable Tranche Revolving Loans of that Bank.
Subject to Section 11.16, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Bank arising
from that Bank having become a Defaulting Bank, including any claim of a
non-Defaulting Bank as a result of such non-Defaulting Bank’s increased exposure
following such reallocation.

(b) Defaulting Bank Cure. If the Company, the Administrative Agent and the
Applicable Tranche Swingline Banks agree in writing in their sole discretion
that a Defaulting Bank should no longer be deemed to be a Defaulting Bank, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Bank will, to the extent applicable, purchase that portion of
outstanding Loans of the other Banks in each Applicable Tranche participated in
by such Defaulting Bank at par or take such other actions as the Administrative
Agent may determine to be necessary to cause the Applicable Tranche Revolving
Loans and funded and unfunded participations in Applicable Tranche Swingline
Loans to be held on a pro rata basis by the Banks in the Applicable Tranche in
accordance with their Applicable Percentages (without giving effect to
Section 2.11(a)(iv)), whereupon that Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Bank was a
Defaulting Bank (and the Company shall not be required to pay any such fees or
payments to such Bank which were not required to have been paid to such Bank
while it was a Defaulting Bank); and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Bank.

(c) Other Rights and Remedies. The rights and remedies against a Defaulting Bank
under this Section 2.11 are in addition to other rights and remedies which the
Company may have against such Defaulting Bank with respect to any Funding
Default and which the Administrative Agent or any Bank may have against such
Defaulting Bank with respect to any Funding Default.

Section 2.12 Removal or Replacement of a Bank. Anything contained herein to the
contrary notwithstanding, in the event that: (a) any Bank shall become a
Defaulting Bank and such Defaulting Bank shall immediately fail to cure the
default as a result of which it has become a Defaulting Bank; (b) in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 9.2(a), the
consent of the Required Banks shall have been obtained but the consent of one or
more of the other Banks (each a “Non-Consenting Bank”) whose consent is required
shall not have been obtained or (c) any Bank requests reimbursement for amounts
owing pursuant to Section 11.3(a), 11.8(b) or 11.8(c) or (d) if any Bank gives
any notice pursuant to Section 11.8(d) indicating its inability to make or
maintain Alternative Currency Rate Loans under an Applicable Tranche to which
such Bank is then an “Applicable Bank” (each such Bank under clauses (c) and
(d) above, a “Requesting Bank”, and such Applicable Tranche, an “Impacted
Tranche”); with respect to each such Defaulting Bank, Non-Consenting Bank or
Requesting Bank (the “Terminated Bank”), the Company may, by giving written
notice to the Administrative Agent and any Terminated Bank of its election to do
so, (1) elect to cause such Terminated Bank (and such Terminated Bank hereby
irrevocably agrees) to assign its outstanding Loans and its Applicable Tranche
Commitments (or, in the case of a Requesting Bank under clause (d) above, the
outstanding Loans and its Applicable Tranche Commitments under the Impacted
Tranche), if any, in full to one or more Assignees (each a “Replacement Bank”)
in accordance with applicable law and the provisions of Section 11.1(c) and the
Company shall pay the fees, if any, payable thereunder in connection with any
such assignment from a Non-Consenting Bank or a Requesting Bank and the
Defaulting Bank shall pay the fees, if any, payable thereunder in connection
with any such assignment from such Defaulting Bank; provided, (i) (A) on the
date of such assignment, the Replacement Bank shall pay to such Terminated Bank
the aggregate principal amount of all outstanding Loans and Applicable Tranche
Swingline Exposure of the Terminated Bank (or, in the case of a Requesting Bank,
under clause (d) above, the aggregate principal amount of all outstanding Loans
and Applicable Tranche Swingline Exposure under the Impacted Tranche) and,
subject to clauses (B) and (C) hereof, all other Obligations owing to such
Terminated Bank under this Agreement, (B) on the date any such fees shall be due
as provided in Section 2.8, subject to Section 2.11, the Replacement Bank shall
pay all accrued, but theretofore unpaid fees owing to such Terminated Bank (or,
in the case of a Requesting Bank, under clause (d) above, the aggregate
principal amount of all outstanding Loans and Applicable Tranche Swingline
Exposure under the Impacted Tranche), and (C) on the date any accrued interest
shall be due as provided in Section 3.3, the Replacement Bank shall pay all
accrued, but theretofore unpaid interest owing to such Terminated Bank (or, in
the case of a Requesting Bank under clause (d) above, all accrued, but
theretofore unpaid interest owing to such Terminated Bank under the Impacted
Tranche) and (ii) in the event such Terminated Bank is a Non-Consenting Bank,
each Replacement Bank shall consent, at the time of such assignment, to such
proposed amendment, modification, termination, waiver or consent or (2) so long
as no Applicable Tranche Swingline Loan (or, in the case of a Requesting Bank
under clause (d) above, no Applicable Tranche Swingline Loan under the Impacted
Tranche) is outstanding in respect of which such Bank may be required to acquire
a participating interest pursuant to Section 2.14, elect to terminate such
Bank’s Applicable Tranche Commitment and obligations to make Loans and acquire
such participating interest in Applicable Tranche Swingline Loans hereunder (or,
in the case of a Requesting Bank under clause (d) above, such Bank’s Applicable
Tranche Commitment and obligations to make Loans and acquire such participating
interest in Applicable Tranche Swingline Loans under the Impacted Tranche),
provided that the Company shall send written notice to such Bank specifying a
date at least 3 Business Days after the date of such notice on which such Bank’s
Applicable Tranche Commitments and obligation to make Loans and acquire
participating interests in Applicable Tranche Swingline Loans hereunder (or, in
the case of a Requesting Bank under clause (d) above, such Bank’s Applicable
Tranche Commitments and obligations to make Loans and acquire such participating
interest in Applicable Tranche Swingline Loans, under the Impacted Tranche)
shall be terminated. Upon the prepayment of all Obligations owing to any
Terminated Bank and the termination of such Terminated Bank’s Applicable Tranche
Commitments, if any (other than in the case of a Requesting Bank retaining an
Applicable Tranche Commitment after such termination), such Terminated Bank
shall no longer constitute a “Bank” for purposes hereof. Notwithstanding
anything to the contrary above, each Terminated Bank shall continue to be
entitled to the benefits of Sections 2.14, 3.4(b), 4.3, 11.3, 11.8, 12.1(b),
12.1.(c), and 12.1(d) (in each case, to the extent such obligations arose prior
to the effective date of the Assignment Agreement applicable thereto). Each Bank
agrees that if the Company exercises its option hereunder to cause an assignment
by such Bank as a Terminated Bank, the Administrative Agent may execute and
deliver such documentation as may be required to give effect to an assignment in
accordance with Section 11.1(c) on behalf of a Non-Consenting Bank or Terminated
Bank and any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 11.1(c).

Section 2.13 Redesignation of Settlement Loans. During any Business Day on which
Settlement Loans remain outstanding, the Company may deliver to the Collateral
Agent a notice, substantially in the form of Exhibit J (a “Notice of
Redesignation”), pursuant to which the Company may redesignate (i) one or more
Settlement Loans previously designated as Company Pool Loans as Clearing Fund
Pool Loans for any Clearing Business or (ii) one or more Settlement Loans
previously designated as Clearing Fund Pool Loans for any Clearing Business as
Company Pool Loans and, if such Settlement Loans are being redesignated as
Clearing Fund Pool Loans, shall specify the applicable Clearing Business;
provided, that (x) if such redesignation is in respect of a Settlement Loan to
be redesignated as a Clearing Fund Pool Loan, the aggregate principal amount of
all the applicable Clearing Fund Pool Loans outstanding as of the date of such
redesignation, after giving effect to such redesignation, shall not exceed the
applicable Clearing Fund Borrowing Base (as determined by the Company and
confirmed to the Company by the Collateral Agent (with the Collateral Agent’s
determination controlling in the event of any discrepancy)) and (y) if such
redesignation is in respect of a Settlement Loan to be redesignated as a Company
Pool Loan, the aggregate principal amount of all Company Pool Loans outstanding
as of the date of such redesignation, after giving effect to such redesignation,
shall not exceed the Company Borrowing Base (as determined by the Company and
confirmed to the Company by the Collateral Agent (with the Collateral Agent’s
determination controlling in the event of any discrepancy)). Upon any such
confirmation by the Collateral Agent, the related redesignation shall become
effective.

Section 2.14 Participations in Applicable Tranche Swingline Loans.

(a) Each Applicable Tranche Swingline Bank shall provide written notice to the
Administrative Agent of any outstanding Applicable Tranche Swingline Loan and
either (i) in the case of an Applicable Tranche Swingline Loan that is not an
Applicable Tranche Covering Swingline Loan, the Applicable Banks in the
respective Applicable Tranche shall acquire participating interests in any
outstanding Applicable Tranche Swingline Loan pro rata in accordance with their
respective Applicable Tranche Commitments and Applicable Percentage thereof or
(ii) in the case of an Applicable Tranche Covering Swingline Loan, the
Applicable Banks in the respective Applicable Tranche that failed to timely make
available the Applicable Tranche Revolving Loans covered by such Applicable
Tranche Covering Swingline Loan shall acquire participating interests in such
Applicable Tranche Covering Swingline Loan pro rata in accordance with such
Applicable Tranche Revolving Loans that such Applicable Bank did not timely make
available, in either event, not later than 12:00 noon (New York City time) on
the third Business Day following any Business Day on which an Applicable Tranche
Swingline Loan is made by such Applicable Tranche Swingline Bank. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Applicable Bank, specifying in such notice such Applicable Bank’s share of
such Applicable Tranche Swingline Loan. Each Applicable Bank hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Applicable Tranche Swingline
Bank, such Bank’s share of such Applicable Tranche Swingline Loan. Each
Applicable Bank acknowledges and agrees that its obligation to acquire
participating interests in Applicable Tranche Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Applicable Tranche Commitments or the
Aggregate Applicable Tranche Commitment, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Applicable Bank shall comply with its obligation under this Section in the same
manner as provided in Section 4.1 with respect to Loans made by such Applicable
Bank (and Section 4.2 shall apply, mutatis mutandis, to the payment obligations
of the Applicable Banks), and the Administrative Agent shall promptly pay to
such Applicable Tranche Swingline Bank the amounts so received by it from the
Applicable Banks. The Administrative Agent shall notify the Company of any
participating interest in any Applicable Tranche Swingline Loan acquired
pursuant to this Section. Any amounts received from the Company (or other party
on behalf of the Company) in respect of an Applicable Tranche Swingline Loan
after receipt by the Applicable Tranche Swingline Bank of the proceeds of a sale
of participating interests therein shall be promptly remitted through the
Administrative Agent to the Applicable Banks that shall have made their payments
pursuant to this Section and to the Applicable Tranche Swingline Bank, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Administrative Agent, if and to the extent such payment is required to be
refunded to the Company for any reason. The purchase of participating interests
in an Applicable Tranche Swingline Loan pursuant to this paragraph shall not
relieve the Company of any default in the payment thereof.

ARTICLE III

FUNDING THE CREDITS

Section 3.1 Method of Borrowing.

(a) To request an Advance hereunder, the Company shall:

(i) give notification by telephone (which notification shall be made on the
Borrowing Date, may be made either before or after delivery of the Advance
Request referred to in clause (ii) below and shall be subject to Section 3.5(b))
to the Administrative Agent that the Advance Request has been or will be
delivered to the Administrative Agent and, if not yet delivered, the amount of
the Advance, the Applicable Tranche and the applicable currency that will be
requested in such Advance Request (such telephone notification, the “Advance
Request Confirmation”),

(ii) deliver, by facsimile and by email prior to the Applicable Borrower Notice
Deadline:

(A) a notice to the Administrative Agent of such request for Applicable Tranche
Revolving Loans or Applicable Tranche Swingline Loans in substantially the form
of Exhibit H attached hereto (an “Advance Request”), which Advance Request shall
be delivered to the Administrative Agent’s Office applicable for such Applicable
Tranche, and shall specify:



  (1)   the aggregate amount of the requested Advance;



  (2)   the date of such Advance, which shall be a Business Day;



  (3)   the Applicable Tranche under which such Advance is requested;



  (4)   whether such Advance is requested as an Applicable Tranche Revolving
Loan or Applicable Tranche Swingline Loan;



  (5)   the currency of the Loans to be borrowed (if the Company fails to
specify a currency in an Advance Request, then the Loan so requested shall be
made in U.S. Dollars);



  (6)   the location and number of the Company’s account to which funds are to
be disbursed, which (x) in the case of an Advance to be made in U.S. Dollars,
Canadian Dollars, Euro or Sterling, shall be a deposit account of the Company’s
maintained with the Administrative Agent or (y) in the case of an Advance to be
made in a currency other than U.S. Dollars, Canadian Dollars, Euro or Sterling,
shall be an account maintained with the Administrative Agent or another
financial institution; and



  (7)   whether the requested Loans are being designated as Settlement Loans, as
GFX Loans or as CMECE Loans and, in the case of Settlement Loans, whether the
Settlement Loans are being designated as Clearing Fund Pool Loans or Company
Pool Loans for the purpose of calculations relating to the Borrowing Base and,
if the Settlement Loans are being designated as Clearing Fund Pool Loans,
specifying the applicable Clearing Business, and

(B) a notice to the Collateral Agent in substantially the form of Exhibit I
attached hereto detailing the Collateral pledged by the Company to secure the
requested Advance (a “Collateral Notice”), which Collateral Notice shall be
delivered to the Collateral Agent’s Office, and

(iii)  give separate notification, by telephone, to the Collateral Agent that
the Collateral Notice has been delivered to the Collateral Agent. Concurrently
with, or shortly following, or in lieu of, its making an Advance Request in
respect of Applicable Tranche Revolving Loans, the Company may also make an
Advance Request in respect of Applicable Tranche Swingline Loans.

An Advance Request in respect of Swingline Loans shall also specify (1) the
Banks being requested to act as an Applicable Tranche Swingline Bank with
respect to such Advance and make Applicable Tranche Swingline Loans and the
respective amounts thereof, and (2) if such Applicable Tranche Swingline Loans
are being requested on the same day as any Applicable Tranche Revolving Loans,
whether such Applicable Tranche Swingline Loans are to cover for any Applicable
Tranche Revolving Loans not made available to the Administrative Agent in a
timely manner (any such Applicable Tranche Swingline Loan, an “Applicable
Tranche Covering Swingline Loan”) or are simply being requested in addition to
such Applicable Tranche Revolving Loans. If any Applicable Tranche Swingline
Loans being requested are Applicable Tranche Covering Swingline Loans, the
Administrative Agent shall first, use the proceeds of the Applicable Tranche
Revolving Loans timely made available to it to fund the requested Advance as
provided in Section 3.1(b), and second, fund the remaining portion of the
requested Advance, if any, with the proceeds made available to it in respect of
one or more Applicable Tranche Covering Swingline Loans, subject to
Section 3.1(c). For the avoidance of doubt, the provision of Applicable Tranche
Swingline Loans by any Applicable Tranche Swingline Bank shall be in addition
to, and shall not relieve such Bank from its obligation to make Applicable
Tranche Revolving Loans ratably in proportion to the amount of its Applicable
Tranche Commitment.

In the event the Company is unable to submit any such notices via facsimile (due
to operational difficulties or otherwise), the Administrative Agent may, to the
extent commercially reasonable and following telephone notices by the Company
requesting same, agree to accept such notices via other electronic delivery
methods.

(b) Advance Determination.

(i) Immediately as commercially practicable following the delivery of an Advance
Request in accordance with Section 3.1(a), the Administrative Agent shall
(A) notify each Bank with a commitment under the Applicable Tranche in writing
of the Company’s request for an Advance and such Bank’s pro rata share of the
Advance (any such notice, a “Bank Notice”) (and to the extent the Company has
delivered a form FR U-1 in connection with such request, make available to the
Banks such form FR U-1 via the Platform or other approved method of delivery)
and (B) provide to the Collateral Agent (x) a copy of the applicable Advance
Request and (y) a notice stating the principal amount of Loans then outstanding
under each Applicable Tranche (and before giving effect to such Advance
requested in such Advance Request Confirmation) (any such notice described in
clause (y), an “Outstanding Loan Notice”).

(ii) The Collateral Agent shall, within 45 minutes of receipt of the later of
the applicable Collateral Notice and the Outstanding Loan Notice, (i) determine
the Market Value of the applicable Clearing Fund Collateral Pool or the Company
Collateral Pool, as applicable, and the corresponding Borrowing Base,
(ii) notify the Company (by telephone at the contact information provided in the
Advance Request) and the Administrative Agent (by telephone at the contact
information set forth on Schedule 13.1) of the Collateral Agent’s determination
of the Market Value of the applicable Collateral Pool and the corresponding
Borrowing Base and whether such applicable Collateral Pool is sufficient for the
corresponding Borrowing Base to collateralize the Company’s requested Advance
(after giving effect to any concurrent redesignation pursuant to Section 2.13).
As soon as practicable, (x) the Collateral Agent shall deliver a copy of the
Collateral Notice to the Administrative Agent and (y) the Administrative Agent
shall deliver a copy of any such received Collateral Notice to the Banks and
further notify the Banks of such determination described above of the Collateral
Agent.

(iii) Subject to the satisfaction of the applicable conditions precedent set
forth in Article V, not later than the Applicable AA Funds Delivery Deadline,
the Administrative Agent shall, using the proceeds provided by the Banks
pursuant to Section 4.1 for such requested Advance, or any additional proceeds
that may be provided on behalf of the Banks by the Administrative Agent as
provided in this Agreement, make available to the Company in immediately
available funds the requested Advance (or, if such Collateral Pool is not then
sufficient to collateralize the requested Advance as required hereby, the
portion thereof that is so collateralized by such Collateral Pool) (x) in the
case of an Advance to be made in U.S. Dollars, Canadian Dollars, Euro or
Sterling, by depositing such funds into the deposit account of the Company
maintained with the Administrative Agent specified in the Advance Request or
(y) in the case of an Advance to be made in a currency other than U.S. Dollars,
Canadian Dollars, Euro or Sterling (and to the extent requested by the Company),
by wire transfer of such funds to an account of the Company maintained with the
Administrative Agent or another financial institution (as specified in the
Advance Request) (and for purposes of clause (y) above, the Applicable AA Funds
Delivery Deadline shall be determined by the time the Administrative Agent
initiates such wire transfer of such funds and not the time received by any such
other financial institution); provided that, in the event that the applicable
Collateral Pool is not sufficient to so collateralize the requested Advance, the
Collateral Agent shall notify the Company and the Administrative Agent thereof
and the Company may post additional Collateral to the applicable Collateral Pool
within one Business Day of such notice (including, without limitation, by
withdrawing any Company Security in accordance with Section 2.9(b) and posting
such Company Security as additional Collateral with respect to the applicable
Clearing Fund Collateral Pool) and upon the posting of such additional
Collateral to the applicable Collateral Pool, the Administrative Agent shall
make available to the Company a corresponding amount of the funds deposited by
the Banks in accordance with Section 4.1. In the event that the Company fails to
post sufficient additional Collateral to the applicable Collateral Pool to
collateralize the requested Advance as required hereby within one Business Day
following such notice from the Collateral Agent of the insufficiency of the
applicable Collateral Pool, the Administrative Agent shall return any excess
proceeds provided by the Banks to the Banks ratably in accordance with the
amounts funded by each Bank. Any funds held by the Administrative Agent during
any such period prior to being made as an Advance or returned to the Banks in
accordance with this Section 3.1(b)(iii) being referred to herein as “Held
Funds”.

(c) If an Advance Request is made in respect of Applicable Tranche Covering
Swingline Loans, (i) the portion thereof made available by any Applicable
Tranche Swingline Bank to the Administrative Agent and not required to cover for
Applicable Tranche Revolving Loans shall be promptly returned to such Applicable
Tranche Swingline Banks on a pro rata basis in accordance with the respective
amounts made available by such Applicable Tranche Swingline Banks and (ii) the
proceeds of Applicable Tranche Revolving Loans subsequently made available to
the Administrative Agent shall be distributed to such Applicable Tranche
Swingline Banks as a prepayment of the principal of such Applicable Tranche
Covering Swingline Loans, with such distribution to be made to such Applicable
Tranche Swingline Banks on such a pro rata basis. Each Applicable Tranche
Swingline Bank that makes any Applicable Tranche Covering Swingline Loan which
is not made available to the Company and is promptly returned as contemplated
above shall be entitled to compensation for such Applicable Tranche Covering
Swingline Loan from the Company as determined by such Applicable Tranche
Swingline Bank in accordance with its customary practices (provided that any
such compensation shall not exceed the interest payable in respect of any
Advance under the Applicable Tranche until the next Business Day pursuant to
Section 3.3); and any Applicable Tranche Covering Swingline Loan which is made
available to the Company shall earn interest, payable by the Company, in
accordance with Section 3.3.

Section 3.2 Minimum Amount of Each Advance. Except in the case of a Test Draw,
each Advance shall be in the minimum amount of $10,000,000 (and in integral
multiples of $250,000 if in excess thereof), provided, however, that any Advance
may be in the aggregate amount of the Excess Availability, as applicable to such
Advance.

Section 3.3 Interest.

(a) Prior to its Loan Maturity Date, each Advance shall bear interest at the
Applicable Reference Rate plus 1.50% per annum. Held Funds shall bear interest
at the Applicable Reference Rate which would have been applicable to such
amounts if such amounts had been made available to the Company pursuant to the
applicable requested Advance plus 1.50% per annum. Any Advance not paid when due
shall bear interest thereafter until paid in full at a rate per annum equal to
the Applicable Reference Rate plus 3.50% per annum.

(b) Any Obligation other than those described in clause (a) above not paid when
due shall bear interest thereafter until paid in full at a rate per annum equal
to the Federal Funds Rate plus 3.50% per annum.

Section 3.4 Method of Payment.

(a) All payments (including prepayments) of principal, interest, commitment fees
and other amounts payable hereunder by the Company shall, subject to
Section 11.3, be made without setoff, defense, recoupment or counterclaim in
immediately available funds to the Administrative Agent, for the benefit of the
Applicable Banks, (A) at any time up to 12:00 noon (New York City time), with
respect to principal, interest, commitment fees or such other amounts with
respect to Loans denominated in U.S. Dollars or Canadian Dollars, or (B) at any
time up to 2:30 pm London time, with respect to principal, interest, commitment
fees or such other amounts with respect to Loans denominated in an Alternative
Currency (other than Canadian Dollars), in each case on the date when due at the
Administrative Agent’s Office for the applicable currency. Any amount received
after such time on any date shall be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in lawful money
of the United States of America, except that payments of principal and interest
in respect of Loans denominated in an Alternative Currency shall be made in such
Alternative Currency.

(b) Except with respect to payments made to an Applicable Bank whose Applicable
Tranche Commitment is terminated pursuant to Section 2.12, (A) all payments of
principal of, and interest on, any Advance under an Applicable Tranche shall be
made by the Administrative Agent to the Banks under such Applicable Tranche
ratably among such Banks, in proportion to the outstanding principal amount of
their respective Loans constituting part of such Advance and (B) all payments of
commitment fees and other amounts payable hereunder by the Administrative Agent
to the Banks under an Applicable Tranche shall be made to the Banks under such
Applicable Tranche ratably among such Banks, in proportion to the amounts
thereof owing to them. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due under an Applicable Tranche, such funds shall be
applied first, towards payment of all Obligations in respect of Applicable
Tranche Swingline Loans under such Applicable Tranche, second, towards payment
of interest and fees then due in respect of Applicable Tranche Revolving Loans
under such Applicable Tranche, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
third, towards payment of principal then due in respect of Applicable Tranche
Revolving Loans under such Applicable Tranche, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

Section 3.5 Notes; Telephonic Notices. Each Bank shall maintain in accordance
with its usual and customary practices an account or accounts evidencing the
Loans made by such Bank from time to time, including the amounts of principal
and interest payable and paid to such Bank from time to time under this
Agreement and the Loans. Any Bank may request that Loans made by it be evidenced
by one or more promissory notes (any such promissory note, a “Note”), and in
such event, the Company shall prepare, execute and deliver to such Bank a Note
payable to such Bank or to such Bank and its registered assigns substantially in
the form of Exhibit A hereto, as applicable. Each Bank is hereby authorized to
record the principal amount of each of its Loans and each repayment on the
schedule attached to its applicable Note, as applicable, or in its books and
records; provided, however, that the failure to so record shall not affect the
Company’s obligations in respect of any Loan. The Administrative Agent shall
also maintain accounts in which it will record (i) the amount of each Loan made
hereunder and the information with respect to such Loan described in
Section 3.1(a)(ii)(A), (ii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Bank hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Company and each Bank’s share thereof. The entries maintained in the
accounts maintained by the Banks and the Administrative Agent pursuant to this
Section shall be prima facie evidence (absent manifest error) of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Administrative Agent or any Bank to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Company to
repay the Loans in accordance with their terms. In the event the records
maintained by a Bank conflict with the records maintained by the Administrative
Agent, the records maintained by the Administrative Agent shall control.

(b) The Company hereby authorizes the Administrative Agent to extend Advances
(using the proceeds provided by the Banks pursuant to Section 4.1 and otherwise
in accordance with Section 3.1) based on telephonic notices made by any Persons
the Administrative Agent in good faith believes to be acting on behalf of the
Company.

Section 3.6 Interest Payment Dates; Interest Basis. Interest accrued on each
Advance under an Applicable Tranche prior to the applicable Loan Maturity Date
shall be payable to the Administrative Agent for the benefit of the Applicable
Banks on the date on which such Advance is paid or prepaid, whether due to
acceleration or otherwise. Interest accrued on each Advance after its applicable
Loan Maturity Date shall be payable on demand. Interest shall be calculated on
the basis of (i) in the case of interest in respect of Loans denominated in U.S.
Dollars, a year of 360 days for actual days elapsed, (ii) in the case of
interest in respect of Loans denominated in Euros, a year of 360 days for actual
days elapsed, (iii) in the case of interest in respect of Loans denominated in
Sterling, a year of 365 days for actual days elapsed, or as to which market
practice differs from the foregoing, in accordance with such market practice, or
(iv) in the case of interest in respect of Loans denominated in an Alternative
Currency (other than Euros or Sterling) in accordance with market practice for
such Alternative Currency. As referenced in the definitions for each Applicable
Reference Rate, interest with respect to any Loan shall be determined on each
Business Day such Loan is outstanding. Commitment fees shall be calculated on
the basis of a year of 360 days for actual days elapsed.

For the purposes of the Interest Act (Canada), (i) whenever a rate of interest
or fee rate hereunder is calculated on the basis of a year (the “deemed year”)
that contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest or fee rate by the actual number of
days in the calendar year of calculation and dividing it by the number of days
in the deemed year, (ii) the principle of deemed reinvestment of interest shall
not apply to any interest calculation hereunder and (iii) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields.

ARTICLE IV

ADMINISTRATIVE AGENT

Section 4.1 Notice to and Payment by the Banks.

(a) Promptly following the delivery of any Bank Notice relating to any request
for a Revolving Loan under an Applicable Tranche (and in any event, prior to the
Applicable Bank Funding Deadline), each Applicable Bank shall deposit in an
account designated by the Administrative Agent for such purpose (and notified by
the Administrative Agent to the Applicable Banks) in immediately available funds
the proceeds of such Applicable Bank’s Applicable Percentage of the requested
Advance.

(b) Promptly following the delivery of any Bank Notice relating to any request
for an Applicable Tranche Swingline Loan, each Applicable Tranche Swingline Bank
agreeing to fund any such Applicable Tranche Swingline Loan shall (unless the
Applicable Tranche Swingline Bank has received notice (by telephone or in
writing) from the Administrative Agent or the Collateral Agent (including at the
request of any Bank) prior to the Applicable Bank Funding Deadline plus an
additional thirty (30) minutes which (x) directs such Applicable Tranche
Swingline Bank not to make such Swingline Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 2.1(a), or
(y) notifies such Applicable Tranche Swingline Bank that one or more of the
applicable conditions specified in Article V is not then satisfied), subject to
the terms and conditions hereof, not later than the Applicable Bank Funding
Deadline plus an additional forty-five (45) minutes, deposit in the designated
account of the Administrative Agent in immediately available funds the agreed
upon proceeds of such requested Advance.

Section 4.2 Payment by Banks to the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified by a Bank that such
Bank does not intend to make available its share of an Advance, the
Administrative Agent may assume that such Bank has made or will make such
payment and the Administrative Agent may in reliance upon such assumption (but
shall not be required to) make available to the Company the proceeds of the Loan
to be made by such Bank and, if any Bank has not in fact made such payment to
the Administrative Agent, such Bank shall, on demand, pay to the Administrative
Agent the amount made available to the Company attributable to such Bank
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Company and ending
on (but excluding) the date such Bank pays such amount to the Administrative
Agent at a rate per annum equal to: (i) from the date the related advance was
made by the Administrative Agent to the date two (2) Business Days after payment
by such Bank is due hereunder, the Applicable Lender Overnight Rate for each
such day and (ii) from the date two (2) Business Days after the date such
payment is due from such Bank to the date such payment is made by such Bank the
Applicable Reference Rate for the Applicable Tranche in effect for each such day
plus 1.50%. If such amount is not received from such Bank by the Administrative
Agent immediately upon demand, the Company will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Bank with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan.

(b) The failure of any Bank to make a payment to the Administrative Agent of the
proceeds of the Loan to be made by such Bank shall not relieve any other Bank of
its obligation hereunder to make payment to the Administrative Agent of the
proceeds of a Loan, but no Bank shall be responsible for the failure of any
other Bank to make the payment required to be made by such other Bank.

Section 4.3 Distribution of Payments.

(a) Whenever the Administrative Agent receives from, or on behalf of the
Company, or any other person or party, a payment of principal, interest or
commitment fees or other amount payable hereunder with respect to any of which
the applicable Banks are entitled to receive a share, the Administrative Agent
shall promptly pay to such Banks, in the currency so received, the amount due
each of such Banks as determined pursuant to this Agreement; provided, however,
that the amount of such distribution shall be adjusted to the extent that
amounts are owed by any Bank to the Administrative Agent or as otherwise
provided by Sections 2.14, 3.1(c)(ii), 3.4(b) or 4.2 or subsection (b) hereof.
If any payment of principal, interest or commitment fees or other amount payable
in connection with the Loans is received from or on behalf of the Company by the
Administrative Agent before 12:00 noon (New York City time) in the case of
payments denominated in U.S. Dollars or Canadian Dollars or 2:30 p.m. (London
time) in the case of payments denominated in Alternative Currencies (other than
Canadian Dollars), on any Business Day, the Administrative Agent shall use
reasonable efforts to wire transfer the appropriate portion of the same to the
applicable Banks that same Business Day, but in any event shall wire the same to
each of such Banks before the end of the next Business Day.

(b) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Banks hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may (but shall not be required
to), in reliance upon such assumption, distribute to the applicable Banks the
amount due. In such event, if the Company has not in fact made such payment,
then each of the applicable Banks severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Bank
together with interest thereon in respect of each day during the period
commencing on the Business Day immediately following the date of such demand and
ending on (but excluding) the date of payment to the Administrative Agent, at a
rate per annum equal to: (i) from the Business Day immediately following the
date of such demand to the date two (2) Business Days after such date, the
Applicable Lender Overnight Rate for each such day and (ii) from the date two
(2) Business Days after the Business Day immediately following such demand to
the date such payment is made by such Bank, the Applicable Reference Rate in
effect for each such day plus 1.50%.

Section 4.4 Rescission of Payments by the Company. If all or part of any payment
made by the Company to Administrative Agent of principal, interest or commitment
fees or other amount payable in connection with the Loans is rescinded or must
otherwise be returned for any reason and if Administrative Agent has paid to any
of the Banks such Bank’s ratable share therein, such Bank shall, upon telephone
notice from Administrative Agent, forthwith pay to Administrative Agent (i) on
the date of such telephone notice if notice is received by such Bank at or prior
to 12:00 noon (New York City time) in the case of payments denominated in U.S.
Dollars or Canadian Dollars or 2:30 p.m. (London time) in the case of payments
denominated in Alternative Currencies other than Canadian Dollars or (ii) on the
next Business Day if notice is received by Administrative Agent after 12:00
noon, (New York City time), or 2:30 p.m. (London time), as applicable, an amount
equal to such Bank’s ratable interest in the amount that was rescinded or that
must be so returned by Administrative Agent. Administrative Agent shall promptly
return to the Company, or to whomever shall be legally entitled thereto pursuant
to an order of a court of competent jurisdiction, each such amount (or any
lesser amount) that is received from each Bank. Administrative Agent shall have
no obligation to the Company for any amount that Administrative Agent paid to
any Bank and that is not repaid by such Bank, provided that Administrative Agent
did in fact provide such Bank with the notice described above to the effect that
such payment was rescinded or must be returned.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent. This Agreement shall become effective upon the
occurrence of each of the following (such date, the “Closing Date”):

(a) The execution and delivery of a counterpart hereto by each party hereto to
the Administrative Agent (or its counsel).

(b) The Agents shall have received all fees and other amounts due and payable on
or prior to the Closing Date (including, without limitation, all such fees due
and owing to the Banks), for which invoices have been presented at least two
Business Days prior to the Closing Date, including reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

(c) The Administrative Agent shall have received:

(i) a copy of the certificate of incorporation of the Company certified by the
Delaware Secretary of State and certified by a secretary or assistant secretary
of the Company to be true and correct as of the date hereof;

(ii) a copy of the bylaws of the Company certified by a secretary or assistant
secretary of the Company to be true and correct as of the date hereof;

(iii) a certificate of good standing with respect to the Company, certified by
the Secretary of State of Delaware;

(iv) a copy, certified by the secretary or assistant secretary of the Company,
of the Company’s Board of Directors’ resolutions authorizing the execution of
the Loan Documents;

(v) an incumbency certificate, in substantially the form of Exhibit E hereto,
executed by the secretary or assistant secretary of the Company, which shall
identify by name and title and bear the signature of the officers of the Company
authorized to sign the Loan Documents and to make borrowings hereunder,
including telephonic borrowings, upon which certificate the Administrative Agent
and the Banks shall be entitled to rely until informed of any change in writing
by the Company;

(vi) a certificate, signed by the (a) chief executive officer of the Company,
(b) president of the Company, (c) managing director & president of the Clearing
House division of the Company, (d) managing director & chief financial officer
of the Company or (e) senior managing director & president of Global Operations,
Technology & Risk, or in each case his or her delegate, in substantially the
form of Exhibit B hereto. Such certificate may be furnished by the Company by
any means set forth in Section 13.1 hereof, and shall be deemed given to the
Administrative Agent as provided therein;

(vii) a written opinion of the Company’s counsel, addressed to the
Administrative Agent, the Collateral Agent and the Banks (or upon which the
Administrative Agent, the Collateral Agent and the Banks may rely), reasonably
acceptable to the Administrative Agent;

(viii) the Security and Pledge Agreement, duly executed and delivered by the
Grantors and the Collateral Agent;

(ix) interim consolidated financial Statements of CME Group Inc. and its
subsidiaries and interim consolidated financial statements of the Company and
its subsidiaries for each quarterly period of 2016 then available;

(x) UCC financing statements for filing in all places required by applicable law
to perfect the Liens of the Collateral Agent for the benefit of the Agents and
Banks under the Collateral Documents as a first priority Lien as to items of
Collateral in which a security interest may be perfected by the filing of
financing statements (which such statements will not specifically list any
account numbers); and

(xi) UCC search results with respect to the Company showing only Liens
acceptable to the Administrative Agent.

(d) The Administrative Agent (or its counsel) shall have received evidence that
the Existing Credit Agreement has been or concurrently with the Closing Date is
being terminated and all Liens securing obligations under the Existing Credit
Agreement have been or concurrently with the Closing Date are being released.

Without limiting the generality of the provisions of Article X, for purposes of
determining compliance with the conditions specified in this Section 5.1, each
Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.

Section 5.2 Each Advance. No Bank shall be required to make any Advance
(including the initial Advance), unless on the applicable Borrowing Date
immediately after giving effect to the Advance and the contemplated use of the
proceeds thereof:

(a) There exists no Default or Unmatured Default.

(b) The representations and warranties contained in Article VI (other than
Section 6.5 and 6.10 (as it relates to clause (a)) are true and correct in all
material respects as of such Borrowing Date, except for representations and
warranties that relate to a specific date, in which case such representations
and warranties shall be true and correct in all material respects as of such
date.

(c) An Advance Request with respect to such Advance shall have been delivered to
the Administrative Agent in accordance with Section 3.1.

(d) A Collateral Notice with respect to such Advance shall have been delivered
to the Collateral Agent in accordance with Section 3.1.

(e) To the extent any Money Fund Share shall be included in the Collateral Pool
relating to such Advance, a copy of the Money Fund Control Agreement applicable
to each such Money Fund Share shall have been duly executed and delivered to the
Administrative Agent by the applicable Grantors, the applicable Money Fund
Issuer or its transfer or servicing agent and any other appropriate parties
required by the Administrative Agent or the Collateral Agent, and the Collateral
Agent.

(f) To the extent any Gold Bullion is included in the Collateral Pool, a copy of
the applicable Bullion Security Agreement relating to such advance, shall have
been duly executed and delivered to the Administrative Agent by the applicable
Grantors and the Collateral Agent.

(g) To the extent any Clearing Member Securities Account, Collateral Account,
Company Securities Account or any other Collateral not referenced in clauses (e)
through (f) above is included in the Collateral Pool relating to such Advance, a
copy of the applicable Control Agreement, shall have been duly executed and
delivered to the Administrative Agent by the applicable Grantors, the applicable
Custodian and the Collateral Agent.

(h) To the extent not previously provided under Section 5.1(c)(vii) or this
Section 5.2(h), a written opinion(s) of the Company’s counsel, addressed to the
Administrative Agent, the Collateral Agent and the Banks (or upon which the
Administrative Agent, the Collateral Agent and the Banks may rely), reasonably
acceptable to the Administrative Agent relating to the applicable agreements
delivered pursuant to clauses (e), (f) or (g) above shall have been delivered to
the Administrative Agent.

(i) The aggregate outstanding principal of (i) all Loans disbursed to the
Company hereunder, after giving effect to the Loans to be made on such Borrowing
Date, does not exceed the Aggregate Commitments, (ii) the aggregate outstanding
principal of any Revolving Loan with respect to any Applicable Tranche does not
exceed the Aggregate Applicable Tranche Commitments for such Applicable Tranche,
(iii) any Applicable Tranche Loan in an Alternative Currency does not exceed the
Applicable Alternative Currency Sublimit for such Alternative Currency, (iv) all
Clearing Fund Pool Loans for the applicable Clearing Business disbursed to the
Company hereunder, after giving effect to such Clearing Fund Pool Loans, if any,
to be made on such Borrowing Date (and any concurrent redesignation pursuant to
Section 2.13), does not exceed the applicable Clearing Fund Borrowing Base as of
such date, and (v) all Company Pool Loans disbursed to the Company hereunder,
after giving effect to the Company Pool Loans, if any, to be made on such
Borrowing Date (and any concurrent redesignation pursuant to Section 2.13), does
not exceed the Company Borrowing Base.

(j) In the case of a Revolving Loan to be denominated in an Alternative Currency
under an Applicable Tranche, there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Required Applicable Banks would make it impracticable for such Applicable
Tranche Revolving Loan to be denominated in the relevant Alternative Currency.

(k) To the extent the Collateral included in any Clearing Fund Collateral Pool
or Company Collateral Pool constitutes “margin stock” as defined in
Regulation U, a form FR U-1 shall have been delivered by the Company to the
Administrative Agent, and shall have been received by each Bank.

The Company’s receipt of the proceeds of any Loan hereunder shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(a) and (b) have been satisfied.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Agents and the Banks, as of the date
hereof and (except as otherwise specified herein) to the Banks on the date of
each Advance, that:

Section 6.1 Corporate Existence and Standing. Each of the Company and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted and
where the failure to have such authority would reasonably be expected to have a
Material Adverse Effect.

Section 6.2 Authorization and Validity.

(a) The Company has the corporate power and authority to execute and deliver the
Loan Documents and to perform its obligations thereunder. The execution and
delivery by the Company of the Loan Documents and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings. The Company has duly executed and delivered the Loan Documents, and
the Loan Documents constitute legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is considered in a proceeding at law
or in equity).

(b) The Company has the authority pursuant to CME Rules 816, 817 and 820, CBOT
Rules 816, 817 and 820, NYMEX Rules 816, 817 and 820 and any other similar
Rules, as applicable, to execute and deliver, as Member Attorney-in-Fact on
behalf of the Clearing Members, the Collateral Documents. Pursuant to CME
Rule 817, CBOT Rule 817, NYMEX Rule 817 and any other similar Rules, as
applicable, the Company has the authority, as Member Attorney-in-Fact on behalf
of the Clearing Members, to cause the Security Deposits to be subject to the
Lien of the Collateral Documents to secure the Secured Obligations. Pursuant to
CME Rule 817, CBOT Rule 817, NYMEX Rule 817 and any other similar Rules, as
applicable, the Company has the authority, as Member Attorney-in-Fact on behalf
of the Clearing Members, to cause the Performance Bonds of Clearing Members to
be subject to the Lien of the Collateral Documents to secure the Secured
Obligations (it being understood that only those Security Deposits and
Performance Bonds which are Eligible Assets shall be pledged under the
Collateral Documents). CME Rules 816, 817, 820 and 913.B, CBOT Rules 816, 817,
820 and 913.B, NYMEX Rules 816, 817, 820 and 913.B and any other similar Rules,
as applicable, each as set forth in Exhibit G, have been duly adopted and are in
full force and effect.

Section 6.3 Compliance with Laws and Contracts. Neither the execution and
delivery by the Company of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Subsidiary or the Company’s or any
Subsidiary’s organizational or governing documents or the provisions of any
material indenture, instrument or agreement to which the Company or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict with or constitute a default thereunder. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, that has not been obtained is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents as against the Company, except for registration of
each Bullion Security Agreement at the Companies Registration Office in England
and Wales under The Overseas Companies (Execution of Documents and Registration
of Charges) Regulations 2009 and payment of associated fees.

Section 6.4 Financial Statements. The most recent audited consolidated balance
sheet and statements of income and cash flows of each of the Company and the
Subsidiaries and of Holdings and its subsidiaries (which include the Company and
the Subsidiaries) for the fiscal year ended December 31, 2015, in each case,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
and the consolidated balance sheet and statements of income and cash flows of
each of the Company and the Subsidiaries and of Holdings and its subsidiaries as
of and for the period ended on September 30, 2016, certified, in the case of the
consolidated financial statements of the Company and the Subsidiaries, by the
Company’s chief financial officer, copies of which have been heretofore
delivered to the Banks and were prepared in accordance with GAAP and fairly
present in all material respects the consolidated financial condition and
operations of the Company and the Subsidiaries or of Holdings and its
subsidiaries, as the case may be, at such dates and the consolidated results of
each of their operations for the periods covered thereby, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements for
the period ended on September 30, 2016.

Section 6.5 Material Adverse Change. As of the Closing Date, no material adverse
change in the business, financial condition, or results of operations of the
Company and the Subsidiaries has occurred since the date of the audited
financial statements referred to in Section 6.4.

Section 6.6 Subsidiaries. Schedule I contains an accurate list of all of the
Subsidiaries of the Company existing as of the Closing Date, setting forth their
respective jurisdictions of incorporation and the percentage of their respective
capital stock owned by the Company or other Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.

Section 6.7 Accuracy of Information. No written information (other than
projections, forward-looking statements or other information of a general
economic or industry nature, it being understood that projections and
forward-looking statements have been prepared by Holdings, the Company or any
Subsidiary in good faith), exhibit or report furnished by Holdings, the Company
or any Subsidiary to the Administrative Agent, the Collateral Agent or any Bank
in connection with the negotiation of the Loan Documents or, in the case of the
Company, the performance thereof, taken as a whole, contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances existing at the time furnished.

Section 6.8 Margin Regulations. No proceeds of any Loans will be used (x) to
“buy”, “purchase” or “carry” any “margin stock” (each as defined in
Regulation U), or (y) for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect.

Section 6.9 Taxes. The Company and its Subsidiaries have filed all United States
federal Tax returns and all other material Tax returns which are required to be
filed by any of them and have paid all Taxes shown to be due and payable
pursuant to said returns or pursuant to any assessment received by the Company
or any such Subsidiary, except such Taxes, if any, (i) as are being contested in
good faith and with respect to which adequate reserves required in accordance
with GAAP have been set aside on the books of the Company or such Subsidiary, as
applicable or (ii) to the extent that the failure to file such Tax returns or
pay such Taxes would not result in a Material Adverse Effect. To the best of the
Company’s knowledge, no Tax liens have been filed and no claims are being
asserted with respect to any such taxes other than liens for Taxes that (i) are
not overdue by more than 30 days or (ii) are being contested in good faith and
with respect to which adequate reserves required in accordance with GAAP have
been set aside on the books of the Company or such Subsidiary, as applicable.

Section 6.10 Litigation. There is no litigation or proceeding before any
Governmental Authority pending or, to the knowledge of any of their officers,
threatened, against or affecting the Company or any Subsidiary of the Company
which might reasonably be expected to materially adversely affect (a) as of the
Closing Date, except as set forth in Schedule II attached hereto, the business,
financial condition or results of operations of the Company or (b) the ability
of the Company to perform its material obligations under the Loan Documents.

Section 6.11 ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Company nor any member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to terminate any Plan.

Section 6.12 Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 6.13 Registration. The Company is and will remain registered with the
Commodity Futures Trading Commission and all other governmental or public bodies
or authorities, or any subdivision thereof, which require registration and have
jurisdiction over the Company.

Section 6.14 OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individuals or entities that are (i) the
subject of any Sanctions, or (ii) located, organized or resident in a Designated
Jurisdiction.

Section 6.15 Anti-Corruption Laws. The Company and its Subsidiaries have
conducted their businesses in material compliance with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws in all material
respects.

ARTICLE VII

COVENANTS

During the term of this Agreement and thereafter as long as any Advances or
other Obligations (other than unasserted contingent indemnification obligations
not due and payable) remain outstanding hereunder, unless the Required Banks
shall otherwise consent in writing:

Section 7.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in order to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent (and the
Administrative Agent will furnish a copy to each Bank):

(a) Within 90 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants, acceptable
to the Required Banks, prepared in accordance with GAAP on a consolidated basis
for Holdings and its subsidiaries (including the Company), including balance
sheets as of the end of such period, and statements of income, changes in
shareholders’ equity and cash flows for the year then ended, accompanied by any
management letter prepared by said accountants and by a certificate of said
accountants in substantially the form of Exhibit C hereto, or if, in the opinion
of such accountants, such certificate is not applicable, a description of any
Default or Unmatured Default relating to accounting matters that in their
opinion exists, stating the nature and status thereof.

(b) Within 90 days after the close of each of its fiscal years, for the Company
and its Subsidiaries, an audited consolidated balance sheet as at the end of
such period and audited consolidated statements of income, changes in
shareholders’ equity and cash flow for the year then ended, each (i) prepared in
a manner consistent with the preparation of Holdings’ year-end statements and in
accordance with GAAP (other than the absence of footnotes) and (ii) accompanied
by an opinion of Ernst & Young LLP, independent public accountants, or other
independent public accountants of nationally recognized standing.

(c) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for the Company and its Subsidiaries, an unaudited
consolidated balance sheet as at the close of each such period and unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows from the beginning of such fiscal year to the end of such quarter, each
prepared in a manner consistent with the preparation of the Company’s year-end
statements and in accordance with GAAP (other than the absence of footnotes and
subject to normal year-end adjustments).

(d) Within 45 days after the close of the first three quarterly periods of each
of the Company’s fiscal years and within 90 days after the close of each of the
Company’s fiscal years, a report of, as of the end of such applicable quarter or
year, as the case may be, (i) current net working capital (used herein as
calculated based on current assets minus current liabilities in accordance with
GAAP), (ii) the aggregate amount of Security Deposits being held by the Company
including a breakdown of the asset types making up such Security Deposits
indicating, inter alia, those Security Deposit assets which are Eligible Assets
and (iii) the aggregate amount of Performance Bonds of Defaulted Clearing
Members being held by the Company including a breakdown of the asset types
making up such Performance Bonds indicating, inter alia, those Performance Bond
assets which are Eligible Assets.

(e) Within the time periods set forth herein for the furnishing of the financial
statements required hereunder, a certificate signed by its managing director &
chief financial officer or another managing director, in substantially the form
of Exhibit D hereto, (i) certifying that, to the knowledge of such officer or
director, no Default or Unmatured Default has occurred during the period covered
by such financial statements that is still continuing or, if any such Default or
Unmatured Default does exist, setting forth a description of the nature and
status of such Default or Unmatured Default and (ii) showing the calculations
set forth in Exhibit D concerning net working capital and Consolidated Tangible
Net Worth.

(f) Within 90 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Plan, as of the end of such year, signed by the
managing director & chief financial officer of the Company or another managing
director, or, in the event there are no Unfunded Liabilities, a certificate
signed by its managing director & chief financial officer or another managing
director to that effect.

(g) As soon as possible and in any event within 10 days after a Responsible
Officer of the Company knows that any Reportable Event has occurred with respect
to any Plan, a statement, signed by the managing director & chief financial
officer of the Company or another managing director, describing said Reportable
Event and the action which the Company proposes to take with respect thereto.

(h) Such other information (including non-financial information) as any Bank or
the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.1(a), or (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed in Schedule 13.1; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Bank and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Company shall deliver paper copies
of such documents to the Administrative Agent upon request therefor.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide copies (including by telecopy or electronic means) of the
certificates required by Section 7.1(e) to the Administrative Agent. Except for
such certificates, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Bank shall be solely responsible for
maintaining its copies of such documents. For the avoidance of doubt, documents
required to be delivered pursuant to Section 7.1(f), or (g) or (h) may be
delivered by electronic mail to the Administrative Agent.

The Company hereby acknowledges that (a) the Agents and/or the Arrangers will
make available to the Banks materials and/or information provided by or on
behalf of the Company hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Syndtrak, Debt Domain, ClearPar, IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Banks (each, a
“Public Bank”) may have personnel who do not wish to receive material non-public
information with respect to the Company or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Company hereby agrees that so long as the Company is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) by its marking Borrower Materials “PUBLIC”, the Company shall be deemed to
have authorized the Agents, the Arrangers and the Banks to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.11);
(x) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(y) the Agents and the Arrangers shall treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
that is not designated “Public Side Information”. Notwithstanding the foregoing,
the Company shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

Section 7.2 Use of Proceeds. Except in the case of a Test Draw, the Company will
only use the proceeds of the Advances designated in the applicable Advance
Request as “Settlement Loans” (“Settlement Loans”) in circumstances where the
Company is entitled to use the Security Deposits and Performance Bonds of the
Clearing Members to provide temporary liquidity (i) to satisfy any outstanding
obligations of any Defaulted Clearing Members to CME, CBOT, NYMEX or any other
exchange qualified to clear trades through the Clearing House as provided in the
Rules or, with respect to the transfer of positions and related margin from a
suspended Clearing Member to another Clearing Member, to make a transfer in cash
in respect of margin related to such suspended Clearing Member’s positions,
(ii) in the event of a liquidity constraint or default by a depositary or
(iii) to fulfill the Company’s obligations in circumstances where a Money
Gridlock Situation that affects the Company’s operations exists. Settlement
Loans may cover the obligations described in clauses (i) and (ii) above related
to one of the Company’s separately identified clearing and settlement operations
(each of which are or shall be governed by the Rules or rules substantially
similar to the Rules) including relating to fulfilling the Company’s obligations
in respect of any of its futures, interest rate swaps or credit default swaps
clearing business (each, a “Clearing Business”). Additionally, except in the
case of a Test Draw, the Company may only use the proceeds of the Advances
designated in the applicable Advance Request (A) as “GFX Loans” (“GFX Loans”) to
fulfill its obligations under GFX Guaranties, provided, however, that the
Company may use the proceeds for GFX Loans only up to the amount of net working
capital of the Company on any given day or (B) as “CMECE Loans” (“CMECE Loans”)
for the purpose of funding advances to CMECE. Additionally, the Company from
time to time may conduct Test Draws which shall be repaid on the Business Day
immediately following the Borrowing Date thereof. The Company will not, nor will
it permit any Subsidiary to, use any of the proceeds of the Loans to “buy” or
“carry” any “margin stock” (each as defined in Regulation U) or for any purpose
that violates the provisions of Regulation T, U or X of the Board of the Federal
Reserve System as now and from time to time hereafter in effect.

Section 7.3 Notice of Default. The Company will, and will cause each Subsidiary
to, give prompt notice in writing to the Administrative Agent of the occurrence
of any Default or Unmatured Default of which a Responsible Officer has actual
knowledge and of any other development, financial or otherwise, which would
reasonably be expected to materially adversely affect its business, properties
or affairs or the ability of the Company to repay the Obligations.

Section 7.4 Conduct of Business. The Company will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted, or reasonably similar thereto, or a reasonable extention thereof or
ancillary thereto, and to do all things necessary to remain duly organized,
validly existing and in good standing as a domestic corporation, limited
liability company or other entity in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted and where the failure to have such authority
would reasonably be expected to have a Material Adverse Effect.

Section 7.5 Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

Section 7.6 Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, permit the Administrative Agent and the
Collateral Agent or its representatives and agents, to inspect any of the
properties, corporate books and financial records of the Company and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Company and each Subsidiary, and to discuss the
affairs, finances and accounts of the Company and each Subsidiary (the foregoing
activities, an “Audit”) with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or the Collateral Agent may designate; provided that so long as no Default
has occurred and is continuing the Company shall only be responsible for the
costs and expenses of one Audit per 12-month period.

Section 7.7 Consolidated Tangible Net Worth. The Company will maintain at all
times a Consolidated Tangible Net Worth of not less than $800,000,000.

Section 7.8 Liens. The Company will not, nor will it permit any Subsidiary to,
create or incur any Lien in or on any of the Collateral, except:

(a) Liens in favor of the Collateral Agent.

(b) Liens in favor of the Company, which Liens are subordinated to the Liens in
favor of the Collateral Agent in accordance with Article XV hereof.

(c) In the case of any Collateral, Liens arising out of judgments or awards
against the Company or any Subsidiary, in an amount of not more than $5,000,000
in the aggregate, which judgment or award is vacated, discharged, satisfied or
stayed or bonded pending appeal within 60 days from the entry thereof; provided
that the Company shall have pledged to the Collateral Agent, for the benefit of
the Banks, without the necessity of any notice or demand, such additional
Collateral under the applicable Collateral Pool under the Collateral Documents
having an aggregate Discounted Value necessary to cause the applicable Borrowing
Base to be not less than the aggregate principal amount of the applicable
Clearing Fund Pool Loans or the Company Pool Loans then outstanding, as the case
may be.

(d) Liens for Taxes that are not overdue by more than 30 days or that are being
contested in good faith and with respect to which adequate reserves required in
accordance with GAAP have been set aside on the books of the Company or such
Subsidiary, as applicable.

Section 7.9 Additional Clearing Members. Upon any Person becoming a Clearing
Member, no asset of such Clearing Member shall be included in any Clearing Fund
Collateral Pool until such Clearing Member has executed and delivered (i) a
supplement to the Security and Pledge Agreement, substantially in the form of
Exhibit A thereto, joining such Clearing Member as a party to the Security and
Pledge Agreement, (ii) a supplement to each applicable Control Agreement joining
such Clearing Member as a party to such Control Agreement to the extent any
assets of such Clearing Member are contained or included in (A) any applicable
Collateral Account, (B) any applicable Company Securities Account, (C) any
applicable Clearing Member Securities Account or (D) any applicable Money Fund
Shares and (iii) to the extent that Gold Bullion of such Clearing Member is
pledged by such Clearing Member or is contained in any bullion account subject
to a Bullion Security Agreement, a deed of accession to each applicable Bullion
Security Agreement substantially in the form exhibited thereto or in such other
form reasonably acceptable to the Collateral Agent joining such Clearing Member
as a party to such Bullion Security Agreement. If any Clearing Member becomes a
party to any Loan Document and is a member of an exchange which is qualified to
clear trades through the Clearing House other than CME, CBOT or NYMEX, then the
Company shall promptly (upon such Person’s becoming a Clearing Member) update
Exhibit G (which it shall be permitted to do for this purpose) to include the
relevant Rules of such exchange for purposes of the Loan Documents.

Section 7.10 Rule Changes. The Company will not, without the prior written
consent of the Banks, amend, revoke, or rescind any Rule in any manner that
would have a materially adverse effect on the Lien granted to the Collateral
Agent in the Collateral or the ability of the Collateral Agent to enforce any of
its rights under the Collateral Documents. Changes to the Rules may be made that
have or could have the effect of decreasing the ability of the Company to pledge
any assets (but not decreasing the ability of the Company to continue the pledge
of any assets currently included in the Borrowing Base for any outstanding
Loans) or limit the purposes for which such assets can be pledged, but any such
change shall not affect any Eligible Asset during the period such asset is
pledged as Collateral prior to its withdrawal from the Company Collateral Pool
or any Clearing Fund Collateral Pool, as the case may be.

Section 7.11 Taxes. The Company will, and will cause each Subsidiary to, pay
when due all Taxes, assessments and governmental charges and levies upon it or
its income, profits or property, except those (i) which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves required in accordance with GAAP have been set aside on the books of
the Company or such Subsidiary, as applicable, or (ii) as to which the failure
to pay would not reasonably be expected to have a Material Adverse Effect.

Section 7.12 Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their property in such amounts and covering such risks as is consistent with
sound business practice in the industry, and the Company will furnish to the
Administrative Agent upon request of any Bank information as to the insurance
carried. The Administrative Agent shall furnish such information to each Bank.

Section 7.13 Fundamental Changes. The Company will not merge into or consolidate
with any other Person, unless the Company is the surviving Person, or liquidate
or dissolve.

Section 7.14 Collateral Accounts. (a) Within two (2) Business Days of the date
of delivery of any Advance Request, the Company will cause the Collateral
identified in the Collateral Notice associated with such Advance (other than any
Collateral in a Company Securities Account and that portion of the Collateral
Pool consisting of Corporate Bonds or Money Fund Shares) to be transferred into
the Collateral Accounts and (b) within three (3) Business Days of the date of
delivery of any Advance Request, the Company will cause that portion of the
Collateral identified in the Collateral Notice associated with such Advance
consisting of Corporate Bonds to be transferred into the Collateral Accounts.

Section 7.15 Sanctions. The Company will not, directly or indirectly, use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Bank, Arranger, Administrative Agent, Swingline Bank, or
otherwise) of Sanctions.

Section 7.16 Anti-Corruption Laws. The Company will, and will cause each
Subsidiary to, conduct its businesses in material compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws in all material respects. The Company and
each Subsidiary will not directly or indirectly use the proceeds of any Advance
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar legislation in other
applicable jurisdictions.

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 8.1 Representations and Warranties. Any representation or warranty made,
or deemed made under Section 5.2, by or on behalf of the Company or any
Subsidiary to the Agents or the Banks in this Agreement or in any certificate or
written information delivered in connection with this Agreement or any other
Loan Document shall be materially false as of the date on which made or deemed
to have been made.

Section 8.2 Payment Defaults. Nonpayment of the principal of any Loan when due,
nonpayment of interest upon any Loan within five days after the same becomes due
or nonpayment of any commitment fee or other Obligation under any of the Loan
Documents within ten days after the same becomes due.

Section 8.3 Certain Covenant Defaults. (i) Any breach by the Company of any of
the terms required to be observed by it under Section 7.1 (other than
Section 7.1(g)), which is not remedied within five days after the Company
receives written notice from any Bank or the Administrative Agent; (ii) any
breach by the Company of any of the terms required to be observed by it under
Section 2.6, 7.2, 7.7, 7.8, 7.10, 7.13, 7.14 or 7.15; or (iii) any material
breach by the Company of any of the other terms or provisions required to be
observed by it under Article VII which is not remedied within five days after
the Company receives written notice from any Bank or the Administrative Agent.

Section 8.4 Other Covenant Defaults. The breach by the Company (other than a
breach which constitutes a Default under Section 8.1, 8.2 or 8.3) of any of the
terms or provisions of this Agreement or any other Loan Document to which such
Person is a party which is not remedied within thirty days after written notice
from any Bank or the Administrative Agent.

Section 8.5 Other Indebtedness. Failure of the Company or any Subsidiary to pay
any principal, premium, or interest when due on or under any Indebtedness having
an aggregate principal amount then outstanding in excess of $25,000,000 and such
failure shall continue after any applicable grace period; or the default by the
Company or any Subsidiary in the performance of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, which results in such Indebtedness being accelerated or declared to be
due and payable or required to be prepaid, redeemed or defeased (other than by a
regularly scheduled repayment, redemption or defeasance or mandatory prepayment,
redemption or defeasance) prior to its stated maturity.

Section 8.6 Bankruptcy, etc. The Company or any Subsidiary shall (a) have an
order for relief entered with respect to it under the federal bankruptcy code,
(b) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (c) make an assignment for the benefit of creditors, (d) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its property, (e) institute any proceeding seeking an order
for relief under the federal bankruptcy code or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (f) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 8.6 or (g) fail to contest in good faith any appointment or proceeding
described in Section 8.7.

Section 8.7 Involuntary Bankruptcy, etc. Without the application, approval or
consent of the Company or any Subsidiary, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company or any
Subsidiary or any substantial part of its property, or a proceeding described in
Section 8.6(e) shall be instituted against the Company or any Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 45 consecutive days.

Section 8.8 Judgments. The Company or any Subsidiary shall fail to pay, bond or
otherwise discharge, within 30 days of the entry thereof, any judgment or order
for the payment of money in an amount greater than $25,000,000 in excess of
available insurance coverage (to the extent the insurer has not denied coverage)
or available indemnity coverage (to the extent the indemnitor has not denied its
obligation to indemnify) and which is not stayed on appeal or otherwise being
appropriately contested in good faith.

Section 8.9 Security Interest; Validity. The Collateral Agent, for its benefit,
the benefit of the Administrative Agent and the ratable benefit of the Banks,
shall not have a valid and perfected first priority security interest in the
Collateral other than (a) in connection with any release of Collateral
contemplated hereby or by any other Loan Document (or other than to the extent
at any time that such Collateral is not included in any Clearing Fund Collateral
Pool and not subject to a respective control agreement contemplated by
Section 5.2(e) through (k) because such control agreement is not required at
such time to be delivered pursuant to Section 5.2(e) through (k)) or (b) as
contemplated by the Security and Pledge Agreement; or the Company shall assert
the invalidity of any such security interest or the invalidity or
unenforceability of any Collateral Document; or any Collateral Document shall be
terminated without the Collateral Agent’s written consent except as contemplated
by the Security and Pledge Agreement.

Section 8.10 CFTC Designation. The Commodity Futures Trading Commission (or its
successor) shall revoke or suspend the designation of the Company as a
designated contract market under the Commodity Exchange Act.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 9.1 Acceleration. If any Default described in Section 8.6 or 8.7 occurs,
the obligations of the Banks to make Loans hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of any Bank or the Administrative Agent. If
any other Default occurs, and for so long as it is continuing, the
Administrative Agent upon the consent of the Required Banks may, or upon the
direction of the Required Banks shall, terminate or suspend the Aggregate
Commitments of the Banks to make Loans hereunder, or declare the Obligations to
be due and payable, or both, whereupon such Obligations shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which the Company hereby expressly waives. In addition, at any time after
which the Obligations have become due and payable and the obligations of the
Banks to make Loans hereunder have terminated in accordance with this
Section 9.1, the Collateral Agent may, with the consent of the Required Banks
(or shall, upon the direction of the Required Banks), enforce any and all rights
and interest created under the Collateral Documents or the UCC, including,
without limitation, foreclosing the security interests created pursuant to the
Collateral Documents by any available judicial procedure, and exercise all other
rights and remedies of the Collateral Agent otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved and all of which rights shall be
cumulative.

Section 9.2 Amendments. Subject to the provisions of this Section 9.2, the
Required Banks or the Administrative Agent (with the written consent of the
Required Banks) and, in either case, the Company may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Banks or the Company
hereunder or waiving any Default hereunder; provided, however, that:

(a) no amendment, waiver or modification of any provision of this Agreement
shall (i) (x) change the percentage in the definition of the terms “Required
Banks” or “Supermajority Banks” or any other provision hereof specifying the
number or percentage of Banks required to waive, amend or modify any rights
hereunder or give any direction or grant any consent hereunder (other than the
definition specified in clause (y) of this Section 9.2(a)(i)) without the
consent of all of the Banks, or (y) change the percentage in the definition of
the term “Required Applicable Banks” with respect to an Applicable Tranche
without the written consent of each Applicable Bank in such Applicable Tranche,
(ii) reduce the principal amount of or extend the scheduled date of payment for
any Advance made by any Bank beyond the Revolving Credit Termination Date, or
reduce the rate or extend the time of payment of interest thereon without the
consent of such Bank, (iii) reduce the rate or extend the time of payment of any
commitment fee owed to any Bank without the consent of such Bank, (iv) adjust
the amount of the Applicable Tranche Commitment of any Bank except as otherwise
permitted herein or postpone the scheduled date of expiration of any Applicable
Tranche Commitment without the consent of such Bank, (v) amend Section 2.6,
3.4(b) (solely with respect to pro rata treatment of payments to the Banks), 4.3
(solely with respect to pro rata treatment of payments to the Banks), this
Section 9.2, or Section 12.1(b) or (c) without the consent of each Bank directly
affected thereby, (vi) extend the Revolving Credit Termination Date of any Loan
made by any Bank without the consent of such Bank, (vii) permit the Company to
assign its rights under this Agreement without the consent of all of the Banks,
(viii) subject to clause (c) below, amend the definition of “Eligible Assets”,
“Advance Rate”, “Concentration Policy”, “Minimum Credit Rating”, “Borrowing
Base”, “Clearing Fund Borrowing Base”, “Company Borrowing Base” and “Discounted
Value”, the provisions of Annex I hereto or Section 5.2(e), (f), (g), (h), (i),
(j) or (k) hereto, in each case without the consent of the Supermajority Banks,
(ix) release any of the Collateral from the Lien granted pursuant to the
Collateral Documents to the extent that on the date of such release the
aggregate outstanding principal amount of all Clearing Fund Pool Loans for the
applicable Clearing Business or all Company Pool Loans exceed, or will
immediately after such release and any concurrent redesignation pursuant to
Section 2.13 exceed, the applicable Borrowing Base, other than as permitted by
this Agreement or any other Loan Document (including without limitation
Section 2.9 of this Agreement) without the consent of the Supermajority Banks,
(x) amend, modify or waive any provision of Section 2.11 or the definition of
the term “Defaulting Bank” (or the definition of any component thereof) without
the consent of the Required Banks and the Administrative Agent (for the
avoidance of doubt, this clause (x) shall be the only clause in this subsection
applicable to any such amendment, modification or waiver of Section 2.11 or the
definition of the term “Defaulting Bank”), (xi) impose any greater restriction
on the ability of any Bank under an Applicable Tranche to assign any of its
rights or obligations hereunder without the written consent of the Required
Applicable Banks under such Applicable Tranche, (xii) amend or modify the
provisions of Annex II without the consent of each Bank committed to fund Loans
in the currency being amended or modified adversely affected thereby, or
(xiii) affect the rights or duties under this Agreement of the Applicable Banks
under an Applicable Tranche (but not the Applicable Banks under a different
Applicable Tranche) without the consent of the Administrative Agent and the
Applicable Banks that would be required to consent thereto under this Section if
such set of Applicable Banks were the only Banks hereunder at the time;

(b) the Company may (i) add one or more new Banks or increase an Applicable
Tranche Commitment of an existing Bank, in each case pursuant to Section 2.10
without the consent of any other Bank and (ii) in connection with the removal or
replacement of any Bank in accordance with Section 2.12, (A) reduce the
Aggregate Applicable Tranche Commitments up to the amount of any Terminated
Bank’s Applicable Tranche Commitment without the consent of any other Bank and
(B) add one or more Replacement Banks in accordance with applicable law and the
provisions of Section 11.1(c); provided, however, that each such new Bank or
Replacement Bank shall agree in writing to be bound by the terms of this
Agreement;

(c) subject to the consent of the Administrative Agent (which consent shall not
be unreasonably withheld or delayed), the Company may modify the Eligible
Assets, Advance Rate, the Concentration Policy, the Minimum Credit Rating, the
Clearing Fund Borrowing Base, the Company Borrowing Base, the Borrowing Base,
Discounted Value or the provisions of Annex I hereto at any time, without the
consent of the Banks, if such modification results in an imposition of a more
restrictive definition of Eligible Assets, Advance Rate, Concentration Policy,
Minimum Credit Rating, Clearing Fund Borrowing Base, Company Borrowing Base,
Borrowing Base or Discounted Value or more restrictive provisions of Annex I
than as set forth herein as of the Closing Date;

(d) subject to the consent of the Collateral Agent (which consent shall not be
unreasonably withheld or delayed), the Company may add or remove any Securities
Account or money market fund to or from the schedules to the Security and Pledge
Agreement as provided in the Security and Pledge Agreement or any Control
Agreement, or otherwise modify or supplement the Security and Pledge Agreement
to the extent permitted by Section 8.5 of the Security and Pledge Agreement,
without the consent of the Banks; and

(e) subject to the consent of the Collateral Agent and the Administrative Agent
(which consents shall not be unreasonably withheld or delayed) and so long as
any such amendment does not impair the perfection or priority of the Lien of the
Collateral Agent on behalf of the Banks in the respective Collateral subject to
such Control Agreement, the Company may amend any Control Agreement; and

(f) subject to the requirements of Section 2.7, the Company may convert
Applicable Tranche Commitments from one Applicable Tranche to a different
Applicable Tranche or add additional currencies to an Applicable Tranche;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Banks required
above, affect the rights or duties of the Administrative Agent under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Collateral Agent in addition to the Banks required above, affect
the rights or duties of the Collateral Agent under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
respective Applicable Tranche Swingline Bank in addition to the Banks required
above, affect the rights or duties of such Applicable Tranche Swingline Bank
under this Agreement; and (iv) any Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Bank shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, (and any amendment, waiver or consent which by its terms
requires the consent of all Banks or each affected Bank may be effected with the
consent of the applicable Banks other than Defaulting Banks), except that (x) no
Applicable Tranche Commitment of such Defaulting Bank may be increased or
extended without the consent of such Bank and (y) any waiver, amendment or
modification requiring the consent of all Banks or each affected Bank that by
its terms directly affects any Defaulting Bank more adversely than other
directly affected Banks shall require the consent of such Defaulting Bank. The
Company shall promptly deliver a copy to the Administrative Agent of any
amendment, waiver or consent which was not required to be executed by the
Administrative Agent pursuant to this Section.

Section 9.3 Preservation of Rights. No delay or omission of any of the Agents or
the Banks to exercise any right under the Loan Documents shall impair such right
or be construed to be a waiver of any Default or an acquiescence therein, and
the making of a Loan notwithstanding the existence of a Default or the inability
of the Company to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence, regardless of whether the Administrative
Agent or any Bank may have had notice or knowledge of such Default at the time.
Any single or partial exercise of any such right shall not preclude other or
further exercise thereof or the exercise of any other right, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless the same shall be permitted by
Section 9.2, and then only in the specific instance and for the purpose for
which given. All remedies contained in the Loan Documents or by law afforded
shall be cumulative and all shall be available to the Banks until the
Obligations have been paid in full and the Aggregate Commitments have been
terminated.

ARTICLE X

THE AGENTS

Section 10.1 Appointment and Authority. Each of the Banks appoints Bank of
America, N.A. to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Banks and the Administrative Agent appoints Deutsche Bank
Trust Company Americas to act on its behalf as the Collateral Agent hereunder
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agents
and the Banks, and the Company shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent or the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. Each Bank hereby
authorizes the Collateral Agent to execute each of the Collateral Documents on
behalf of such Bank (the terms of which shall be binding on such Bank) and to
release any lien in any Collateral if such release is provided for in any Loan
Document or is otherwise consented to in accordance with Section 9.2.

Section 10.2 Rights as a Bank. The Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Bank as any other Bank and
may exercise the same as though it were not an Agent and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
capacity as a Bank. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Banks.

Section 10.3 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein or in any other Loan
Document and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise as directed in
writing by the Required Banks (or such other number or percentage of the Banks
as shall be expressly provided for herein), provided that each Agent may refuse
to perform any duty or exercise any right or power unless it receives indemnity
from the Banks satisfactory to it against the costs, expenses and liabilities
which might be incurred by it in performing such duty or exercising such right
or power; provided further that no Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to this Agreement, any Loan Document or applicable
law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Federal, state or foreign bankruptcy, insolvency,
receivership, or similar law or that may effect a forfeiture, modification or
termination of property of a Defaulting Bank in violation of any Federal, state
or foreign bankruptcy, insolvency, receivership, or similar law; and

(c) shall, except as expressly set forth herein, have any duty to disclose, or
shall be liable for the failure to disclose, any information relating to
Holdings, the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as an Agent or any of its Affiliates in any
capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Banks (or such other number or
percentage of the Banks as shall be necessary, or as such Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 9.2 and Article IX ) or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and non-appealable judgment. No Agent shall be deemed to have knowledge of
any Default unless and until notice describing such Default is given in writing
to such Agent by the Company or a Bank. Without limitation of any other
provision of this Article X, if any provision of this Agreement or the other
Loan Documents is silent or vague (as determined in the good faith of the
applicable Agent), each Agent shall be fully justified in failing or refusing to
take any action under this Agreement or the other Loan Documents if it shall not
have received written instruction, advice or concurrence of the Banks, as it
deems appropriate.

No Agent shall be required to expend or risk any of its own funds or otherwise
incur any liability, financial or otherwise, in the performance of any of its
duties hereunder or under any other Loan Document.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the existence, genuineness, value (other than as expressly
provided by Section 1.4 with respect to the Collateral Agent) or protection of
any Collateral, for the legality, effectiveness or sufficiency of any Collateral
Document, or for the creation, perfection, priority, sufficiency or protection
of any Liens securing the Secured Obligations or (vi) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent.

Upon receipt of any notice of the occurrence of any Default or Unmatured Default
described in Section 7.3, the Administrative Agent will promptly provide notice
thereof to the Banks.

For the avoidance of doubt, nothing herein or the other Loan Documents shall
require the Collateral Agent to file financing statements or continuation
statements, or be responsible for maintaining the security interests purported
to be created as described herein (except for the safe custody of any Collateral
in its possession and the accounting for moneys actually received by its
hereunder or under any other Loan Document).

Section 10.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
which by its terms must be fulfilled to the satisfaction of a Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank unless the Administrative Agent shall have received notice to the contrary
from such Bank prior to the making of such Loan. Each Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 10.5 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of such
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as such Agent. No Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent such Agent acted
with bad faith, gross negligence or willful misconduct in the selection of such
sub-agents.

Section 10.6 Resignation or Removal of Agents.

(a) Each Agent may at any time give notice of its resignation to the Banks and
the Company. Further, (i) the Company and the Required Banks may, in the event
that an Agent shall become unable to fulfill any of its duties hereunder (as
determined by the Company in its reasonable discretion) or upon mutual agreement
from time to time request another Bank to act as the “Administrative Agent” or
“Collateral Agent”, as applicable, hereunder and (ii) the Company may, in the
event that any Applicable Tranche Commitment of a Bank serving as an Agent
hereunder has been terminated by the Company as permitted by Section 2.12(a)
because such Bank was a Defaulting Bank remove such Bank as an Agent hereunder
and request another Bank to act as the “Administrative Agent” or “Collateral
Agent”, as applicable, hereunder (in any such case of clauses (i) and (ii), an
“Agent Removal Request”). Upon receipt of any such notice of resignation,
removal or request, the Required Banks shall have the right, with the consent of
the Company (not to be unreasonably withheld), to appoint a successor, which
shall be a bank or trust company with an office in the United States. If no such
successor Agent shall have been so appointed by the Required Banks with such
consent of the Company and shall have accepted such appointment within 30 days
after the retiring or removed Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Company and the Required Banks) or 30 days
after such Agent Removal Request (the “Resignation/Removal Effective Date”),
then the retiring or removed Agent may on behalf of the Banks upon 30 days’
prior written notice to the Company (but shall have no obligation to), appoint a
successor Administrative Agent or Collateral Agent, as applicable, which shall
be a bank or trust company with an office in New York, New York and organized
under the laws of the United States of America or any state thereof, having a
combined capital and surplus of at least $500,000,000; provided that, if the
applicable Agent shall notify the Company and such Banks that no qualifying
Person has accepted such appointment or if such Agent has elected not to appoint
such a successor Agent, then such resignation or removal shall nonetheless
become effective in accordance with such notice on the Resignation/Removal
Effective Date and with effect from the Resignation/Removal Effective Date
(1) the retiring or removed Agent shall be discharged from its duties and
obligations hereunder (except that in the case of any collateral security held
by the Collateral Agent on behalf of the Banks under any of the Loan Documents,
the retiring or removed Collateral Agent shall continue to hold such collateral
security until such time as a successor Collateral Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Agent, all payments, communications and determinations provided to be
made by, to or through such Agent shall instead be made by or to each Bank
directly, until such time as a successor Agent is appointed by the Required
Banks or such Agent, as applicable (in each case, with the consent of Company,
not to be unreasonably withheld), as provided for above in this Section. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired or removed) Agent (other than any rights
to indemnity payments or other amounts owed to the retiring or removed Agent as
of the Resignation Effective Date), and the retiring or removed Agent shall be
discharged from all of its duties and obligations as such Agent hereunder (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After an Agent’s resignation or removal hereunder, the provisions of
this Article and Section 11.8 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them (i) while
the retiring or removed Agent was acting as such Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Banks and (b) in respect of any actions taken in connection with
transferring the agency to any successor Agent. Nothing in this Section shall
constitute a waiver or release by the Company of any claims it may have
hereunder or under the other Loan Documents as a result of a Bank becoming a
Defaulting Bank.

(b) Further, the Company may, at any time, with the consent of the
Administrative Agent (not to be unreasonably withheld or delayed) remove the
Collateral Agent and appoint a Bank (with such applicable Bank’s consent and
which shall be a bank or trust company with an office in the United States of
America or any state thereof) as the successor Collateral Agent. Each such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the removed Collateral Agent (other than any rights to
indemnity payments or other amounts owed to the removed Collateral Agent as of
the date of removal of such Collateral Agent) and the removed Collateral Agent
shall be discharged from all of its duties and obligations hereunder (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Banks under any of the Loan Documents, the removed Collateral
Agent shall continue to hold such collateral security until such time as a
successor Collateral Agent is appointed).

(c) The Administrative Agent hereby agrees to provide the Company from time to
time at the Company’s request a list (which may be in electronic form) setting
out the names of the Banks as of the date of such request, their respective
Commitments, and the information on record with the Administrative Agent for
delivering notices to the Banks in accordance with Section 13.1(b).

(d) In the event of any such resignation by or removal of Bank of America as
Agent pursuant to this Section, Bank of America may resign and be discharged of
its duties as an Applicable Tranche Swingline Bank; provided that, Bank of
America shall retain all the rights, powers and privileges of an “Applicable
Tranche Swingline Bank” provided for hereunder with respect to Applicable
Tranche Swingline Loans made by it and outstanding as of the effective date of
such resignation, including the right to require the Banks to make Applicable
Tranche Revolving Loans or fund risk participations in outstanding Applicable
Tranche Swingline Loans pursuant to Section 2.14.

Section 10.7 Non-Reliance on Agents and Other Banks. Each Bank acknowledges that
it has, independently and without reliance upon any Agent or any other Bank or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Bank or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Section 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndications Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Bank
hereunder. Without limitation of the foregoing, neither the Bookrunners,
Arrangers, Syndication Agents or Documentation Agents in their respective
capacities as such shall, by reason of this Agreement or any other Loan
Document, have any fiduciary relationship in respect of any Bank or the Company.

Section 10.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Federal, state or foreign bankruptcy,
insolvency, receivership, or similar law, or any other judicial proceeding
relative to the Company, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations hereunder
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Banks and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Banks, the Administrative Agent and the Collateral Agent and their
respective agents and counsel and all other amounts due the Banks, the
Administrative Agent and the Collateral Agent under Section 3.3 and
Section 11.8) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent and the Collateral
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and the Collateral Agent and their
respective agents and counsel, and any other amounts due the Administrative
Agent and the Collateral Agent under Section 3.3 and Section 11.8. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the obligations
hereunder or the rights of any Bank to authorize the Administrative Agent to
vote in respect of the claim of any Bank in any such proceeding.

The Banks hereby irrevocably authorize the Collateral Agent, at the direction of
the Required Banks (and the Administrative Agent), to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
bankruptcy code of the United States, including under Sections 363, 1123 or 1129
of the bankruptcy code of the United States, or any similar laws in any other
jurisdictions to which the Company is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Collateral Agent (whether by judicial
action or otherwise) in accordance with any applicable law.  In connection with
any such credit bid and purchase, the Obligations owed to the Banks shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the equity interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Collateral Agent with the consent of the
Administrative Agent shall be authorized to (A) form one or more acquisition
vehicles to make a bid, (B) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the Collateral
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof shall be governed,
directly or indirectly, by the vote of the Required Banks and the Administrative
Agent, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Banks contained in
Section 9.2 of this Agreement), and (C) to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Banks, as a result of which each of
the Banks shall be deemed to have received a pro rata portion of any equity
interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Bank or acquisition vehicle to take any further action, and (ii) to
the extent that Obligations that are assigned to an acquisition vehicle are not
used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Banks pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Banks or any
acquisition vehicle to take any further action.

Section 10.10 Reimbursement and Indemnification. The Banks severally agree to
reimburse and indemnify each Agent and its Related Parties ratably in proportion
to the aggregate amounts of their respective Applicable Tranche Commitments
(determined as of the time that the applicable unreimbursed expense or payment
is made), to the extent not paid or reimbursed by the Company, and without
relieving the Company of the obligation to do so (i) for any amounts for which
such Agent, acting in its capacity as Agent, is entitled to reimbursement by the
Company hereunder or under any other Loan Document and (ii) for any other
reasonable and documented out-of-pocket expenses (including reasonable
attorneys’ fees, disbursements and time charges of attorneys) incurred by such
Agent, in its capacity as Agent and acting on behalf of the Banks, in connection
with the administration and enforcement of this Agreement and the other Loan
Documents, provided that in each case of this clause (ii), the Banks shall only
be required to reimburse the reasonable fees, disbursements and other charges of
one separate counsel for each Agent and, if necessary, one separate local
counsel for each Agent in each appropriate jurisdiction (and in the case of
different defenses or conflicts of interest (as determined by the affected
Agents in their reasonable discretion), additional counsel for the affected
Agents taken as a whole), except in each case, for any amounts or expenses that
arise as a result of the gross negligence or willful misconduct of such Agent as
determined by a final judgment of a court of competent jurisdiction.

Section 10.11 Rights of Agents. The benefits, privileges and other rights
provided to any Agent set forth in this Article X shall apply to (and not be
limited by) any other Loan Document.

ARTICLE XI

GENERAL PROVISIONS SECTION

Section 11.1 Successors and Assigns; Participating Interests.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that (i) the Company may not assign or otherwise transfer any of its
rights or obligations under this Agreement except as provided in Section 9.2
(and any attempted assignment or transfer by the Company shall be null and void)
and (ii) no Bank may assign or otherwise transfer any of its rights or
obligations under this Agreement except in accordance with this Section 11.1.

(b) Any Bank may, in accordance with applicable law, at any time sell to one or
more banks, financial institutions or other entities (“Participants”)
participating interests in any Applicable Tranche Revolving Loan owing to such
Bank, any Applicable Tranche Commitment of such Bank or any other interest of
such Bank hereunder. In the event of any such sale by a Bank of participating
interests to a Participant, such Bank’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Bank shall remain
solely responsible for the performance thereof and the Company and each Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Bank sells such a
participating interest shall provide that such Bank shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement and in no event shall a Bank that sells a
participating interest be obligated to the Participant to take or refrain from
taking any action hereunder or under any of the other Loan Documents except that
such Bank may agree that it will not, without the consent of such Participant,
agree to (A) reduce the principal of, or interest payable on (or reduce the rate
of interest applicable to), the Loans of such Bank or any fees or other amounts
payable to such Bank hereunder which, in each case, are related to the
participating interest sold to such Participant or, (B) postpone the date fixed
for any payment of the principal of, or interest on, the Loans of such Bank or
other amounts payable to such Bank hereunder which, in each case, are related to
the participating interest sold to such Participant. The Company agrees that
each Participant shall be entitled to the benefits of Sections 11.3 and 11.8(b)
to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to subsection (c) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.12 as if it
were an assignee under paragraph (c) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 11.3 and 11.8(b), with
respect to any participation, than the Bank from whom it acquired the applicable
participation would have been entitled to receive; provided further that a
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 11.3 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 11.3 as though it were a Bank.

(ii) Each Bank that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Company, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Applicable Tranche Commitment, or Loans or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Applicable Tranche Commitment,
or, Revolving Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(c) Any Bank may (or in accordance with Section 11.3(h) shall), in accordance
with applicable law, and with the consent of the Company (such consent not to be
unreasonably withheld and, in the absence of notice to the contrary, such
consent shall be deemed granted ten days after notice to the Company of any
contemplated assignment) and the Administrative Agent (such consent not to be
unreasonably withheld or delayed), at any time assign to one or more financial
institutions (all such financial institutions, collectively, “Assignees”) all or
any part of any of its Applicable Tranche Commitments (and related Applicable
Tranche Revolving Loans) or if the Aggregate Applicable Tranche Commitments have
been terminated, its Loans under such Applicable Tranche (as the case may be),
pursuant to an assignment agreement (an “Assignment Agreement”), executed by
such Assignee and such Bank and delivered to the Company and each Agent;
provided that the consent of the Company (and the consent of the Administrative
Agent, solely with respect to clauses (B) and (C)) to any such assignment shall
not be required if (A) a Default under any of Sections 8.2, 8.6 or 8.7 has
occurred and is continuing, (B) the assignment is by a Bank to an Affiliate of
such Bank or another existing Bank or an Affiliate of such other existing Bank
which is a bank in the ordinary course of business or (C) the assignment
(including any pledge) is by any Bank of its Loans and its rights hereunder with
respect thereto to any Federal Reserve Bank. Upon such execution and delivery of
an Assignment Agreement, from and after the effective date as specified therein,
(x) the Assignee thereunder shall be a party hereto and shall be bound by the
provisions hereto and, to the extent provided in such Assignment Agreement,
shall have the rights and obligations of a Bank hereunder, with respect to its
Applicable Tranche Commitment as set forth in such Assignment Agreement, and
(y) the transferor Bank thereunder shall, to the extent provided in such
Assignment Agreement, be released from its obligations under this Agreement with
respect to its Applicable Tranche Commitments being assigned (and, in the case
of an Assignment Agreement covering all or the remaining portion of a transferor
Bank’s rights and obligations under this Agreement, such transferor Bank shall
cease to be a party hereto, but shall continue to be entitled to the benefits,
and subject to the limitations, of Sections 2.14, 3.4(b), 4.3, 11.3, 11.8,
12.1(b) and 12.1(c) (to the extent such obligations arose prior to the effective
date of such Assignment Agreement)). Upon delivery of the Assignment Agreement
to the Company and each Agent, the Company, each Agent and the Banks shall treat
the Assignee as the owner of the Loans under the Applicable Tranche and the
Applicable Tranche Commitment, recorded therein for all purposes of this
Agreement. Except in the case of an assignment of the entire remaining amount of
the assigning Bank’s Applicable Tranche Commitment under an Applicable Tranche
or Loans under an Applicable Tranche, the amount of the Applicable Tranche
Commitment under an Applicable Tranche or Loans under an Applicable Tranche of
the assigning Bank subject to each such assignment (determined as of the date
the Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $25,000,000 and each continuing
assigning Bank shall retain an Applicable Tranche Commitment of not less than
$25,000,000, unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if a
Default under any of Sections 8.2, 8.6 or 8.7 has occurred and is continuing.
Any assignment or transfer by a Bank that does not comply with this Section 11.1
shall be treated for purposes of this Agreement as a sale by such Bank of a
participating interest in such rights and obligations in accordance with
subsection 11.1(b).

(d) On the effective date specified in any Assignment Agreement, or as soon as
possible thereafter, the Company shall, upon request of an Assignee, execute and
deliver to such applicable Assignee a new Note payable to such Assignee
reflecting the Applicable Tranche Commitment and outstanding Loans under the
Applicable Tranche obtained by it pursuant to such Assignment Agreement and, if
the transferor Bank has retained an Applicable Tranche Commitment and Loans
hereunder, upon request of such transferor Bank, a new Note in exchange for any
applicable Note held by the transferor Bank (which existing Note shall be
surrendered to the Company) payable to the transferor Bank reflecting the
Applicable Tranche Commitment and outstanding Loans thereunder retained by it
hereunder. Such new Notes shall be dated the effective date of the Assignment
Agreement as specified therein, and (if requested as described above) include
reference to the Applicable Tranche Commitment and shall otherwise be in the
form of the Note replaced thereby. The Note surrendered by the transferor Bank
shall be returned by the transferor Bank to the Company marked “canceled”. The
Administrative Agent, acting for this purpose as an agent of the Company, shall
maintain at one of its offices a copy of each Assignment Agreement delivered to
it and a register for the recordation of the names and addresses of the Banks,
and the Applicable Tranche Commitment of, and principal amount (and stated
interest) of the Loans owing under each Applicable Tranche to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent and
the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as the owner of its interest therein, as indicated
in the Register, for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company and
any Bank, at any reasonable time and from time to time upon reasonable prior
notice.

(e) The Company authorizes each Bank to disclose to any Participant or Assignee
and any prospective Participant or Assignee any and all financial and other
information in such Bank’s possession concerning the Company which has been
delivered to such Bank by or on behalf of the Company pursuant to this
Agreement; provided that such Participant or Assignee or prospective Participant
or Assignee agrees to be bound by the confidentiality provisions contained in
Section 11.11.

(f) If, pursuant to this Section 11.1, any interest in this Agreement or any
Loan is transferred to any Assignee which is organized under the laws of any
jurisdiction other than the United States or any state thereof, such Assignee,
concurrently with the effectiveness of such transfer and becoming a party to
this Agreement pursuant to the applicable Assignment Agreement shall,
(i) represent to the transferor Bank (for the benefit of the transferor Bank,
each Agent and the Company) that under applicable law and treaties then in
effect no United States federal taxes will be required to be withheld by any
Agent, the Company or the transferor Bank with respect to any payments to be
made to such Assignee hereunder, (ii) furnish to the Company the documentation
described in Section 11.3(f), (wherein such Assignee claims entitlement to
complete exemption from U.S. federal withholding tax on all payments hereunder)
and (iii) agree to otherwise comply with the terms of Section 11.3(f).

(g) Notwithstanding anything to the contrary contained in this Section 11.1 no
Bank may assign or sell participating interests, or otherwise syndicate all or
any portion of such bank’s interests under this Agreement or any other Loan
Document (i) to any Person who is (x) listed on the Specially Designated
Nationals and Blocked Persons List (the “SDN List”) maintained by the U.S.
Department of Treasury Office of Foreign Assets Control (“OFAC”) and/or on any
other similar list maintained by the OFAC pursuant to any authorizing statute,
executive order or regulation or (y) either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders, (ii) in the case of any assignment of an Applicable Tranche
Commitment or Loan in any currency to any Person who cannot adhere to the timing
of funding requirements set forth in Annex II with respect to such Alternative
Currency within such Applicable Tranche, (iii) to the Company or any of the
Company’s Affiliates or Subsidiaries, (iv) to any Person who is a natural person
or (v) to any Person who is a Defaulting Bank or any of its Subsidiaries, or any
Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause (v).

(h) The transferor Bank shall pay to the Administrative Agent for its own
account a processing and recording fee of $3,500. Upon its receipt of a duly
completed Assignment Agreement executed by an assigning Bank and an Assignee,
the Assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Bank hereunder), the processing and recordation fee referred to in
this subsection 11.1(h) and any written consent to such assignment required by
subsection 11.1(c), the Administrative Agent shall accept such Assignment
Agreement and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this subsection 11.1(h).

(i) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

(j) In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to any Agent or any Bank hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Applicable Tranche Swingline Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Bank
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Bank for all purposes of this Agreement until such
compliance occurs.

Section 11.2 Survival. All representations and warranties of the Company
contained in this Agreement shall survive the making of the Loans herein
contemplated. The provisions of Sections 10.10, 11.3, 11.8, 12.1(b) and 12.1(c)
and Article X shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Aggregate Commitments, the
termination of this Agreement or any provision hereof, or the resignation,
replacement or removal of the Administrative Agent.

Section 11.3 Taxes.

(a) All payments to any Bank made under any Loan Document shall be made free and
clear of, and without deduction for any Taxes, except as required pursuant to
applicable law; provided that, subject to the other provisions of this
Section 11.3, if the Company shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
by the amount (the “Additional Amount”) necessary so that after making all
required deductions (including deductions applicable to additional sums
described in this paragraph) such Bank receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make such deductions and (iii) the Company shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law. In
addition, to the extent not paid in accordance with the preceding sentence, the
Company shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(b) Subject to subsection (g) below, the Company shall indemnify each Bank for
Indemnified Taxes and Other Taxes paid by such Bank, provided, however, that the
Company shall not be obligated to make payment to any Bank in respect of
penalties, interest and other similar liabilities attributable to such
Indemnified Taxes or Other Taxes if such penalties, interest or other similar
liabilities are reasonably attributable to the gross negligence or willful
misconduct of such Bank.

(c) If a Bank shall become aware that it is entitled to claim a refund from a
Governmental Authority in respect of Indemnified Taxes or Other Taxes paid by
the Company pursuant to this Section 11.3, including Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Company, or with respect to
which the Company has paid Additional Amounts pursuant hereto, it shall promptly
notify the Company of the availability of such refund claim and, if such Bank
determines in good faith that making a claim for refund will not have a material
adverse effect on its taxes or business operations, shall, within 30 days after
receipt of a request by the Company, make a claim to such Governmental Authority
for such refund at the Company’s expense. If a Bank receives a refund in respect
of any Indemnified Taxes or Other Taxes paid by the Company pursuant hereto, it
shall within 30 days from the date of such receipt pay over such refund to the
Company (but only to the extent of Indemnified Taxes or Other Taxes paid
pursuant to hereto, including indemnity payments made or Additional Amounts
paid, by the Company under this Section 11.3 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out of pocket
expenses of such Bank and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund). This Section shall
not be construed to require the Administrative Agent or any Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Company or any other Person.

(d) If any Bank is or becomes eligible under any applicable law, regulation,
treaty or other rule to a reduced rate of taxation, or a complete exemption from
withholding, with respect to Indemnified Taxes or Other Taxes on payments made
to it by the Company, such Bank shall, upon the request of the Company or the
Administrative Agent, complete and deliver from time to time any certificate,
form or other document requested by the Company or the Administrative Agent, the
completion and delivery of which are a precondition to obtaining the benefit of
such reduced rate or exemption, provided that the taking of such action by such
Bank, would not, in the reasonable judgment of such Bank be disadvantageous or
prejudicial to such Bank or inconsistent with its internal policies or legal or
regulatory restrictions. Subject to the above proviso, for any period with
respect to which a Bank has failed to provide any such certificate, form or
other document requested by the Company or the Administrative Agent, such Bank
shall not be entitled to any payment under this Section 11.3 in respect of any
Indemnified Taxes or Other Taxes that would not have been imposed but for such
failure.

(e) Each Bank organized under the laws of a jurisdiction in the United States,
any State thereof or the District of Columbia (each such Bank, a “US Bank”)
shall (i) deliver to the Company and the Administrative Agent, upon execution
hereof (or, with respect to Persons becoming Banks hereunder by assignment, upon
execution of the relevant assignment agreement), two original copies of United
States Internal Revenue Service Form W-9 or any successor form, properly
completed and duly executed by such Bank, certifying that such Bank is exempt
from United States backup withholding Tax on payments of interest made under the
Loan Documents and (ii) thereafter, at each time when it is so reasonably
requested in writing by the Company or the Administrative Agent or at such time
the Bank becomes aware of the invalidity or obsolescence of a previously
delivered form, deliver within a reasonable time two original copies of an
updated Form W-9 or any successor form thereto. Notwithstanding the provisions
of subsection (a) and (b) above, the Company shall not be required to indemnify
a US Bank to the extent the obligation to pay such indemnity payment or
Additional Amounts would not have arisen but for a failure by such US Bank to
comply with this subsection (e), except to the extent such Bank’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Company under this subsection 11.3(e).

(f) Each Bank, Agent and other Person receiving payments under this Agreement
that is organized under the laws of a jurisdiction other than the United States,
any State thereof or the District of Columbia (each such Bank, a “Foreign Bank”)
that is entitled to an exemption from or reduction of withholding Tax under the
laws of the jurisdiction in which the Company is located, or any treaty to which
such jurisdiction is a party, with respect to payments under the Loan Documents
shall deliver to the Company and the Administrative Agent, upon execution hereof
(or, with respect to Persons becoming Banks hereunder by assignment, upon
execution of the relevant assignment agreement), such properly completed and
duly executed documentation prescribed by applicable law or reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate, unless in the good faith opinion
of the Foreign Bank such documentation would expose the Foreign Bank to any
material adverse consequences or risk or is inconsistent with its internal
policies or legal or regulatory restrictions, it being understood that the
completion of an Internal Revenue Service Form W-8BEN-E, W-8IMY or W-ECI by a
Foreign Bank, as applicable, as of the date of this Agreement, shall not be
considered to be inconsistent with such Foreign Bank’s internal policies or
legal or regulatory restrictions or expose such Foreign Bank to a material
adverse consequence. Such documentation shall be delivered by each Foreign Bank
on or before the date it becomes a Bank and on or before the date, if any, such
Foreign Bank changes its applicable lending office by designating a different
lending office with respect to its Loans (a “New Lending Office”). In addition,
each Foreign Bank shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Bank.

If a payment made to a Bank would be subject to United States federal
withholding tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver to the
Company and the Administrative Agent at the time or times prescribed by
applicable law and at such time or times reasonably requested by the Company or
the Administrative Agent such documentation prescribed by FATCA or other
provisions of applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 11.3, the term “FATCA” shall include
any amendments made to FATCA after the date of this Agreement and the term
“applicable law” includes FATCA.

Each Agent and Bank (and, in the case of a Foreign Bank, its lending office),
represents that on the date hereof, payments made hereunder by the Company to it
would not be subject to United States federal withholding tax.

(g) Notwithstanding the provisions of subsection (a) and (b) above, the Company
shall not be required to indemnify any Foreign Bank, or to pay any Additional
Amounts to any Foreign Bank, in respect of United States federal withholding tax
pursuant to subsection (a) or (b) above, (A) to the extent that the obligation
to withhold amounts with respect to United States federal withholding tax
existed on the date such Foreign Bank became a Bank, became a party hereto or
otherwise acquired its interest herein or in the case of a Foreign Bank that
after becoming a party hereto changes its classification for United States
federal income tax purposes under Section 7701 of the Code, United States
federal withholding tax that exists on the date such change in entity
classification is effective, except to the extent that such Bank’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Company or such Bank was entitled, immediately prior to such change in
entity classification becoming effective, to receive additional amounts from the
Company; (B) with respect to a change by such Foreign Bank of the jurisdiction
in which it is organized, incorporated, controlled or managed, or in which it is
doing business, from the date such Foreign Bank changed such jurisdiction, but
only to the extent that such withholding tax exceeds any withholding tax that
would have been imposed on such Bank had it not changed the jurisdiction in
which it is organized, incorporated, controlled or managed, or in which it is
doing business; or (C) to the extent that the obligation to pay such indemnity
payment or Additional Amounts would not have arisen but for a failure by such
Foreign Bank to comply with the provisions of Section 11.3(d) or (f).

(h) If any Bank requests compensation under this Section 11.3, or if the Company
is required to pay any additional amount to any Governmental Authority for the
account of any Bank pursuant to this Section 11.3, then such Bank shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates with the object of avoiding or
eliminating the amounts payable pursuant to this Section 11.3, provided that
such designation or assignment shall be on such terms that such Bank and its
lending office, in such Bank’s sole judgment, suffer no economic, legal,
regulatory or other disadvantage and would not otherwise be disadvantageous to
such Bank. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

If any Bank requests compensation under this Section 11.3, or if the Company is
required to pay any additional amount to any Governmental Authority for the
account of any Bank pursuant to this Section 11.3, then the Company may, at its
sole expense and effort, upon notice to such Bank, require such Bank to assign
and delegate, without recourse, in accordance with and subject to the
restrictions contained in Section 11.1, all of such Bank’s interests, rights and
obligations under this Agreement to one or more assignees that shall assume such
obligations (which assignee or assignees may be one or more other Banks);
provided that (i) such Bank shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (ii) such assignment
will result in a reduction in such compensation or payments. A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

A certificate of the relevant Bank setting forth the basis for any amounts (and
the calculation thereof and methodology in calculating, each in reasonable
detail) claimed under this Section 11.3 shall be delivered to the Company and
the Administrative Agent and shall be conclusive absent manifest error. Failure
or delay on the part of a Bank to demand compensation of any amount under this
Section shall not constitute a waiver of such Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate any
such Bank for any amounts claimed under this Section that are incurred more than
90 days prior to the date that such Bank notifies the Company of the
circumstances giving rise to such amounts and such Bank’s intention to claim
compensation therefor; provided, further, that if the circumstances giving rise
to such amounts have retroactive effect, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

Each Bank agrees that if any form or certification it previously delivered
pursuant to this Section 11.3 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

(i) Any payment required to be made by the Company to any Bank under this
Section 11.3 shall be deemed an Obligation and be secured by the Collateral.

Section 11.4 Choice of Law; Jurisdiction. THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. The Company and the Banks
hereby irrevocably submit to the exclusive jurisdiction of any United States
federal or New York state court sitting in New York, New York in any action or
proceedings arising out of or relating to any Loan Documents and the Company and
the Banks hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in any such court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Agent or any Bank may otherwise have to bring any action or
proceeding relating to this Agreement against the Company or its properties in
the courts of any jurisdiction. Each party irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 11.5 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 11.6 Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Company and the Banks and supersede all prior
agreements and understandings among the Company and the Banks relating to the
subject matter thereof.

Section 11.7 Several Obligations. The respective obligations of the Banks
hereunder are several and not joint and no Bank shall be the partner or agent of
any other. The failure of any Bank to perform any of its obligations hereunder
shall not relieve any other Bank from any of its obligations hereunder.

Section 11.8 Expenses; Indemnification, Increased Costs; Damage Waiver.

(a) The Company shall reimburse (i) the Administrative Agent and the Arrangers
for any and all reasonable and documented costs and out-of-pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys) paid or
incurred by the Administrative Agent or such Arranger in connection with the
syndication of the credit facility provided for herein, (ii) the Administrative
Agent for any and all reasonable and documented costs and out-of-pocket expenses
(including reasonable attorneys’ fees, disbursements and time charges of
attorneys) paid or incurred by the Administrative Agent in connection with the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), provided that in each case of this clauses (i) and (ii), the
Company shall only be required to reimburse the reasonable fees, disbursements
and other charges of one counsel for the Administrative Agent and, if necessary,
one local counsel in each appropriate jurisdiction, (iii) the Collateral Agent
for any and all reasonable and documented costs and out-of-pocket expenses
(including reasonable and documented attorneys’ fees, disbursements and time
charges of attorneys) paid or incurred by the Collateral Agent in connection
with its role as Collateral Agent under this Agreement and the other Loan
Documents as agreed between the Company and the Collateral Agent, and any and
all reasonable costs and out-of-pocket expenses (including reasonable and
documented attorneys’ fees, disbursements and time charges of attorneys) paid or
incurred by the Collateral Agent in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), provided that
in each case of this clause (iii), the Company shall only be required to
reimburse the reasonable fees, disbursements and other charges of one counsel
for the Collateral Agent and, if necessary, one local counsel in each
appropriate jurisdiction and (iv) each Agent and each Bank for any and all
reasonable and documented costs and out-of-pocket expenses (including reasonable
attorneys’ fees, disbursements and time charges of attorneys) paid or incurred
by such Agent or such Bank, as applicable, in connection with the collection,
liquidation and enforcement of the Loan Documents and/or the Collateral in
connection with a Default which has occurred; provided that in each case of this
clause (iv), the Company shall only be required to reimburse the reasonable
fees, disbursements and other charges of one counsel for the Agents and the
Banks and, if necessary, one local counsel in each appropriate jurisdiction (and
in the case of different defenses or conflict of interest (as determined by the
affected Agents or Banks in their reasonable discretion), additional counsel for
the affected Agents or Banks taken as a whole). The Company further agrees to
indemnify each Agent, each Bank and each Related Party of any of the foregoing
Persons (each an “Indemnified Party”) against all losses, claims, damages,
penalties, judgments and liabilities which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or thereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder and to reimburse each
Indemnified Party promptly upon demand for all reasonable documented
out-of-pocket expenses (including, without limitation, the reasonable documented
fees and disbursements of one counsel (selected by the Administrative Agent) to
the Indemnified Parties, taken as a whole, and in the case of a conflict of
interest (as determined by the affected Administrative Agent, Collateral Agent,
or Banks in their reasonable discretion), one additional counsel to all affected
conflicted Indemnified Parties similarly situated, taken as a whole (and, if
reasonably necessary, of one local counsel and one applicable regulatory counsel
in each relevant material jurisdiction to all such Indemnified Parties, taken as
a whole)) in connection therewith, including reasonable documented out-of-pocket
costs in connection with the preparation of a defense in connection therewith
(all of the foregoing being collectively referred to as “Indemnified Amounts”),
excluding, however, in all of the foregoing instances, Indemnified Amounts
(i) found by a court of competent jurisdiction in a final non-appealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct on the part of the Indemnified Party seeking indemnification,
(ii) consisting of taxes for which an indemnification is provided or
specifically excluded from indemnification pursuant to Section 11.3,
(iii) resulting from a material breach of the obligations of such Indemnified
Party under any Loan Document, if the Company has obtained a final,
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (iv) arising out of a claim that does not involve an
act or omission of the Company or its Subsidiaries and that is solely among
Indemnified Parties (other than disputes involving claims against any Person in
its capacity as, or fulfilling its role as, an arranger, swingline lender or
administrative, collateral or syndication agent or similar role in respect of
the Loan Documents).

(b) If, after the date hereof, any law or any governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) is
adopted, or there is any change in the interpretation or administration thereof
(provided that (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed a
change in law if enacted, adopted, issued or implemented after December 10,
2011), or the compliance by any Bank with such (any such event described above,
a “Change in Law”), which, in any case, affects the amount of capital or
liquidity required or expected to be maintained by such Bank or any entity
controlling such Bank, and such Bank reasonably determines the amount of capital
or liquidity required is increased by or based upon the existence of this
Agreement or any of its Applicable Tranche Commitments hereunder and such
increased capital or liquidity results in increased costs to such Bank, then,
such Bank shall notify the Company of such fact and shall provide a reasonably
detailed description of such increased costs in the notice (“Increased Cost
Notice”), together with documentation from the relevant regulatory body setting
forth such increased capital requirement, and the Company shall, in its sole
discretion, determine whether to terminate such Bank’s Applicable Tranche
Commitment (as the case may be) in accordance with Section 2.12. The Company
will pay to such Bank such additional amount or amounts as will compensate such
Bank for any such increase of cost suffered pursuant to this Section 11.8(b).
Any payment required to be made by the Company under this Section 11.8(b) shall
be deemed an Obligation and be secured by the Collateral.

(c) Except with respect to Taxes, which shall be governed solely and exclusively
by Section 11.3, if any Change in Law reasonably determined by the applicable
Bank to be applicable shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Bank; or

(ii) impose on any Bank, the London interbank market, the Canadian interbank
market or any other interbank market applicable to any Applicable Reference
Rate, any other condition affecting this Agreement or Alternative Currency Rate
Loans made by such Bank or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Bank of making or maintaining any Alternative Currency Rate Loan (or of
maintaining its obligation to make any such Alternative Currency Rate Loan) by
an amount deemed by such Bank to be material or to reduce the amount of any sum
received or receivable by such Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Bank to be material, then the Company
will pay to such Bank, such additional amount or amounts as will compensate such
Bank, subject to Section 2.12, for such additional costs incurred or reduction
suffered. Any payment required to be made by the Company under this
Section 11.8(c) shall be deemed an Obligation and be secured by the Collateral.

(d) If (i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for determining or
charging interest rates based upon the Applicable Reference Rate other than the
Federal Funds Rate or clause (b) of the definition of “Federal Funds Rate” with
respect to Loans in an Applicable Tranche or (ii) the Administrative Agent is
advised by the Banks constituting Required Applicable Banks that, in the good
faith determination of such Banks, Applicable Reference Rate with respect to
Loans in an Applicable Tranche other than clause (a) of the definition of
Federal Funds Rate will not adequately and fairly reflect the cost to such Banks
(or Bank) of making or maintaining their Loans (or its Loan) included in the
applicable Advance, then the Administrative Agent shall give notice thereof to
the Company and the Banks by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Banks that the circumstances giving rise to such notice no longer exist, (x) if
any Advance Request requests a Loan in an Alternative Currency, such Advance
shall be made as an Advance in U.S. Dollars, (y) any obligation of any Bank to
make or continue Loans in any affected Alternative Currency shall be suspended
and (z) in the event of a determination described in the preceding sentence with
respect to the LIBOR component of the Federal Funds Rate, the utilization of the
LIBOR component in determining the Federal Funds Rate shall be suspended, in
each case until the Administrative Agent (in its discretion or upon the
instruction of the Required Banks) revokes such notice.

(e) If any Bank shall notify the Administrative Agent and the Company that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or Governmental Authority
asserts that it is unlawful for any Bank or its applicable lending office to
make, maintain or fund Loans in an Alternative Currency, or to determine or
charge interest rates based upon an Applicable Reference Rate or any
Governmental Authority has imposed material restrictions on the authority of
such Bank to purchase or sell, or to take deposits of any Alternative Currency
in the applicable interbank market, then, on notice thereof by such Bank to the
Company through the Administrative Agent, (i) any obligation of such Bank to
make or continue Loans in the Alternative Currency shall be suspended, and
(ii) if such notice asserts the illegality of such Bank making or maintaining
Federal Funds Rate Loans the interest rate on which is determined by reference
to the LIBOR component of the Federal Funds Rate, the interest rate on which
Federal Funds Rate Loans of such Bank shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR component of the Federal Funds Rate, in each case until such Bank notifies
the Administrative Agent and the Company that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the Company
shall, promptly upon demand from such Bank (with a copy to the Administrative
Agent), promptly prepay such Loans if such Bank may not lawfully continue to
maintain such Loans (or, in the case of Federal Funds Rate Loans, if necessary
to avoid such illegality, the interest rate on such Loans shall be determined by
the Administrative Agent without reference to the LIBOR component of the Federal
Funds Rate). The Company shall also pay accrued interest on any amount so
prepaid.

(f) All amounts due under this Section 11.8 shall be payable promptly after
written demand therefor; provided that such amounts due pursuant to
Section 11.8(b) and (c) shall be comparable (on a proportionate basis and as
determined in a commercially reasonable manner) to amounts such Bank charges
similarly situated borrowers or account parties (or intends to charge
substantially simultaneously) for such additional costs or such losses suffered
on loans for borrowers with similar credit facilities. For purposes of
clarification, the foregoing shall not require that any Bank seek such charges
against all such similarly situated borrowers or account parties prior to making
any claim for costs or losses hereunder. Failure or delay on the part of any
Bank to demand compensation pursuant to the foregoing Sections 11.8(b) and (c)
shall not constitute a waiver of such Bank’s right to demand such compensation,
provided that the Company shall not be required to compensate a Bank pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Bank notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

(g) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnified Party, and no Indemnified Party
shall assert, and by accepting the benefits of the Agreement waives, any claim
against the Company (except to the extent of the Company’s indemnity obligations
provided above with respect to third party claims (which shall not, in any event
include any third party claims by an Indemnified Party, except to the extent
such indemnity claim is otherwise permitted pursuant to Section 11.8(a))), in
each case, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement or any agreement or instrument
contemplated hereby, or the use of the proceeds hereof or thereof.

(h) Each Bank shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of any Taxes attributable to such Bank that
are payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Government Authority. A certificate
as to the amount of such payment or liability delivered to any Bank by the
Administrative Agent shall be conclusive absent manifest error.

Section 11.9 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

Section 11.10 Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

Section 11.11 Confidentiality. Each of the Banks and each Agent agrees to
maintain the confidentiality of the Company Information (as defined below),
except that Company Information may be disclosed (a) to such Bank’s or Agent’s
Affiliates and its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors who have a need
to know such information (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Company
Information and instructed to keep such Company Information confidential on
terms substantially similar to this Section 11.11), (b) to the extent required
or demanded by any governmental agency, self-regulatory authority or
representative thereof, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process or to the extent
reasonably required in connection with any litigation relating to this Agreement
or the Collateral to which such Bank or such Agent, as applicable, is a party,
or for purposes of establishing a “due diligence” defense, (d) subject to an
agreement containing provisions substantially the same as those described in
this Section 11.11, to any actual or prospective Assignee or Participant,
(e) with the consent of the Company, (f) to the extent such Company Information
becomes publicly available other than as a result of a breach of its
confidentiality obligations as described in this Section 11.11, (g) to any other
party to this Agreement or (h) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder.

As used in this Section, “Company Information” means all information received
from the Company or any of its Subsidiaries or Affiliates relating to Holdings
or any of its subsidiaries (including the Company) or any of their respective
Affiliates, or their businesses, other than any such information that is
available to any Agent or any Bank, as applicable, on a non-confidential basis
prior to disclosure by the Company.

Section 11.12 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

Section 11.13 USA Patriot Act Notification. The following notification is
provided to the Company pursuant to Section 326 of the USA Patriot Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, record and update information that identifies each Person that
opens an account, including any deposit account, treasury management account,
loan, other extension of credit, or other financial services product.
Accordingly, when the Company opens an account, the Administrative Agent, the
Collateral Agent and the Banks will ask for the Company’s name, tax
identification number, business address, and other information that will allow
the Administrative Agent, the Collateral Agent and the Banks to identify the
Company. The Administrative Agent, the Collateral Agent and the Banks may also
ask to see the Company’s legal organizational documents or other identifying
documents.

Section 11.14 No Advisory or Fiduciary Responsibility. In connection with this
Agreement or any promissory note delivered hereunder (including in connection
with any amendment, waiver or other modification hereof), the Company
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents, the Banks and the Arrangers are arm’s-length commercial transactions
between the Company and its Affiliates, on the one hand, and the Agents, the
Banks and the Arrangers, on the other hand, (B) the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Company is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated
hereby; (ii) (A) the Agents, the Banks and the Arrangers each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Company or any of its Affiliates, or any other Person
and (B) neither any Agent, any Bank nor any Arranger has any obligation to the
Company or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein; and (iii) the
Agents, the Banks and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and its Affiliates, and neither any Agent, any Bank nor any
Arranger has any obligation to disclose any of such interests to the Company or
its Affiliates. To the fullest extent permitted by law, the Company hereby
waives and releases any claims that it may have against any Agent, any Bank or
any Arranger with respect to any breach or alleged breach of agency or fiduciary
duty (except for any agency or fiduciary duty obligations expressly agreed in
writing by the relevant parties) in connection with this Agreement or any
promissory note delivered hereunder.

Section 11.15 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Company in respect of any such
sum due from it to any Agent or any Bank hereunder shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the applicable Agent or such Bank, as the
case may be, of any sum adjudged to be so due in the Judgment Currency, such
Agent or such Bank, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to any Agent or any Bank from the Company in the Agreement Currency, the
Company agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Agent or such Bank, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to any Agent or any Bank in such currency, such Agent or such
Bank, as the case may be, agrees to return the amount of any excess to the
Company (or to any other Person who may be entitled thereto under applicable
law).

Section 11.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any party hereto,
each such party acknowledges that any liability of any Bank that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such             shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XII

SETOFF; RATABLE PAYMENTS

Section 12.1 Setoff; Ratable Payments.

(a) In addition to, and without limitation of, any rights of the Banks or Agents
under applicable law, if the Company becomes insolvent, however evidenced, or
any Default occurs and is continuing, any indebtedness or other obligation owing
from any Bank or Agent to the Company (including all account balances, whether
provisional or final and whether or not collected or available but excluding
(x) any accounts designated as or representing “customer segregated funds”
accounts and (y) any accounts pledged to such Bank to secure an overdraft
facility to ensure the settlement of foreign currency futures and options
contracts traded on the exchange of the Company, CBOT, NYMEX or any other
exchange in respect of which the Company has equivalent authority) may be offset
and applied toward the payment of the Obligations owing to such Bank or Agent,
as the case may be, whether or not the Obligations, or any part thereof, shall
then be due.

(b) Subject to Section 2.11, if any Bank, whether by setoff or otherwise, has
payment made to it upon any Loan under any Applicable Tranche in a greater
proportion than that received by any other Bank upon any Loan in such Applicable
Tranche constituting a portion of the same Advance, such Bank shall distribute
to the Administrative Agent an amount equal to each of the other Banks’ pro rata
share in such Applicable Tranche of such payment. Such payment shall be
distributed ratably between the Banks in such Applicable Tranche in proportion
to each Bank’s respective share of the total Obligations in such Applicable
Tranche outstanding under this Agreement. Any payment distributed pursuant to
this subsection (b) to the Administrative Agent shall be distributed by the
Administrative Agent to the applicable Banks in accordance with the provisions
of this Agreement.

(c) Subject to Section 2.11, if any Bank, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for any category of its Obligations or such amounts which may
be subject to setoff, in any case, in excess of its pro rata share thereof, such
Bank agrees, promptly upon demand, to take such action necessary such that all
Banks share in the benefits of such collateral ratably in proportion to their
Obligations of the same category. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

(d) The Company agrees that any Participant in a Loan may exercise setoff rights
as provided by Section 12.1(a) as though it were a Bank with respect to its
participating interest, provided that such Participant has agreed that it shall
be subject to Sections 12.1(b) and (c) as though it were a Bank.

ARTICLE XIII

NOTICES

Section 13.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 3.5(b) or subsection (b) below), all notices and other
communications provided for herein (and to the extent applicable to any other
Loan Document) shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic communication as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(a) if to the Company, any Clearing Member, the Administrative Agent, the
Collateral Agent or an Applicable Tranche Swingline Bank, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 13.1; and

(b) if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during the Business Day for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(c) below, shall be effective as provided in such subsection (c).

(c) Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Article II and Section 3.1 if such Bank has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Collateral
Agent, any Applicable Tranche Swingline Bank or the Company may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
Business Day of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Bank or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Company’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet.

(e) Change of Address, Etc. Each of the Company, the Administrative Agent, the
Collateral Agent and each Applicable Tranche Swingline Bank may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Bank may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the Collateral
Agent and the Applicable Tranche Swingline Banks. In addition, each Bank agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Bank. Furthermore, each Public Bank agrees to cause at least one individual
at or on behalf of such Public Bank to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Bank or its delegate, in accordance
with such Public Bank’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
signature page by facsimile or email shall be effective as delivery of an
original executed counterpart hereof. This Agreement shall be effective when it
has been executed by the Company, the Agents and the Banks.

ARTICLE XV

SUBORDINATION

The Company hereby subordinates its Lien on the Collateral to the Lien therein
granted to the Collateral Agent pursuant to the Collateral Documents and the
Company shall not take any action of any nature whatsoever to enforce its Lien
until all of the Obligations have been paid in full and the Aggregate
Commitments have been terminated.

[Signature pages follow.]IN WITNESS WHEREOF, the Company, the Agents and the
Banks have executed this Agreement as of the date first above written.

CHICAGO MERCANTILE EXCHANGE INC.

By: /s/ Sunil Cutinho
Name: Sunil Cutinho
Title: Senior Managing Director and President,
CME Clearing

1

BANK OF AMERICA, N.A.,


as Administrative Agent

By: /s/ Liliana Claar
Name: Liliana Claar
Title: Vice President


BANK OF AMERICA, N.A.,


as a Bank

By: /s/ Maryanne Fitzmaurice
Name: Maryanne Fitzmaurice
Title: Director


      BANK OF AMERICA, N.A., CANADA   BRANCH
By: /s/ Medina Sales de Andrade
 

 
   
Name: Medina Sales de Andrade
 

 
   
Title: Vice President
 

 
   

2



    DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

By: /s/ Oneaka Hendricks
Name: Oneaka Hendricks
Title: Vice President


By: /s/ Andrea E. Gilardi
Name: Andrea E. Gilardi
Title: Assistant Vice President


DEUTSCHE BANK AG NEW YORK BRANCH,


as a Bank

By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President


By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Director


3

BANK OF CHINA, CHICAGO BRANCH,


as a Bank

By: /s/ Kefei Xu
Name: Kefei Xu
Title: SVP & Branch Manager


4

BMO HARRIS BANK N.A.,


as a Bank

By: /s/ Michael Lenardi



    Name: Michael Lenardi

Title: Vice President

5

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,


as a Bank

By: /s/ Suzanne Ley
Name: Suzanne Ley
Title: Vice President


6

BARCLAYS BANK PLC, as a Bank

By: /s/ Christopher Aitkin



    Name: Christopher Aitkin

Title: Assistant Vice President

7

CITIBANK, N.A.,


as a Bank

By: /s/ Ciaran Small



    Name: Ciaran Small

Title: Vice President

8

COMMERZBANK AG, NEW YORK BRANCH,


as a Bank

By: /s/ Michael McCarthy
Name: Michael McCarthy
Title: Managing Director


By: /s/ Barry Feigenbaum



    Name: Barry Feigenbaum

Title: Managing Director

9

LLOYDS BANK PLC,


as a Bank

By: /s/ Daven Popat
Name: Daven Popat
Title: Senior Vice President Transaction
Execution

By: Simone Dassen-Schoonman
Name: Simone Dassen-Schoonman
Title: Assistant Manager Banking Operations


10

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY,
as a Bank

By: /s/ William Sinsigalli
Name: William Sinsigalli
Title: Senior Vice President


By: /s/ Lawrence Li
Name: Lawrence Li
Title: Senior Vice President


11

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

By: /s/ Tracy Moosbrugger
Name: Tracy Moosbrugger
Title: Managing Director


12

THE BANK OF NOVA SCOTIA,


as a Bank

By: /s/ Kevin Chan
Name: Kevin Chan
Title: Director


13

AGRICULTURAL BANK OF CHINA LIMITED, NEW YORK BRANCH,


as a Bank

By: /s/ Jian Zhang
Name: Jian Zhang
Title: Chief Marketing Officer, Head of
Corporate Banking

14

CHINA CONSTRUCTION BANK CORPORATION, LONDON BRANCH,
as a Bank

By: /s/ Biao Li
Name: Biao Li
Title: General Manager


15

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW

YORK BRANCH,
as a Bank

By: /s/ Guoshen Sun



    Name: Guoshen Sun

Title: Deputy General Manager

16

U.S. BANK NATIONAL ASSOCIATION,


as a Bank

By: /s/ Charles Howes
Name: Charles Howes
Title: Senior Vice President


17

LANDESBANK HESSEN-THURINGEN GIROZENTRALE, NEW YORK

BRANCH,

     
as a Bank
 
By: /s/ Jesse A. Reid, Jr.
 

Name:
  Jesse A. Reid, Jr.
 
   



    Title: Senior Vice President Financial Institutions Public Finance

By: /s/ John A. Sarno
Name: John A. Sarno
Title: Vice President Financial Institutions
Public Finance

18

HSBC BANK USA, NATIONAL ASSOCIATION,


as a Bank

By: /s/ Stephen J. Contino
Name: Stephen J. Contino
Title: Vice President


19

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH,


as a Bank

By: /s/ Shelley He
Name: Shelley He
Title: Deputy General Manager


20

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Bank

By: /s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory


By: /s/ Warren Van Heyst
Name: Warren Van Heyst
Title: Authorized Signatory


21

MORGAN STANLEY BANK, N.A.,


as a Bank

By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory


22

ROYAL BANK OF CANADA,


as a Bank

By: /s/ Glenn Van Allen



    Name: Glenn Van Allen

Title: Authorized Signatory

23

SANTANDER BANK, N.A.,


as a Bank

By: /s Jorge Saavedra
Name: Jorge Saavedra
Title: Director, IFI


By: Marko Mandzuka

Name: Marko Mandzuka

Title: VP, IFI

24

SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
as a Bank

By: /s/ Roberto Peralta
Name: Roberto Peralta
Title: Director


25

BNP PARIBAS,
as a Bank

By: /s/ David Seaman
Name: David Seaman
Title: Director


By: /s/ Frank Chiofalo
Name: Frank Chiofalo
Title: Vice President


26

JPMORGAN CHASE BANK, N.A.,


as a Bank

By: /s/ Kortney Knight



    Name: Kortney Knight

Title: Vice President

27

GOLDMAN SACHS BANK USA,


as a Bank

By: /s/ Ryan Durkin



    Name: Ryan Durkin

Title: Authorized Signatory

28

THE BANK OF NEW YORK MELLON,

as a Bank

By: /s/ Diane L. Demmler
Name: Diane L. Demmler
Title: Vice President


29

BROWN BROTHERS HARRIMAN & CO.,
as a Bank

By: /s/ Ann Hobart



    Name: Ann Hobart

Title: Senior Vice President

30